Exhibit 10.1

Execution Version

$800,000,000

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

October 28, 2011

among

Allergan, Inc.,

as Borrower and Guarantor

The Eligible Subsidiaries

Referred to Herein,

as Borrowers

The Lenders Party Hereto

JPMorgan Chase Bank, N.A.,

as Administrative Agent

Citibank, N.A.,

as Syndication Agent

and

Bank of America, N.A.,

as Documentation Agent

 

 

J.P. Morgan Securities LLC and

Citigroup Global Markets, Inc.,

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     PAGE   ARTICLE 1    DEFINITIONS   

Section 1.01.  Definitions

     1   

Section 1.02.  Accounting Terms and Determinations

     19   

Section 1.03.  Types of Borrowings

     19    ARTICLE 2    THE CREDITS   

Section 2.01.  Commitments to Lend

     20   

Section 2.02.  Notice of Committed Borrowings

     20   

Section 2.03.  Competitive Bid Borrowings.

     20   

Section 2.04.  Notice to Lenders; Funding of Loans.

     25   

Section 2.05.  Notes

     26   

Section 2.06.  Maturity of Loans

     26   

Section 2.07.  Interest Rates.

     27   

Section 2.08.  Fees

     29   

Section 2.09.  Method of Electing Types of Interest Rates and Interest Periods
for Dollar-Denominated Loans

     30   

Section 2.10.  Method of Electing Interest Periods for Alternative Currency
Loans; Required Prepayments

     31   

Section 2.11.  Termination or Reduction of Commitments

     32   

Section 2.12.  Optional Prepayments

     32   

Section 2.13.  General Provisions as to Payments

     33   

Section 2.14.  Funding Losses

     34   

Section 2.15.  Computation of Interest and Fees

     35   

Section 2.16.  Judgment Currency

     35   

Section 2.17.  Reserve Costs

     35   

Section 2.18.  Letters of Credit.

     37   

Section 2.19.  Increased Commitments, Additional Lenders

     42   

Section 2.20.  Extension Option

     44   

Section 2.21.  Defaulting Lenders

     45   

Section 2.22.  Swingline Loans.

     46    ARTICLE 3    CONDITIONS   

Section 3.01.  Effectiveness

     48   

Section 3.02.  Borrowings and Issuance of Letters of Credit

     49   

Section 3.03.  First Borrowing by Each Eligible Subsidiary

     50   

 

i



--------------------------------------------------------------------------------

ARTICLE 4    REPRESENTATIONS AND WARRANTIES   

Section 4.01.  Corporate Existence and Power

     50   

Section 4.02.  Corporate and Governmental Authorization; No Contravention.

     51   

Section 4.03.  Binding Effect

     51   

Section 4.04.  Financial Information

     51   

Section 4.05.  Litigation

     51   

Section 4.06.  Compliance with ERISA

     51   

Section 4.07.  Environmental Matters.

     52   

Section 4.08.  Taxes

     52   

Section 4.09.  Not an Investment Company.

     52   

Section 4.10.  Full Disclosure

     52   

Section 4.11.  Subsidiaries

     53   

Section 4.12.  Good Title to Properties

     53   

Section 4.13.  Trademarks, Patents, Etc

     53    ARTICLE 5    COVENANTS   

Section 5.01.  Information.

     53   

Section 5.02.  Payment of Obligations

     56   

Section 5.03.  Maintenance of Property; Insurance

     56   

Section 5.04.  Conduct of Business and Maintenance of Existence

     56   

Section 5.05.  Compliance with Laws

     57   

Section 5.06.  Inspection of Property, Books and Records

     57   

Section 5.07.  Subsidiary Debt

     57   

Section 5.08.  Leverage Ratio.

     57   

Section 5.09.  Negative Pledge

     57   

Section 5.10.  Consolidations, Mergers and Sales of Assets

     59   

Section 5.11.  Use of Proceeds

     59   

Section 5.12.  Transactions with Affiliates

     59    ARTICLE 6    DEFAULTS   

Section 6.01.  Events of Default

     59   

Section 6.02.  Notice of Default.

     62   

Section 6.03.  Cash Collateral

     62    ARTICLE 7    THE AGENTS   

Section 7.01.  Appointment and Authorization

     62   

Section 7.02.  Administrative Agent and Affiliates.

     62   

Section 7.03.  Action by the Administrative Agent

     62   

 

 

ii



--------------------------------------------------------------------------------

Section 7.04.  Consultation with Experts

     63   

Section 7.05.  Liability of the Administrative Agent

     63   

Section 7.06.  Indemnification

     63   

Section 7.07.  Credit Decision

     63   

Section 7.08.  Successor Administrative Agent

     63   

Section 7.09.  Administrative Agent’s Fee

     64   

Section 7.10.  Other Agents

     64    ARTICLE 8    CHANGE IN CIRCUMSTANCES   

Section 8.01.  Basis for Determining Interest Rate Inadequate or Unfair

     64   

Section 8.02.  Illegality

     65   

Section 8.03.  Increased Cost and Reduced Return

     66   

Section 8.04.  Taxes

     68   

Section 8.05.  Base Rate Loans Substituted for Affected Fixed Rate Loans

     72   

Section 8.06.  Substitution of Lender

     72    ARTICLE 9    REPRESENTATIONS AND WARRANTIES OF ELIGIBLE SUBSIDIARIES
  

Section 9.01.  Existence and Power

     73   

Section 9.02.  Organization and Governmental Authorization; No Contravention

     73   

Section 9.03.  Binding Effect

     73   

Section 9.04.  Taxes

     74    ARTICLE 10    GUARANTY   

Section 10.01.  The Guaranty

     74   

Section 10.02.  Guaranty Unconditional

     74   

Section 10.03.  Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances

     75   

Section 10.04.  Waiver by the Company

     75   

Section 10.05.  Subrogation

     75   

Section 10.06.  Stay of Acceleration

     76    ARTICLE 11    MISCELLANEOUS   

Section 11.01.  Notices

     76   

Section 11.02.  No Waivers

     78   

Section 11.03.  Expenses; Indemnification

     78   

Section 11.04.  Set-offs; Sharing

     79   

Section 11.05.  Amendments and Waivers.

     80   

Section 11.06.  Successors and Assigns

     81   

 

iii



--------------------------------------------------------------------------------

Section 11.07.  Collateral

     83   

Section 11.08.  Governing Law; Submission to Jurisdiction

     83   

Section 11.09.  Counterparts; Integration

     84   

Section 11.10.  Waiver of Jury Trial

     84   

Section 11.11.  Patriot Act Notice

     84   

Section 11.12.  Confidentiality

     84   

Section 11.13.  No Fiduciary Duty

     86   

Section 11.14.  Survival

     86   

Commitment Schedule

Pricing Schedule

 

Exhibit A    –      Form of Note Exhibit B    –      Form of Competitive Bid
Quote Request Exhibit C    –      Form of Invitation for Competitive Bid Quotes
Exhibit D    –      Form of Competitive Bid Quote Exhibit E    –      Form of
Election to Participate Exhibit F    –      Form of Election to Terminate
Exhibit G    –      Form of Assignment and Assumption Agreement Exhibit H    –
     Mandatory Costs Rate Exhibit I    –      U.S. Tax Compliance Certificate

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

AGREEMENT dated as of October 28, 2011 among ALLERGAN, INC., the ELIGIBLE
SUBSIDIARIES referred to herein, the LENDERS party hereto, JPMORGAN CHASE BANK,
N.A., as Administrative Agent, CITIBANK, N.A., as Syndication Agent and BANK OF
AMERICA, N.A., as Documentation Agent.

W I T N E S S E T H:

WHEREAS, the Borrowers, the Lenders party hereto and the Agents are parties to
an Amended and Restated Credit Agreement dated as of March 31, 2006 (as amended
to the Effective Date (as defined below), the “Existing Agreement”); and

WHEREAS, the parties hereto wish to modify the Existing Agreement in a number of
respects, as more fully set forth below;

NOW, THEREFORE, the parties hereto hereby agree that, on and as of the Effective
Date, the Existing Agreement is hereby amended and restated in its entirety as
follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Definitions. The following terms, as used herein, have the
following meanings:

“Absolute Rate Auction” means a solicitation of Competitive Bid Quotes setting
forth Competitive Bid Absolute Rates pursuant to Section 2.03.

“Additional Lender” has the meaning set forth in Section 2.19.

“Adjusted Cash” means an amount equal to 70% of the unrestricted cash and cash
equivalents denominated in Dollars or in any currency which is readily
exchangeable into Dollars and which is not, at such time, subject to any form of
exchange control regulation and which are payable by either their terms at an
address within the United States and by a United States resident or other person
having an address within the United States, owned by Allergan Pharmaceuticals
Holdings (Ireland) Limited (“APHIL”), a subsidiary of Allergan Holdings, Inc., a
Delaware corporation, or by the Company, such amount not to exceed $200,000,000
in respect of cash and cash equivalents owned by APHIL and $200,000,000 in
respect of cash and cash equivalents owned by the Company.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder, and its successors in such
capacity.



--------------------------------------------------------------------------------

“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent,
duly completed by such Lender and submitted to the Administrative Agent (with a
copy to the Company).

“Affiliate” means (i) any Person (other than the Company and its Subsidiaries)
directly or indirectly controlling, controlled by, or under common control with
the Company or (ii) any Person (other than the Company and its Subsidiaries)
that owns or controls 20% or more of any class of equity securities of the
Company or any of its Subsidiaries or Affiliates. For the purposes of this
definition, “control” (including with correlative meanings, the terms
“controlling”, “controlled by,” and “under common control with”), as applied to
any Person, means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of that Person, whether
through the ownership of voting securities or by contract or otherwise.

“Agency 1” has the meaning set forth in Annex 1 to the Pricing Schedule.

“Agency 2” has the meaning set forth in Annex 1 to the Pricing Schedule.

“Agent” means the Administrative Agent, the Documentation Agent or the
Syndication Agent.

“Aggregate Letter of Credit Exposure” means, at any time, the sum, without
duplication, of (i) the aggregate amount that is (or may thereafter become)
available for drawing under all Letters of Credit outstanding at such time and
(ii) the aggregate unpaid amount of all Letter of Credit Reimbursement
Obligations at such time.

“Agreement” means the Existing Agreement as amended and restated by this Amended
Agreement and as the same may be further amended from time to time after the
date hereof.

“Alternative Currencies” means the Euro, Canadian dollars, Japanese yen, British
pounds sterling and Australian dollars, provided that any other currency (except
Dollars) shall also be an Alternative Currency if (i) the Company requests, by
notice to the Administrative Agent, that such currency be included as an
additional Alternative Currency for purposes of this Agreement, (ii) such
currency is freely transferable and freely convertible into Dollars,
(iii) deposits in such currency are customarily offered to banks in the London
interbank market and (iv) each Lender either (x) approves the inclusion of such
currency as an additional Alternative Currency for purposes hereof or (y) fails
to notify the Administrative Agent that it objects to such inclusion within five
Domestic Business Days after the Administrative Agent notifies it of the
Company’s request for such inclusion.

 

2



--------------------------------------------------------------------------------

“Alternative Currency-Denominated Loan” means a Loan that is made in an
Alternative Currency in accordance with the applicable Notice of Borrowing.

“Alternative Currency Loan” means a Committed Loan that is an Alternative
Currency-Denominated Loan.

“Amended Agreement” means this Amended and Restated Credit Agreement dated as of
October 28, 2011.

“Applicable Lending Office” means, with respect to any Lender, (i) in the case
of its Base Rate Loans, its Domestic Lending Office, (ii) in the case of its
Euro-Currency Loans, its Euro-Currency Lending Office and (iii) in the case of
its Competitive Bid Loans, its Competitive Bid Lending Office.

“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an affiliate of a Lender or (iii) an entity or an affiliate of an entity
that administers or manages a Lender.

“Assignee” has the meaning set forth in Section 11.06(c).

“Auto-Extension Letter of Credit” has the meaning set forth in
Section 2.18(b)(iii).

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Base Rate” means, for any day, a rate per annum equal to the highest of (i) the
Prime Rate for such day, (ii) the sum of  1/2 of 1% plus the Federal Funds Rate
for such day and (iii) the sum of 1% plus the London Interbank Offered Rate for
a one-month Interest Period on such day (or if such day is not a Euro-Currency
Business Day, the immediately preceding Euro-Currency Business Day).

 

3



--------------------------------------------------------------------------------

“Base Rate Loan” means (i) a Committed Loan that is outstanding as a Base Rate
Loan in accordance with the applicable Notice of Committed Borrowing or an
applicable Notice of Interest Rate Election or pursuant to Article 8 or the last
sentence of Section 2.09(a) or (ii) an overdue amount which was a Base Rate Loan
immediately before it became overdue.

“Base Rate Margin” means the applicable rate per annum determined in accordance
with the Pricing Schedule.

“Borrower” means the Company or any Eligible Subsidiary, as the context may
require, and their respective successors, and “Borrowers” means all of the
foregoing.

“Borrowing” has the meaning set forth in Section 1.03.

“Change in Law” means the occurrence of any of the following: (i) the adoption
or taking effect of any law, rule, regulation or treaty, (ii) any change in any
law, rule, regulation or treaty or in the administration, interpretation or
application thereof by any Governmental Authority, or (iii) the making or
issuance of any request, rules, guideline, requirement or directive (whether or
not having the force of law) by any Governmental Authority; provided however,
that notwithstanding anything herein to the contrary, (a) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (b) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” after the Effective
Date regardless of the date enacted, adopted, issued or implemented.

“Commitment” means (i) with respect to any Lender listed on the Commitment
Schedule attached hereto, the amount set forth opposite its name on such
Commitment Schedule as its Commitment, (ii) with respect to any Additional
Lender, the amount of the Commitment assumed by it pursuant to Section 2.19 or
(iii) with respect to any Assignee, the amount of the transferor Lender’s
Commitment assigned to such Assignee pursuant to Section 11.06(c), in each case
as such amount may be changed from time to time pursuant to Section 2.11,
Section 2.19 or Section 11.06(c); provided that, if the context so requires, the
term “Commitment” means the obligation of a Lender to extend credit up to such
amount to the Borrowers hereunder.

“Committed Loan” means a loan made by a Lender pursuant to Section 2.01;
provided that, if any such loan or loans (or portions thereof) are combined or
subdivided pursuant to a Notice of Interest Rate Election, the term “Committed
Loan” shall refer to the combined principal amount resulting from such

 

4



--------------------------------------------------------------------------------

combination or to each of the separate principal amounts resulting from such
subdivision, as the case may be.

“Company” means Allergan, Inc., a Delaware corporation, and its successors.

“Competitive Bid Absolute Rate” has the meaning set forth in Section 2.03(d).

“Competitive Bid Absolute Rate Loan” means a Dollar-Denominated Loan made by a
Lender pursuant to an Absolute Rate Auction.

“Competitive Bid Lending Office” means, as to each Lender, its Domestic Lending
Office, Euro-Currency Lending Office or such other office, branch or affiliate
of such Lender as it may hereafter designate as its Competitive Bid Lending
Office by notice to the Company and the Administrative Agent; provided that any
Lender may from time to time by notice to the Company and the Administrative
Agent designate separate Competitive Bid Lending Offices for (i) its Competitive
Bid LIBOR Loans, (ii) its Competitive Bid Absolute Rate Loans and (iii) its
Competitive Bid Loans in different currencies, in which case all references
herein to the Competitive Bid Lending Office of such Lender shall be deemed to
refer to either or both of such offices, as the context may require.

“Competitive Bid LIBOR Loan” means a Dollar-Denominated Loan or an Alternative
Currency-Denominated Loan made by a Lender pursuant to a LIBOR Auction
(including such a Loan bearing interest at the Base Rate pursuant to
Section 8.01(a)).

“Competitive Bid Loan” means a Competitive Bid LIBOR Loan or a Competitive Bid
Absolute Rate Loan.

“Competitive Bid Margin” has the meaning set forth in Section 2.03(d).

“Competitive Bid Quote” means an offer by a Lender to make a Competitive Bid
Loan in accordance with Section 2.03.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
Consolidated Net Income for such period, the aggregate amount of
(i) Consolidated Interest Expense, (ii) income tax expense, (iii) depreciation
and amortization and (iv) any other non-cash charges (not including accruals),
and minus (b) without duplication and to the extent included in determining
Consolidated Net Income for such period, any other non-cash income (not
including accruals).

 

5



--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, for any period, the consolidated interest
expense of the Company and its Consolidated Subsidiaries for such period.

“Consolidated Net Debt” means at any date, (i) the Debt of the Company and its
Consolidated Subsidiaries, determined on a consolidated basis as of such date,
minus (ii) Adjusted Cash at such date.

“Consolidated Net Income” means, for any period, the consolidated net income of
the Company and its Consolidated Subsidiaries, before extraordinary items of
gain or loss, for such period.

“Consolidated Net Worth” means at any date the consolidated stockholders’ equity
of the Company and its Consolidated Subsidiaries determined as of such date.

“Consolidated Subsidiary” means at any date any Subsidiary or other entity the
accounts of which would be consolidated with those of the Company in its
consolidated financial statements if such statements were prepared as of such
date.

“Credit Exposure” means, with respect to any Lender at any time, (i) the amount
of its Commitment (whether used or unused) at such time or (ii) if the
Commitments have terminated in their entirety, the sum of (a) the aggregate
outstanding principal amount of its Loans plus (b) its Percentage of the
Aggregate Letter of Credit Exposure at such time plus (c) its Percentage of the
Swingline Exposure at such time.

“Debt” of any Person means at any date, without duplication, (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person to pay the deferred purchase price of property or services,
except trade accounts payable arising in the ordinary course of business,
(iv) all obligations of such Person as lessee which are capitalized in
accordance with generally accepted accounting principles, (v) all Debt secured
by a Lien on any asset of such Person, whether or not such Debt is otherwise an
obligation of such Person and (vi) all Debt of others Guaranteed by such Person.

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Domestic
Business Days of the date required to be funded or paid, to (i) fund all or any
portion of its Loans, (ii) fund all or any portion of its participations in
Letters of Credit or Swingline Loans or (iii) pay over to the Administrative
Agent or any Lender any other amount required to be paid by it hereunder,
unless, in the

 

6



--------------------------------------------------------------------------------

case of clause (i) above, such Lender notifies the Administrative Agent and the
Company in writing that such failure is the result of such Lender’s reasonable
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Company or the Administrative Agent in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
all or any portion of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s reasonable determination that a condition precedent (specifically
identified and including the particular default, if any) to funding under this
Agreement cannot be satisfied) or generally under other agreements in which it
commits to extend credit, (c) has failed, within two Domestic Business Days
after written request by the Administrative Agent, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations to fund Loans and participations in
then outstanding Letters of Credit and Swingline Loans under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon the Administrative Agent’s receipt of such certification in form
and substance reasonably satisfactory to it, or (d) has become the subject of a
Bankruptcy Event or has a Parent that has become the subject of a Bankruptcy
Event.

“Departing Lender” means any Bank (as defined in the Existing Agreement) not
listed in the Commitment Schedule.

“Documentation Agent” means Bank of America, N.A. in its capacity as
documentation agent in connection with the credit facility provided under this
Agreement.

“Dollar Amount” means:

(i) with respect to any Dollar-Denominated Loan at any time, the principal
amount thereof then outstanding;

(ii) with respect to any Letter of Credit Liabilities denominated in Dollars,
the face amount thereof at such time;

(iii) with respect to any Alternative Currency-Denominated Loan at any time
during any Interest Period applicable thereto, the principal amount thereof then
outstanding in the relevant Alternative Currency, converted to Dollars at the
Administrative Agent’s spot buying rate for Dollars against such Alternative
Currency as of approximately 11:00 A.M. (London time) two Euro-Currency Business
Days before the first day of such Interest Period; and

(iv) with respect to any Letter of Credit Liabilities denominated in any
Alternative Currency, the face amount thereof

 

7



--------------------------------------------------------------------------------

at the relevant Alternative Currency, converted into Dollars at the
Administrative Agent’s spot buying rate for Dollars against such Alternative
Currency as of approximately 11:00 A.M. (London time) on the Euro-Currency
Business Day of such calculation.

If an Alternative Currency-Denominated Loan is not paid when due, the Dollar
Amount thereof shall be recalculated as contemplated by clause (iii) above on
the due date thereof and at three-month intervals thereafter until such Loan is
paid in full.

“Dollar-Denominated Loan” means a Loan that is made in Dollars in accordance
with the applicable Notice of Borrowing.

“Dollars” and the sign “$” mean lawful money of the United States.

“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City are authorized by law to close.

“Domestic Lending Office” means, as to each Lender, its office located at its
address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Domestic Lending Office) or such other
office as such Lender may hereafter designate as its Domestic Lending Office by
notice to the Company and the Administrative Agent.

“Effective Date” means the date this Amended Agreement becomes effective in
accordance with Section 3.01.

“Election to Participate” means an Election to Participate substantially in the
form of Exhibit E hereto.

“Election to Terminate” means an Election to Terminate substantially in the form
of Exhibit F hereto.

“Eligible Subsidiary” means any wholly owned Consolidated Subsidiary as to which
an Election to Participate shall have been delivered to the Administrative Agent
and as to which an Election to Terminate shall not have been delivered to the
Administrative Agent. Each such Election to Participate and Election to
Terminate shall be duly executed on behalf of such Subsidiary and the Company in
such number of copies as the Administrative Agent may request. The delivery of
an Election to Terminate shall not affect any obligation of an Eligible
Subsidiary theretofore incurred. The Administrative Agent shall promptly give
notice to the Lenders of the receipt of any Election to Participate or Election
to Terminate.

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders,

 

8



--------------------------------------------------------------------------------

decrees, plans, injunctions, permits, concessions, grants, franchises, licenses,
agreements and other governmental restrictions relating to the environment, the
effect of the environment on human health or to emissions, discharges or
releases of pollutants, contaminants, Hazardous Substances or wastes into the
environment including, without limitation, ambient air, surface water, ground
water, or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, Hazardous Substances or wastes or the clean-up or
other remediation thereof.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

“ERISA Group” means the Company, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Company or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

“Euro” means the single currency of the Participating Member States.

“Euro-Currency Business Day” means a Euro-Dollar Business Day, unless such term
is used in connection with an Alternative Currency-Denominated Borrowing or
Alternative Currency-Denominated Loan for which funds are to be paid or made
available in such Alternative Currency on such day, in which case such day shall
not be a Euro-Currency Business Day unless commercial banks are open for
domestic and international business (including dealings in deposits in such
Alternative Currency) in both London and the place where such funds are to be
paid or made available.

“Euro-Currency Lending Office” means, as to each Lender, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Currency Lending
Office) or such other office, branch or affiliate of such Lender as it may
hereafter designate as its Euro-Currency Lending Office by notice to the Company
and the Administrative Agent; provided that any Lender may from time to time by
notice to the Borrower and the Administrative Agent designate separate
Euro-Currency Lending Office for its Loans in different currencies, in which
case all references herein to the Euro-Currency Lending Office of such Lender
shall be deemed to refer to any or all of such offices, as the context may
require.

“Euro-Currency Loan” means a Euro-Dollar Loan or an Alternative Currency Loan.

“Euro-Currency Margin” means the applicable rate per annum determined in
accordance with the Pricing Schedule.

 

9



--------------------------------------------------------------------------------

“Euro-Currency Reference Banks” means the principal London offices of Bank of
America, N.A., Citibank, N.A., and JPMorgan Chase Bank, N.A.

“Euro-Currency Reserve Percentage” means for any day that percentage (expressed
as a decimal) which is in effect on such day, as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement for a member bank of the Federal Reserve System in
New York City with deposits exceeding five billion dollars in respect of
“Eurocurrency liabilities” (or in respect of any other category of liabilities
which includes deposits by reference to which the interest rate on Euro-Currency
Loans is determined or any category of extensions of credit or other assets
which includes loans by a non-United States office of any Lender to United
States residents).

“Euro-Dollar Business Day” means any Domestic Business Day on which commercial
banks are open for international business (including dealings in Dollar
deposits) in London.

“Euro-Dollar Loan” means (i) a Committed Loan that is outstanding as a
Euro-Dollar Loan in accordance with the applicable Notice of Committed Borrowing
or an applicable Notice of Interest Rate Election or (ii) an overdue amount
which was a Euro-Dollar Loan immediately before it became overdue.

“Event of Default” has the meaning set forth in Section 6.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Lender or Agent or required to be withheld or deducted from a payment to a
Lender or Agent, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Lender or Agent being organized under the laws
of, or having its principal office or, in the case of any Lender, its Applicable
Lending Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. Federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 8.06) or (ii) such Lender
changes its Applicable Lending Office, except in each case to the extent that,
pursuant to Section 8.04, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan or Commitment or to such Lender immediately before it changed
its Applicable Lending Office, (c) Taxes attributable to such Lender’s or
Agent’s failure to comply with Section 8.04(d) or (e) and (d) any U.S. Federal
withholding Taxes imposed under FATCA.

 

10



--------------------------------------------------------------------------------

“Existing Agreement” has the meaning set forth in the recitals hereto.

“Facility Fee Rate” means the applicable rate per annum determined in accordance
with the Pricing Schedule.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Domestic Business Day next
succeeding such day, provided that (i) if such day is not a Domestic Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Domestic Business Day as so published on the next
succeeding Domestic Business Day, and (ii) if no such rate is so published on
such next succeeding Domestic Business Day, the Federal Funds Rate for such day
shall be the average rate quoted to JPMorgan Chase Bank, N.A. on such day on
such transactions as determined by the Administrative Agent.

“Fixed Rate Loans” means Euro-Currency Loans or Competitive Bid Loans (excluding
Competitive Bid LIBOR Loans bearing interest at the Base Rate pursuant to
Section 8.01(a)) or any combination of the foregoing.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Governmental Authority” means any federal, state, local, foreign or other
governmental or administrative body, instrumentality, department or agency or
any court, tribunal, administrative hearing body, arbitration panel, commission
or other similar dispute resolving panel or body.

“Group of Loans” means at any time a group of Loans consisting of (i) all
Committed Loans to the same Borrower which are Base Rate Loans at such time or
(ii) all Euro-Currency Loans to the same Borrower which are in the same currency
and have the same Interest Period at such time; provided that, if a Committed
Loan of any particular Lender is converted to or made as a Base Rate Loan
pursuant to Section 8.02 or 8.04, such Loan shall be included in the same Group
or Groups of Loans from time to time as it would have been in if it had not been
so converted or made.

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt of any

 

11



--------------------------------------------------------------------------------

other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (i) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt (whether arising by virtue of partnership arrangements, by agreement to
keep-well, to purchase assets, goods, securities or services, to take-or-pay, or
to maintain financial statement conditions or otherwise) or (ii) entered into
for the purpose of assuring in any other manner the holder of such Debt of the
payment thereof or to protect such holder against loss in respect thereof (in
whole or in part), provided that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business. The
term “Guarantee” used as a verb has a corresponding meaning.

“Guarantor” means the Company in its capacity as guarantor of the obligations of
the Eligible Subsidiaries pursuant to the provisions of Article 10.

“Hazardous Substances” means any toxic, radioactive, caustic or otherwise
hazardous substance, including petroleum, its derivatives, by-products and other
hydrocarbons, or any substance having any constituent elements displaying any of
the foregoing characteristics.

“Increased Commitments” has the meaning set forth in Section 2.19.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Borrower or the Guarantor hereunder or under any Note and (b) to the extent not
otherwise described in (a), Other Taxes.

“Indemnitee” has the meaning set forth in Section 11.03(b).

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or
any successor statute.

“Interest Period” means: (1) with respect to each Euro-Currency Loan, a period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing or on the date specified in an applicable Notice of Interest Rate
Election and ending one, two, three or six months thereafter or such other
period of time to be not less than two weeks nor more than two months
thereafter, as the Company may elect in the applicable notice or, if each Lender
agrees, nine or twelve months thereafter; provided that:

(a) any Interest Period (other than an Interest Period determined pursuant to
clause (c) below) which would otherwise end on a day which is not a
Euro-Currency Business Day for the relevant currency shall be extended to the
next succeeding Euro-Currency Business Day for such currency unless such
Euro-Currency Business Day falls in another calendar month, in which

 

12



--------------------------------------------------------------------------------

case such Interest Period shall end on the next preceding Euro-Currency Business
Day for such currency;

(b) any Interest Period which begins on the last Euro-Currency Business Day for
the relevant currency in a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall, subject to clause (c) below, end on the last Euro-Currency
Business Day for the relevant currency in a calendar month; and

(c) any Interest Period which would otherwise end after the Termination Date
shall end on the Termination Date (or, if the Termination Date is not a
Euro-Currency Business Day for the relevant currency, the next succeeding
Euro-Currency Business Day for such currency).

(2) with respect to each Competitive Bid LIBOR Loan, the period commencing on
the date of borrowing specified in the applicable Notice of Borrowing and ending
a minimum of one month thereafter, as the Company may elect in accordance with
Section 2.03; provided that:

(a) any Interest Period (other than an Interest Period determined pursuant to
clause (c) below) which would otherwise end on a day which is not a Euro-Dollar
Business Day shall be extended to the next succeeding Euro-Dollar Business Day
unless such Euro-Dollar Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Euro-Dollar Business
Day;

(b) any Interest Period which begins on the last Euro-Dollar Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clause (c) below, end on the last Euro-Dollar Business Day of a calendar month;
and

(c) any Interest Period which would otherwise end after the Termination Date
shall end on the Termination Date.

(3) with respect to each Competitive Bid Absolute Rate Loan, the period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing and ending such number of days thereafter (but not less than 15 days)
as the Company may elect in accordance with Section 2.03; provided that:

(a) any Interest Period (other than an Interest Period determined pursuant to
clause (b) below) which would otherwise

 

13



--------------------------------------------------------------------------------

end on a day which is not a Euro-Dollar Business Day shall be extended to the
next succeeding Euro-Dollar Business Day; and

(b) any Interest Period which would otherwise end after the Termination Date
shall end on the Termination Date.

“Issuing Lender” means JPMorgan Chase Bank, N.A. or any other Lender designated
by the Company that may agree to issue letters of credit hereunder pursuant to
an instrument in form reasonably satisfactory to the Administrative Agent, each
in its capacity as an issuer of a Letter of Credit hereunder.

“Lender” means each financial institution listed on the signature pages hereof,
each Additional Lender or Assignee which becomes a Lender pursuant to
Section 2.19 or Section 11.06(c), and their respective successors. Unless the
context otherwise requires, the term “Lenders” includes the Swingline Lender.

“Letter of Credit” means a letter of credit to be issued hereunder by an Issuing
Lender.

“Letter of Credit Liabilities” means, for any Lender and at any time, such
Lender’s ratable participation in the sum of (i) the aggregate amount then owing
by the Borrowers, in respect of amounts paid by the Issuing Lender upon a
drawing under a Letter of Credit issued hereunder and (ii) the aggregate amount
then available for drawing under all outstanding Letters of Credit.

“Letter of Credit Reimbursement Obligations” means, at any time, all obligations
of the Borrower to reimburse the Issuing Lenders for amounts paid by the Issuing
Lenders in respect of drawings under Letters of Credit, including any portion of
any such obligations to which a Lender has become subrogated pursuant to
Section 2.18(c).

“Letter of Credit Termination Date” means the fifth Domestic Business Day prior
to the Termination Date.

“Leverage Ratio” means, at any date, the ratio of (i) Consolidated Net Debt at
such date to (ii) Consolidated EBITDA for the period of four consecutive fiscal
quarters most recently ended on or prior to such date for which financial
statements have been or are required to have been delivered on or prior to such
date pursuant to Section 5.01(a) or Section 5.01(b). Consolidated EBITDA for
each four-quarter period will be adjusted on a pro-forma basis to reflect any
material acquisition or disposition closed during such period as if such
transaction had been closed on the first day of such period.

“LIBOR Auction” means a solicitation of Competitive Bid Quotes setting forth
Competitive Bid Margins based on the London Interbank Offered Rate pursuant to
Section 2.03.

 

14



--------------------------------------------------------------------------------

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any other type of preferential
arrangement that has the practical effect of creating a security interest in
respect of such asset. For the purposes of this Agreement, the Company or any
Subsidiary shall be deemed to own subject to a Lien any asset which it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.

“Loan” means a Base Rate Loan or a Euro-Currency Loan or a Competitive Bid Loan
or a Swingline Loan and “Loans” means Base Rate Loans or Euro-Currency Loans or
Competitive Bid Loans or Swingline Loans or any combination of the foregoing.

“Local Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
Issuing Lender, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

“London Interbank Offered Rate” has the meaning set forth in Section 2.07(b).

“Mandatory Costs Rate” means the percentage per annum calculated by the
Administrative Agent in accordance with Exhibit H hereto.

“Margin Stock” has the meaning set forth in Regulation U of the Board of
Governors of the Federal Reserve System.

“Material Debt” means Debt (other than the Loans) of the Company and/or one or
more of its Subsidiaries, arising in one or more related or unrelated
transactions, in an aggregate principal amount exceeding $50,000,000.

“Materially Adverse Effect” means any materially adverse change in the business,
operations, condition (financial or otherwise) or assets of the Company and its
Subsidiaries taken as a whole.

“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $20,000,000.

“Multiemployer Plan” means a “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA to which any member of the ERISA Group is making or
accruing an obligation to make contributions or has within the preceding five
plan years made contributions, including for these purposes any Person which
ceased to be a member of the ERISA Group during such five year period.

 

15



--------------------------------------------------------------------------------

“Notes” means promissory notes of a Borrower, substantially in the form of
Exhibit A hereto, evidencing the obligation of such Borrower to repay the Loans
made to it, and “Note” means any one of such promissory notes issued hereunder.

“Notice of Borrowing” means a Notice of Committed Borrowing or a Notice of
Competitive Bid Borrowing.

“Notice of Committed Borrowing” has the meaning set forth in Section 2.02.

“Notice of Competitive Bid Borrowing” has the meaning set forth in
Section 2.03(f).

“Notice of Interest Rate Election” means a notice by the Company electing a type
of interest rate and/or the duration of an Interest Period as provided in
Section 2.09(a) or 2.10.

“Notice of Issuance” has the meaning set forth in Section 2.18(b)(i).

“Other Connection Taxes” means, with respect to any Lender or Agent, Taxes
imposed as a result of a present or former connection between such Lender or
Agent and the jurisdiction imposing such Tax (other than connections arising
from such Lender or Agent having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced this Agreement or any Note, or sold or assigned an interest in any
Loan, this Agreement or any Note).

“Overnight LIBO Rate” has the meaning set forth in Section 2.07(d).

“Parent” means, with respect to any Lender, any Person controlling such Lender.

“Participant” has the meaning set forth in Section 11.06(b).

“Participant Register” has the meaning set forth in Section 11.06(b).

“Participating Member States” means the members of the European Union from time
to time which adopt a single, shared currency.

“Patriot Act” has the meaning set forth in Section 11.11.

“Payment Date” has the meaning set forth in Section 2.18(c)(i).

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

16



--------------------------------------------------------------------------------

“Percentage” means, with respect to any Lender at any time, the percentage which
the amount of its Commitment at such time represents of the aggregate amount of
all the Commitments at such time. At any time after the Commitments shall have
terminated, the term “Percentage” shall refer to a Lender’s Percentage
immediately before such termination adjusted to give effect to any assignments
thereafter. The Percentages are subject to adjustment for purposes of
Section 2.18 and Section 2.22, as provided in Section 2.21.

“Person” means an individual, a corporation, a limited liability company, a
partnership, an association, a trust or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.

“Plan” means an “employee pension benefit plan” within the meaning of
Section 3(2) of ERISA (other than a Multiemployer Plan) which is covered by
Title IV of ERISA or Section 412 or 430 of the Internal Revenue Code or
Section 302 or 303 of ERISA and either (i) is maintained, or contributed to, by
any member of the ERISA Group for employees of any member of the ERISA Group or
(ii) has at any time within the preceding five years been maintained, or
contributed to, by any Person which was at such time a member of the ERISA Group
for employees of any Person which was at such time a member of the ERISA Group.

“Pricing Schedule” means the Pricing Schedule attached hereto.

“Prime Rate” means the rate of interest publicly announced by JPMorgan Chase
Bank, N.A. in New York City from time to time as its Prime Rate.

“Quarterly Payment Date” means each March 15, June 15, September 15 and
December 15.

“Register” has the meaning specified in Section 2.05(a).

“Reimbursement Date” has the meaning specified in Section 2.18(c)(i).

“Reimbursement Obligation” has the meaning specified in Section 2.18(c)(i).

“Related Parties” means, with respect to any specified Person, such Person’s
affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s affiliates.

“Required Lenders” means, at any time, Lenders having more than 50% of the
aggregate amount of the Credit Exposures at such time, exclusive of the Credit
Exposures of Defaulting Lenders.

“SEC” means the U.S. Securities and Exchange Commission.

 

17



--------------------------------------------------------------------------------

“Subsidiary” means any corporation or other entity of which securities or other
ownership interests having ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions are at the time
directly or indirectly owned by the Company.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Percentage of the total Swingline Exposure at such
time.

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.22.

“Syndication Agent” means Citibank, N.A., in its capacity as syndication agent
in connection with the credit facility provided under this Agreement.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Termination Date” means October 28, 2016, or such later date to which the
Termination Date may be extended pursuant to Section 2.20, or if any such date
is not a Euro-Currency Business Day, the next succeeding Euro-Currency Business
Day.

“Total Outstanding Amount” means, at any time, the sum of (i) the aggregate
outstanding Dollar Amount of the Loans (including Committed Loans, Swingline
Loans and Competitive Bid Loans) determined at such time after giving effect, if
one or more Loans are being made at such time, to any substantially concurrent
application of the proceeds thereof to repay one or more other Loans plus,
without duplication, (ii) the aggregate Dollar Amount of the Letter of Credit
Liabilities of all Lenders at such time.

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the value of all benefit liabilities under such Plan,
using the assumptions prescribed by United States Accounting Standards
Codification Topic 715, exceeds (ii) the fair market value of all Plan assets
allocable to such liabilities under Title IV of ERISA (excluding any accrued but
unpaid contributions), all determined as of the then most recent valuation date
for such Plan, but only to the extent that such excess represents a potential
liability of a member of the ERISA Group to the PBGC or any other Person under
Title IV of ERISA.

 

18



--------------------------------------------------------------------------------

“United States” means the United States of America, including the States thereof
and the District of Columbia, but excluding its territories and possessions.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code.

“Wholly-Owned Subsidiary” means any Subsidiary all of the shares of capital
stock or other ownership interests of which (except directors’ qualifying
shares) are at the time directly or indirectly owned by the Company.

Section 1.02. Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with generally accepted
accounting principles as in effect from time to time, applied on a basis
consistent (except for changes concurred in by the Company’s independent public
accountants) with the most recent audited consolidated financial statements of
the Company and its Consolidated Subsidiaries delivered to the Lenders; provided
that, if the Company notifies the Administrative Agent that the Company wishes
to amend any covenant in Article 5 to eliminate the effect of any change in
generally accepted accounting principles on the operation of such covenant (or
if the Administrative Agent notifies the Company that the Required Lenders wish
to amend Article 5 for such purpose), then the Company’s compliance with such
covenant shall be determined on the basis of generally accepted accounting
principles in effect immediately before the relevant change in generally
accepted accounting principles became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Company
and the Required Lenders.

Section 1.03. Types of Borrowings. The term “Borrowing” denotes the aggregation
of Loans by one or more Lenders to be made to a single Borrower pursuant to
Article 2 on a single date, all of which Loans (i) are made in the same
currency, (ii) in the case of Loans denominated in Dollars, are of the same type
(subject to Article 8) and (iii) except in the case of Base Rate Loans or
Swingline Loans, have the same Interest Period or initial Interest Period.
Borrowings are classified for purposes of this Agreement either by reference to
the currency and/or pricing of Loans comprising such Borrowing (e.g., a
“Euro-Dollar Borrowing” is a Borrowing comprised of Euro-Dollar Loans) or by
reference to the provisions of Article 2 under which participation therein is
determined (i.e., a “Committed Borrowing” is a Borrowing under Section 2.01 in
which all Lenders participate in proportion to their Commitments, while a
“Competitive Bid Borrowing” is a Borrowing under Section 2.03 in which the
Lender participants are determined on the basis of their bids in accordance
therewith).

 

19



--------------------------------------------------------------------------------

ARTICLE 2

THE CREDITS

Section 2.01. Commitments to Lend. Each Lender severally agrees, on the terms
and conditions set forth in this Agreement, to make loans to the Company or any
Eligible Subsidiary pursuant to this Section from time to time prior to the
Termination Date; provided that, immediately after each such loan is made:
(i) the sum of the aggregate Dollar Amount of Committed Loans by such Lender
plus the Dollar Amount of its Letter of Credit Liabilities and Swingline
Exposure shall not exceed the amount of its Commitment and (ii) the Total
Outstanding Amount shall not exceed the aggregate amount of the Commitments.
Each Borrowing of Dollar-Denominated Loans under this Section shall be in an
aggregate principal amount of at least $5,000,000 or any larger multiple of
$1,000,000 (except that any such Borrowing may be in the aggregate amount
available in accordance with Section 3.02(c)). Each Borrowing in an Alternative
Currency shall be in an aggregate Dollar Amount of at least $5,000,000 (except
that any such Borrowing may be in the aggregate amount available in accordance
with Section 3.02(c)). Each Borrowing under this Section, in any currency, shall
be made from the several Lenders ratably in proportion to their respective
Commitments. Within the foregoing limits, the Borrowers may borrow under this
Section, repay, or to the extent permitted by Section 2.12, prepay Loans and
reborrow at any time prior to the Termination Date under this Section.

Section 2.02. Notice of Committed Borrowings. The Company shall give the
Administrative Agent notice (a “Notice of Committed Borrowing”) not later than
11:00 A.M. (New York City time) on (i) the date of each Base Rate Borrowing,
(ii) the third Euro-Dollar Business Day before each Euro-Dollar Borrowing and
(iii) the fourth Euro-Currency Business Day before each Alternative Currency
Borrowing, specifying:

(a) the date of such Borrowing, which shall be a Domestic Business Day in the
case of a Domestic Borrowing or a Euro-Currency Business Day for the relevant
currency in the case of a Euro-Currency Borrowing;

(b) the currency and aggregate amount (in such currency) of such Borrowing;

(c) if such Borrowing is comprised of Dollar-Denominated Loans, whether such
Loans are to be Base Rate Loans or Euro-Dollar Loans; and

(d) in the case of a Euro-Currency Borrowing, the duration of the initial
Interest Period applicable thereto, subject to the provisions of the definition
of Interest Period.

Section 2.03. Competitive Bid Borrowings.

 

20



--------------------------------------------------------------------------------

(a) The Competitive Bid Option. In addition to Committed Borrowings pursuant to
Section 2.01, the Company may, as set forth in this Section, request the Lenders
to make offers to make Competitive Bid Loans to any of the Borrowers. The
Lenders may, but shall have no obligation to, make such offers and the Company
may, but shall have no obligation to, accept any such offers in the manner set
forth in this Section.

(b) Competitive Bid Quote Request. When the Company wishes to request offers to
make Competitive Bid Loans under this Section, it shall transmit to the
Administrative Agent by electronic mail or facsimile transmission a Competitive
Bid Quote Request substantially in the form of Exhibit B hereto so as to be
received no later than 11:00 A.M. (New York City time) on (x) the fifth
Euro-Dollar Business Day prior to the date of Borrowing proposed therein, in the
case of a LIBOR Auction or (y) the Domestic Business Day immediately before the
date of Borrowing proposed therein, in the case of an Absolute Rate Auction (or,
in either case, such other time or date as the Company and the Administrative
Agent shall have mutually agreed and shall have notified to the Lenders not
later than the date of the Competitive Bid Quote Request for the first LIBOR
Auction or Absolute Rate Auction for which such change is to be effective)
specifying:

(i) the proposed date of Borrowing, which shall be a Euro-Currency Business Day
for the relevant currency in the case of a LIBOR Auction or a Domestic Business
Day in the case of an Absolute Rate Auction;

(ii) the proposed currency and the aggregate amount (in such currency) of such
Borrowing, which shall be $5,000,000 or a larger multiple of $1,000,000 for each
Borrowing of Dollar-Denominated Loans and at least $5,000,000 in Dollar Amount
for each Borrowing in an Alternative Currency;

(iii) the duration of the Interest Period applicable thereto, subject to the
provisions of the definition of Interest Period; and

(iv) if such Borrowing is comprised of Dollar-Denominated Loans, whether the
Competitive Bid Quotes requested are to set forth a Competitive Bid Margin or a
Competitive Bid Absolute Rate.

The Company may request offers to make Competitive Bid Loans for more than one
Interest Period in a single Competitive Bid Quote Request. No Competitive Bid
Quote Request shall be given within five Euro-Dollar Business Days (or such
other number of days as the Company and the Administrative Agent may agree) of
any other Competitive Bid Quote Request.

(c) Invitation for Competitive Bid Quotes. Promptly upon receipt of a
Competitive Bid Quote Request, the Administrative Agent shall send to the
Lenders by electronic mail or facsimile transmission an Invitation for
Competitive

 

21



--------------------------------------------------------------------------------

Bid Quotes substantially in the form of Exhibit C hereto, which shall constitute
an invitation by the Company to each Lender to submit Competitive Bid Quotes
offering to make the Competitive Bid Loans to which such Competitive Bid Quote
Request relates in accordance with this Section.

(d) Submission and Contents of Competitive Bid Quotes. (i) Each Lender may, but
is not obligated to, submit a Competitive Bid Quote containing an offer or
offers to make Competitive Bid Loans in response to any Invitation for
Competitive Bid Quotes. Each Competitive Bid Quote must comply with the
requirements of this subsection (d) and must be submitted to the Administrative
Agent by telex or facsimile transmission at its office in New York City referred
to in Section 11.01 not later than (x) 2:00 P.M. (New York City time) on the
fourth Euro-Currency Business Day prior to the proposed date of Borrowing, in
the case of a LIBOR Auction or (y) 9:45 A.M. (New York City time) on the
proposed date of Borrowing, in the case of an Absolute Rate Auction (or, in
either case, such other time or date as the Company and the Administrative Agent
shall have mutually agreed and shall have notified to the Lenders not later than
the date of the Competitive Bid Quote Request for the first LIBOR Auction or
Absolute Rate Auction for which such change is to be effective); provided that
Competitive Bid Quotes submitted by the Administrative Agent (or any affiliate
of the Administrative Agent) in the capacity of a Lender may be submitted, and
may only be submitted, if the Administrative Agent or such affiliate notifies
the Company of the terms of the offer or offers contained therein not later than
(x) one hour prior to the deadline for the other Lenders, in the case of a LIBOR
Auction, or (y) 15 minutes prior to the deadline for the other Lenders, in the
case of an Absolute Rate Auction. Subject to Article 3 and 6, any Competitive
Bid Quote so made shall be irrevocable except with the written consent of the
Administrative Agent given on the instructions of the Company.

(ii) Each Competitive Bid Quote shall be in substantially the form of Exhibit D
hereto and shall in any case specify:

(A) the proposed date of Borrowing,

(B) the currency and the principal amount (in the relevant currency) of the
Competitive Bid Loan for which each such offer is being made, which principal
Dollar Amount (w) may be greater than or less than the Commitment of the quoting
Lender, (x) for each Borrowing of Dollar-Denominated Loans, must be $5,000,000
or a larger multiple of $1,000,000 and for each Borrowing in an Alternative
Currency, must be at least $5,000,000, (y) may not exceed the principal amount
of Competitive Bid Loans for which offers being made by such quoting Lender may
be accepted, and (z) may be subject to an aggregate limitation as to the
principal amount of Competitive Bid

 

22



--------------------------------------------------------------------------------

Loans for which offers being made by such quoting Lender may be accepted,

(C) in the case of a LIBOR Auction, the margin above or below the applicable
London Interbank Offered Rate (the “Competitive Bid Margin”) offered for each
such Competitive Bid Loan, expressed as a percentage (specified to the nearest
1/10,000th of 1%) to be added to or subtracted from such base rate,

(D) in the case of an Absolute Rate Auction, the rate of interest per annum
(specified to the nearest 1/10,000th of 1%) (the “Competitive Bid Absolute
Rate”) offered for each such Competitive Bid Loan, and

(E) the identity of the quoting Lender.

A Competitive Bid Quote may set forth up to five separate offers by the quoting
Lender with respect to each Interest Period specified in the related Invitation
for Competitive Bid Quotes.

(iii) Any Competitive Bid Quote shall be disregarded if it:

(A) is not substantially in conformity with Exhibit D hereto or does not specify
all of the information required by subsection (d)(ii);

(B) contains qualifying, conditional or similar language;

(C) proposes terms other than or in addition to those set forth in the
applicable Invitation for Competitive Bid Quotes; or

(D) arrives after the time set forth in subsection (d)(i).

(e) Notice to Borrower. The Administrative Agent shall promptly notify the
Company of the terms (x) of any Competitive Bid Quote submitted by a Lender that
is in accordance with subsection (d) and (y) of any Competitive Bid Quote that
amends, modifies or is otherwise inconsistent with a previous Competitive Bid
Quote submitted by such Lender with respect to the same Competitive Bid Quote
Request. Any such subsequent Competitive Bid Quote shall be disregarded by the
Administrative Agent unless such subsequent Competitive Bid Quote is submitted
solely to correct a manifest error in such former Competitive Bid Quote. The
Administrative Agent’s notice to the Company shall specify (A) the aggregate
principal amount of Competitive Bid Loans for which offers have been received
for each Interest Period specified in

 

23



--------------------------------------------------------------------------------

the related Competitive Bid Quote Request, (B) the respective principal amounts
and Competitive Bid Margins or Competitive Bid Absolute Rates, as the case may
be, so offered and (C) if applicable, limitations on the aggregate principal
amount of Competitive Bid Loans for which offers in any single Competitive Bid
Quote may be accepted.

(f) Acceptance and Notice by Borrower. Not later than 11:00 A.M. (New York City
time) on (x) the third Euro-Currency Business Day prior to the proposed date of
Borrowing, in the case of a LIBOR Auction or (y) the proposed date of Borrowing,
in the case of an Absolute Rate Auction (or, in either case, such other time or
date as the Company and the Administrative Agent shall have mutually agreed and
shall have notified to the Lenders not later than the date of the Competitive
Bid Quote Request for the first LIBOR Auction or Absolute Rate Auction for which
such change is to be effective), the Company shall notify the Administrative
Agent of the acceptance or non-acceptance of the offers so notified to it
pursuant to subsection (e). In the case of acceptance, such notice (a “Notice of
Competitive Bid Borrowing”) shall specify the aggregate principal amount of
offers for each Interest Period that are accepted. The Company may accept any
Competitive Bid Quote in whole or in part; provided that:

(i) the aggregate principal amount of each Competitive Bid Borrowing may not
exceed the applicable amount set forth in the related Competitive Bid Quote
Request,

(ii) the Dollar Amount of (A) each Competitive Bid Borrowing of
Dollar-Denominated Loans must be $5,000,000 or a larger multiple of $1,000,000
and (B) each Competitive Bid Borrowing in an Alternative Currency must at least
be $5,000,000,

(iii) acceptance of offers may only be made on the basis of ascending
Competitive Bid Margins or Competitive Bid Absolute Rates, as the case may be,
and

(iv) the Company may not accept any offer that is described in subsection
(d)(iii) or that otherwise fails to comply with the requirements of this
Agreement.

(g) Allocation by Administrative Agent. If offers are made by two or more
Lenders with the same Competitive Bid Margins or Competitive Bid Absolute Rates,
as the case may be, for a greater aggregate principal amount than the amount in
respect of which such offers are accepted for the related Interest Period, the
principal amount of Competitive Bid Loans in respect of which such offers are
accepted shall be allocated by the Administrative Agent among such Lenders as
nearly as possible (in multiples of $1,000,000 or its equivalent in applicable
Alternative Currency, as the Administrative Agent may deem appropriate) in
proportion to the aggregate principal amounts of such offers.

 

24



--------------------------------------------------------------------------------

Determinations by the Administrative Agent of the amounts of Competitive Bid
Loans shall be conclusive in the absence of manifest error.

Section 2.04. Notice to Lenders; Funding of Loans.

(a) Upon receipt of a Notice of Borrowing, the Administrative Agent shall
promptly notify each Lender of the contents thereof (including the name of the
Borrower) and of such Lender’s share (if any) of such Borrowing and, except as
provided in Section 8.01, such Notice of Borrowing shall not thereafter be
revocable by such Borrower.

(b) On the date of each Borrowing, each Lender participating therein shall:

(i) if such Borrowing is to be made in Dollars, make available its share of such
Borrowing in Dollars, not later than 12:00 Noon (New York City time), in Federal
or other funds immediately available in New York City, to the Administrative
Agent at its address in New York City referred to in Section 11.01; or

(ii) if such Borrowing is to be made in an Alternative Currency, make available
its share of such Borrowing in such Alternative Currency (in such funds as may
then be customary for the settlement of international transactions in such
Alternative Currency, not later than 12:00 Noon (Local Time) to the account of
the Administrative Agent at its office most recently designated by it for such
purpose for Loans of such Applicable Currency by notice to the Lenders.

Unless the Administrative Agent determines that any applicable condition
specified in Article 3 has not been satisfied, the Administrative Agent will
make the funds so received from the Lenders available to the relevant Borrower
at the aforesaid address or place.

(c) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
to the Administrative Agent on the date of such Borrowing in accordance with
subsection (b) of this Section and the Administrative Agent may, in reliance
upon such assumption, make available to the relevant Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such share available to the Administrative Agent, such Lender and such
Borrower severally agree to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to such Borrower until the date such
amount is repaid to the Administrative Agent, at (i) in the case of such
Borrower, a rate per annum equal to the higher of the Federal Funds Rate and the
interest

 

25



--------------------------------------------------------------------------------

rate applicable thereto pursuant to Section 2.07 and (ii) in the case of such
Lender, the Federal Funds Rate (if such Borrowing is in Dollars) or the
applicable London Interbank Offered Rate (if such Borrowing is in an Alternative
Currency). If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount so repaid shall constitute such Lender’s Loan
included in such Borrowing for purposes of this Agreement.

(d) Each Lender may, at its option, make any Loan available to any foreign
Eligible Subsidiary by causing any foreign or domestic branch or affiliate of
such Lender to make such Loan; provided that any exercise of such option
(i) shall not affect the obligation of such foreign Eligible Subsidiary to repay
such Loan in accordance with the terms of this Agreement and (ii) shall not
result in the Company being required to pay additional amounts pursuant to
Section 8.03 or Section 8.04.

Section 2.05. Notes. (a) The Administrative Agent shall maintain a register (the
“Register”) on which it will record the Commitment of each Lender, each Loan
made by such Lender and each repayment of any Loan made by such Lender. Any such
recordation by the Administrative Agent on the Register shall be presumptively
correct, absent manifest error. Failure to make any such recordation, or any
error in such recordation, shall not affect any Borrower’s obligations
hereunder.

(b) Each Borrower hereby agrees that, promptly upon the request of any Lender at
any time, such Borrower shall deliver to such Lender a single Note, in
substantially the form of Exhibit A hereto, duly executed by such Borrower and
payable to such Lender (or its registered assigns) and representing the
obligation of such Borrower to pay the unpaid principal amount of Loans made to
such Borrower by such Lender, with interest as provided herein on the unpaid
principal amount from time to time outstanding.

(c) Each Lender shall record the date, currency, amount (in such currency), type
and maturity of each Loan made by it to each Borrower and the date and amount of
each payment of principal made by such Borrower with respect thereto, and may,
if such Lender so elects in connection with any transfer or enforcement of any
of its Notes, endorse on the schedule forming a part thereof appropriate
notations to evidence the foregoing information with respect to each such Loan
then outstanding; provided that the failure of such Lender to make any such
recordation or endorsement shall not affect the obligations of any Borrower
hereunder or under the Notes. Such Lender is hereby irrevocably authorized by
each Borrower so to endorse any Note of such Borrower and to attach to and make
a part of any Note a continuation of any such schedule as and when required.

Section 2.06. Maturity of Loans. (a) Each Committed Loan shall mature, and the
principal amount thereof shall be due and payable, on the Termination

 

26



--------------------------------------------------------------------------------

Date (or, if the Termination Date is not a Euro-Currency Business Day for the
relevant currency, the next preceding Euro-Currency Business Day for such
currency).

(b) Each Competitive Bid Loan included in any Competitive Bid Borrowing shall
mature, and the principal amount thereof shall be due and payable, on the last
day of the Interest Period applicable to such Borrowing.

(c) Each Swingline Loan shall mature, and the then unpaid principal amount
thereof shall be due and payable, on the earlier of the Termination Date and the
first date after such Swingline Loan is made that is the 15th or last day of a
calendar month and is at least two Domestic Business Days after such Swingline
Loan is made; provided that on each date that a Borrowing (other than with
respect to a Swingline Loan) is made, the Company shall repay all Swingline
Loans then outstanding.

Section 2.07. Interest Rates. (a) Each Base Rate Loan shall bear interest on the
outstanding principal amount thereof, for each day from the date such Loan is
made until it becomes due or is converted to a different type of Loan, at a rate
per annum equal to the sum of the Base Rate Margin plus the Base Rate for such
day. Such interest shall be payable quarterly in arrears on each Quarterly
Payment Date and, with respect to the principal amount of any Base Rate Loan
converted to a different type of Loan, on the date such principal amount is so
converted.

(b) Each Euro-Currency Loan shall bear interest on the outstanding principal
amount thereof, for each Interest Period applicable thereto, at a rate per annum
equal to the sum of the Euro-Currency Margin for such day plus the applicable
London Interbank Offered Rate applicable for such Interest Period. Such interest
shall be payable for each Interest Period on the last day thereof and, if such
Interest Period is longer than three months, three months after the first day
thereof.

The “London Interbank Offered Rate” with respect to any Euro-Currency Loan for
any Interest Period, means, the rate appearing on, in the case of Dollars,
Reuters Screen LIBOR01 Page and, in the case of any Alternative Currency, the
appropriate page of such service which displays British Bankers Association
Interest Settlement Rates for deposits in such Alternative Currency (or, in each
case, on any successor or substitute page of such service, or any successor to
or substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to deposits in the relevant currency in the London
interbank market) at approximately 11:00 a.m., London time, two Euro-Currency
Business Days prior to (or, in the case of Loans denominated in British pounds
sterling, on the day of) the commencement of such Interest Period, as the rate
for

 

27



--------------------------------------------------------------------------------

deposits in the relevant currency with a maturity comparable to such Interest
Period. In the event that such rate is not available at such time for any
reason, then the “London Interbank Offered Rate” with respect to such
Euro-Currency Loan for such Interest Period shall be the rate at which deposits
in the relevant currency in an amount of $5,000,000 (or its equivalent) and for
a maturity comparable to such Interest Period are offered by the principal
London office of the Administrative Agent in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, two
Euro-Currency Business Days prior to (or, in the case of Loans denominated in
British pounds sterling, on the day of) the commencement of such Interest
Period.

(c) Each Swingline Loan shall bear interest on the outstanding principal amount
thereof, for each day from the date such Swingline Loan is made until it becomes
due, at a rate per annum equal to the sum of the Base Rate Margin plus the Base
Rate for such day (or such other rate per annum as the Company and the Swingline
Lender may mutually agree from time to time).

(d) Any overdue principal of or interest on any Base Rate Loan or Swingline Loan
shall bear interest, payable on demand, for each day until paid at a rate per
annum equal to the sum of 2% plus the Base Rate Margin plus the Base Rate for
such day. Any overdue principal of or interest on any Euro-Currency Loan shall
bear interest, payable on demand, for each day until paid at a rate per annum
equal to, (i) from and including the date the payment thereof was due to but
excluding the last day of the Interest Period then in effect (if any), the sum
of 2% plus the Euro-Currency Margin for such day plus the London Interbank
Offered Rate applicable to such Loan for such Interest Period and
(ii) thereafter, the sum of 2% plus the Euro-Currency Margin for such day plus
the quotient dividend (rounded upward, if necessary, to the next higher 1/100 of
1%) by dividing (x) the average (rounded upward if necessary, to the next higher
1/100 of 1%) of the respective rates per annum at which one day (or, if such
amount due remains unpaid more than three Euro-Currency Business Days, then for
such other period of time not longer than one month as the Administrative Agent
may select) deposits in the relevant currency in an amount approximately equal
to such overdue payment due to each of the Euro-Currency Reference Banks are
offered to such Euro-Currency Reference Bank in the London interbank market for
the applicable period determined as provided above by (y) 1.00 minus the
Euro-Currency Reserve Percentage (or, if the circumstances described in clause
(a) or (b) of Section 8.01 shall exist, at a rate per annum equal to the sum of
2% plus the Base Rate for such day) (the “Overnight LIBO Rate”).

(e) Subject to Section 8.01(a), each Competitive Bid LIBOR Loan shall bear
interest on the outstanding principal amount thereof, for the Interest Period
applicable thereto, at a rate per annum equal to the sum of the London Interbank
Offered Rate for such Interest Period (determined in accordance with (b) as if
the related Competitive Bid LIBOR Borrowing were a Euro-Currency Borrowing) plus
(or minus) the Competitive Bid Margin quoted by the Lender making such

 

28



--------------------------------------------------------------------------------

Loan in accordance with Section 2.03. Each Competitive Bid Absolute Rate Loan
shall bear interest on the outstanding principal amount thereof, for the
Interest Period applicable thereto, at a rate per annum equal to the Competitive
Bid Absolute Rate quoted by the Lender making such Loan in accordance with
Section 2.03. Such interest shall be payable for each Interest Period on the
last day thereof and, if such Interest Period is longer than three months, at
intervals of three months after the first day thereof. Any overdue principal of
or interest on any Competitive Bid Loan shall bear interest, payable on demand,
for each day until paid (i) in the case of Dollar-Denominated Loans, at a rate
per annum equal to the sum of 2% plus the Base Rate for such day and (ii) in the
case of Euro-Currency Denominated Loans, at a rate per annum determined in
accordance with subsection 2.07(d) as if such Loan were Euro-Currency Loans.

(f) The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder. The Administrative Agent shall give prompt notice to the
Company and the participating Lenders of each rate of interest so determined,
and its determination thereof shall be conclusive in the absence of manifest
error.

(g) Each Euro-Currency Reference Bank agrees to use its best efforts to furnish
quotations to the Administrative Agent as contemplated by this Section. If any
Euro-Currency Reference Bank does not furnish a timely quotation, the
Administrative Agent shall determine the relevant interest rate on the basis of
the quotation or quotations furnished by the remaining Euro-Currency Reference
Bank or Banks or, if none of such quotations is available on a timely basis, the
provisions of Section 8.01 shall apply.

Section 2.08. Fees. (a) The Company shall pay to the Administrative Agent, for
the account of the Lenders ratably in proportion to their Commitments, a
facility fee in Dollars calculated for each day at the Facility Fee Rate for
such day on the aggregate amount of the Credit Exposures. Such facility fee
shall accrue for each day from and including the Effective Date to but excluding
the date the Credit Exposures are reduced to zero.

(b) The Company shall pay (i) to the Administrative Agent for the account of the
Lenders ratably a letter of credit fee accruing daily on the aggregate undrawn
amount of all outstanding Letters of Credit at a rate per annum equal to the
Euro-Currency Margin for such day and (ii) to each Issuing Lender for its own
account, a letter of credit fronting fee accruing daily on the aggregate amount
then available for drawing under all Letters of Credit issued by such Issuing
Lender at such rate as may be mutually agreed between the Borrower and such
Issuing Lender from time to time.

(c) Accrued fees under subsections 2.08(a) and 2.08(b) shall be payable
quarterly in arrears on each Quarterly Payment Date, and on the date on which
the

 

29



--------------------------------------------------------------------------------

Commitments terminate in their entirety (and, if later, the date on which the
Credit Exposures are reduced to zero).

Section 2.09. Method of Electing Types of Interest Rates and Interest Periods
for Dollar-Denominated Loans. (a) The Dollar-Denominated Loans included in each
Committed Borrowing shall bear interest initially at the type of interest rate
specified by the Company in the applicable Notice of Committed Borrowing.
Thereafter, the Company may from time to time elect to change or continue the
type of interest rate borne by each Group of Loans (subject to the provisions of
Article 8), as follows:

(i) if such Loans are Base Rate Loans, the Company may elect to convert such
Loans to Euro-Dollar Loans as of any Euro-Dollar Business Day; and

(ii) if such Loans are Euro-Dollar Loans, the Company may elect to convert such
Loans to Base Rate Loans or elect to continue such Loans as Euro-Dollar Loans
for an additional Interest Period, subject to Section 2.14 in the case of any
such conversion on any day other than the last day of the then current Interest
Period applicable to such Euro-Dollar Loans.

Each such election shall be made by delivering a notice to the Administrative
Agent not later than 11:00 A.M. (New York City time) on the third Euro-Dollar
Business Day before the conversion or continuation selected in such notice is to
be effective. Such notice may, if it so specifies, apply to only a portion of
the aggregate principal amount of the relevant Group of Loans; provided that
(i) such portion is allocated ratably among the Loans comprising such Group of
Loans and (ii) the Dollar Amount of the portion to which such notice applies,
and the remaining portion to which it does not apply, are each at least
$5,000,000. If no such notice is timely received prior to the end of an Interest
Period, the Company shall be deemed to have elected that such Group of Loans be
converted to Base Rate Loans.

(b) Each Notice of Interest Rate Election delivered pursuant to subsection
(a) above shall specify:

(i) the Group of Loans (or portion thereof) to which such notice applies;

(ii) the date on which the conversion or continuation selected in such notice is
to be effective, which shall comply with the applicable clause of subsection
(a) above;

(iii) if the Loans comprising such Group of Loans are to be converted, the new
type of Loans and, if the Loans being converted are to

 

30



--------------------------------------------------------------------------------

be Fixed Rate Loans, the duration of the next succeeding Interest Period
applicable thereto; and

(iv) if such Loans are to be continued as Euro-Dollar Loans for an additional
Interest Period, the duration of such additional Interest Period.

Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.

(c) Upon receipt of a Notice of Interest Rate Election from the Company pursuant
to subsection (a) above, the Administrative Agent shall promptly notify each
Lender of the contents thereof and such notice shall not thereafter be revocable
by the Company.

Section 2.10. Method of Electing Interest Periods for Alternative Currency
Loans; Required Prepayments. (a) The initial Interest Period for each
Alternative Currency Loan shall be specified by the Company in the applicable
Notice of Committed Borrowing. The Company may specify the duration of each
subsequent Interest Period applicable to such Group of Loans by delivering to
the Administrative Agent, not later that 11:00 A.M. (New York City time) on the
third Euro-Currency Business Day before the end of the immediately preceding
Interest Period, a notice specifying the Group of Loans (or portion thereof) to
which such notice applies and the duration of such subsequent Interest Period
(which shall comply with the provisions of the definition of Interest Period).
If no such Notice of Interest Rate Election is timely received by the
Administrative Agent before the end of any applicable Interest Period, the
Company shall be deemed to have elected that the subsequent Interest Period for
such Group of Loans shall have a duration of one month (subject to the
provisions of the definition of Interest Period).

(b) Three Euro-Currency Business Days before both (i) the end of each Interest
Period applicable to any Group of Loans denominated in an Alternative Currency
and, (ii) each Quarterly Payment Date on which there are outstanding Letter of
Credit Liabilities denominated in an Alternative Currency, the Administrative
Agent shall recalculate the Dollar Amount of, in the case of clause (i), such
Group of Loans and in the case of clause (ii), all Letter of Credit Liabilities
denominated in an Alternative Currency, and shall notify the Company of such
recalculated Dollar Amount. Within three Euro-Currency Business Days of receipt
of such notice, the Borrowers shall prepay Loans ratably to the extent (if any)
required so that, after giving effect to such recalculation of the Dollar Amount
and such prepayment, (i) the aggregate Dollar Amount of all Loans and Letter of
Credit Liabilities then outstanding to all Eligible Subsidiaries does not exceed
$100,000,000 and (ii) the Total Outstanding Amount does not exceed the aggregate
amount of the Commitments.

 

31



--------------------------------------------------------------------------------

(c) If on or before the first day of any Interest Period applicable to any Group
of Loans denominated in an Alternative Currency, there shall occur any change in
national or international financial, political or economic conditions or
currency exchange rates or exchange controls which would in the opinion of the
Administrative Agent make it impracticable for such Group of Loans to continue
to be denominated in the relevant Alternative Currency, the Administrative Agent
shall forthwith give notice thereof to the Company and the Lenders, in which
event the relevant Borrower shall repay such Group of Loans in full on the later
of (i) the last day of the immediately preceding Interest Period or (ii) the
third Euro-Currency Business Day after the Company receives such notice from the
Administrative Agent. Such Group of Loans shall bear interest on and after the
last day of such immediately preceding Interest Period at a rate per annum
determined for each day as provided in Section 2.07(d) (except that if the
repayment due date is determined pursuant to the foregoing clause (ii), the
2% per annum additional interest applicable to overdue amounts shall not apply
prior to such due date).

Section 2.11. Termination or Reduction of Commitments. (a) The Company may, upon
at least three Domestic Business Days’ notice to the Administrative Agent,
(i) terminate the Commitments at any time, if no Loans or Letter of Credit
Liabilities are outstanding at such time or (ii) ratably reduce from time to
time by an aggregate Dollar Amount of $10,000,000 or any larger multiple
thereof, the aggregate amount of the Commitments in excess of the Total
Outstanding Amount; provided that for any such termination of Commitments being
made in conjunction with another transaction, then such termination of
Commitments may be conditional upon the closing of such other transaction.

(b) The Commitments shall terminate on the Termination Date, and any Loans then
outstanding (together with accrued interest thereon) shall be due and payable on
such date.

Section 2.12. Optional Prepayments. (a) Any Borrower may:

(i) upon at least one Domestic Business Day’s notice to the Administrative
Agent, prepay its Group of Base Rate Loans (or any Competitive Bid Loans bearing
interest at the Base Rate pursuant to Section 8.01(a)), in whole at any time, or
from time to time in part in amounts aggregating $5,000,000 or any larger
multiple of $1,000,000;

(ii) upon at least three Euro-Dollar Business Days’ notice to the Administrative
Agent, subject to Section 2.14, prepay any Group of Euro-Dollar Loans, in whole
at any time, or from time to time in part in amounts aggregating $5,000,000 or
any larger multiple of $1,000,000; or

(iii) upon at least three Euro-Currency Business Days’ notice to the
Administrative Agent, subject to Section 2.14, prepay any Group of

 

32



--------------------------------------------------------------------------------

Alternative Currency Loans, in whole at any time, or from time to time in part;
provided that the aggregate Dollar Amount of any partial prepayment is at least
$5,000,000;

in each case, by paying the principal amount to be prepaid together with accrued
interest thereon to the date of prepayment. Each such optional prepayment shall
be applied to prepay ratably the Loans of the several Lenders included in such
Group of Loans.

(b) Except as provided in Section 8.02, no Borrower may prepay all or any
portion of the principal amount of any Competitive Bid Loan (except a
Competitive Bid Loan bearing interest at the Base Rate pursuant to
Section 8.01(a)) prior to the maturity thereof without the consent of the Lender
making such Loan.

(c) Upon receipt of a notice of prepayment pursuant to this Section, the
Administrative Agent shall promptly notify each Lender of the contents thereof
and of such Lender’s ratable share (if any) of such prepayment and such notice
shall not thereafter be revocable by the Borrower; provided that for any such
repayment that is being made in connection with a termination of the
Commitments, if such repayment is being made in conjunction with another
transaction, then such prepayment may be conditional upon the closing of such
other transaction.

Section 2.13. General Provisions as to Payments. (a) Each payment of principal
of, and interest on, the Dollar-Denominated Loans and each payment of fees
hereunder, shall be made in Dollars not later than 12:00 Noon (New York City
time) on the date when due, in Federal or other funds immediately available in
New York City, to the Administrative Agent at its address in New York City
referred to in Section 11.01.

(b) Each payment of principal of, and interest on, the Alternative
Currency-Denominated Loans shall be made in the relevant Alternative Currency in
such funds as may then be customary for the settlement of international
transactions in such Alternative Currency, not later than 12:00 Noon (Local
Time), for the account of the Administrative Agent at its office most recently
designated by it for such purpose for Loans of such Alternative Currency by
notice to the Company and the Lenders.

(c) Promptly upon receiving any payment for the account of the Lenders, the
Administrative Agent will distribute to each Lender, in the currency and type of
funds received by the Administrative Agent, such Lender’s ratable share of such
payment.

(d) Whenever any payment of principal of, or interest on, the Base Rate Loans,
Swingline Loans or Letter of Credit Liabilities or of fees shall be due on a day
which is not a Domestic Business Day, the date for payment thereof shall be

 

33



--------------------------------------------------------------------------------

extended to the next succeeding Domestic Business Day. Whenever any payment of
principal of, or interest on, the Euro-Currency Loans or the Competitive Bid
Loans shall be due on a day which is not a Euro-Currency Business Day for the
relevant currency, the date for payment thereof shall be extended to the next
succeeding Euro-Currency Business Day for such currency, unless such
Euro-Currency Business Day falls in another calendar month, in which case the
date for payment thereof shall be the next preceding Euro-Currency Business Day
for such currency. If the date for any payment of principal is extended by
operation of law or otherwise, interest thereon shall be payable for such
extended time.

(e) Unless the Administrative Agent shall have received notice from the Company
prior to the date on which any payment is due from any Borrower to the Lenders
hereunder that such Borrower will not make such payment in full, the
Administrative Agent may assume that such Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent that such Borrower shall not have so made such payment, each Lender shall
repay to the Administrative Agent forthwith on demand such amount distributed to
such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Administrative Agent, at (i) the Federal Funds Rate (if such
amount was distributed in Dollars) or (ii) the rate per annum at which one day
deposits in the relevant currency are offered to the Administrative Agent in the
London interbank market for such day (if such amount was distributed in an
Alternative Currency).

(f) All payments made by any Borrower hereunder shall be made without condition
or deduction for any counterclaim, defense, recoupment or set-off.

Section 2.14. Funding Losses. If (i) a Borrower makes any payment of principal
with respect to any Fixed Rate Loan or any Fixed Rate Loan is converted to a
different type of Loan (pursuant to Section 2.12, Article 6 or 8 or otherwise)
on any day other than the last day of an Interest Period applicable thereto, or
the last day of an applicable period fixed pursuant to Section 2.07(d), (ii) a
Borrower fails to borrow, prepay, convert or continue any Fixed Rate Loans
(including a failure to borrow in an Alternative Currency due to the occurrence
of any event described in Section 3.02(f)) after notice has been given to any
Lender in accordance with Section 2.04(a), 2.09(c) or 2.12(c), or (iii) a Lender
assigns its interest in any Fixed Rate Loan other than on the last date of the
Interest Period applicable thereto as a result of a request by a Borrower
pursuant to Section 2.20 or Section 8.06, such Borrower shall reimburse each
Lender within 15 days after demand for any resulting loss or expense incurred by
it (or by an existing or prospective Participant in the related Loan), including
(without limitation) any loss incurred in obtaining, liquidating or employing
deposits from third parties,

 

34



--------------------------------------------------------------------------------

but excluding loss of margin for the period after any such payment or failure to
borrow, prepay, convert or continue, provided that such Lender shall have
delivered to such Borrower a certificate as to the amount of such loss or
expense, which certificate shall be conclusive in the absence of manifest error.

Section 2.15. Computation of Interest and Fees. Interest (i) on Loans
denominated in British pounds sterling or (ii) Dollar-Denominated Loans based on
the Prime Rate hereunder shall be computed on the basis of a year of 365 days
(or 366 days in a leap year) and paid for the actual number of days elapsed
(including the first day but excluding the last day). All other interest and
fees shall be computed on the basis of a year of 360 days and paid for the
actual number of days elapsed (including the first day but excluding the last
day).

Section 2.16. Judgment Currency. If for the purpose of obtaining judgment in any
court it is necessary to convert a sum due from any Borrower hereunder or under
any Note in the currency expressed to be payable herein (the “specified
currency”) into another currency, the parties hereto agree, to the fullest
extent that they may effectively do so, that the rate of exchange used shall be
that at which in accordance with normal banking procedures the Administrative
Agent could purchase the specified currency with such other currency at the
Administrative Agent’s New York office on the Euro-Currency Business Day
preceding that on which final judgment is given. The obligations of each
Borrower in respect of any sum due to any Lender or the Administrative Agent
hereunder or under any Note shall, notwithstanding any judgment in a currency
other than the specified currency, be discharged only to the extent that, on the
Euro-Currency Business Day following receipt by such Lender or the
Administrative Agent (as the case may be) of any sum adjudged to be so due in
such other currency, such Lender or the Administrative Agent (as the case may
be) may in accordance with normal banking procedures purchase the specified
currency with such other currency. If the amount of the specified currency so
purchased is less than the sum originally due to such Lender or the
Administrative Agent, as the case may be, in the specified currency, the
relevant Borrower agrees, to the fullest extent that it may effectively do so,
as a separate obligation and notwithstanding any such judgment, to indemnify
such Lender or the Administrative Agent, as the case may be, against such loss,
and if the amount of the specified currency so purchased exceeds (a) the sum
originally due to any Lender or the Administrative Agent, as the case may be, in
the specified currency and (b) any amounts shared with other Lenders as a result
of allocations of such excess as a disproportionate payment to such Lender under
Section 11.04, such Lender or the Administrative Agent, as the case may be,
agrees to remit such excess to the relevant Borrower.

Section 2.17. Reserve Costs. (a) If and so long as a reserve requirement of the
type described in the definition of “Euro-Currency Reserve Percentage” is
prescribed by the Board of Governors of the Federal Reserve System (or any
successor), each Lender subject to such requirement may require each Borrower

 

35



--------------------------------------------------------------------------------

to pay, contemporaneously with each payment of interest on each of such Lender’s
Euro-Currency Loans to such Borrower, additional interest on such Euro-Currency
Loan at a rate per annum determined by such Lender up to but not exceeding the
excess of (i) (A) the applicable London Interbank Offered Rate divided by
(B) one minus the Euro-Currency Reserve Percentage over (ii) the applicable
London Interbank Offered Rate. Any Lender wishing to require payment of such
additional interest (x) shall so notify the Borrowers and the Administrative
Agent, in which case such additional interest on the Euro-Currency Loans of such
Lender shall be payable to such Lender at the place indicated in such notice
with respect to each Interest Period commencing at least three Euro-Currency
Business Days after such Lender gives such notice and (y) shall notify each
Borrower, at least five Euro-Currency Business Days before each date on which
interest is payable on its Euro-Currency Loans, of the amount then due to such
Lender under this Section.

(b) If and so long as any Lender is required to make special deposits with the
Bank of England, to maintain reserve asset ratios or to pay fees in respect of
such Lender’s Euro-Currency Loans in any Alternative Currency, such Lender may
require the relevant Borrower to pay, contemporaneously with each payment of
interest on each of such Loans, additional interest on such Loan at a rate per
annum equal to the Mandatory Costs Rate calculated in accordance with the
formula and in the manner set forth in Exhibit H hereto.

(c) If and so long as any Lender is required to comply with reserve assets,
liquidity, cash margin or other requirements of any monetary or other authority
(including any such requirement imposed by the European Central Bank or the
European System of Central Lenders, but excluding requirements referred to in
subsections (a) and (b) above) in respect of any of such Lender’s Euro-Currency
Loans, such Lender may require the relevant Borrower to pay, contemporaneously
with each payment of interest on each of such Lender’s Euro-Currency Loans
subject to such requirements, additional interest on such Loan at a rate per
annum specified by such Lender to be the cost to such Lender of complying with
such requirements in relation to such Loan.

(d) Any additional interest owed pursuant to subsection (a), (b) or (c) above
shall be determined by the relevant Lender, which determination shall be
conclusive and binding for all purposes except in the case of manifest error,
and notified to the relevant Borrower (with a copy to the Administrative Agent)
at least five Euro-Currency Business Days before each date on which interest is
payable for the relevant Loan, and such additional interest so notified to the
relevant Borrower by such Lender shall be payable to the Administrative Agent
for the account of such Lender on each date on which interest is payable for
such Loan.

 

36



--------------------------------------------------------------------------------

Section 2.18. Letters of Credit.

(a) Commitment to Issue Letters of Credit. Subject to the terms and conditions
hereof, each Issuing Lender agrees to issue Letters of Credit denominated in
Dollars or an Alternative Currency from time to time before the Letter of Credit
Termination Date upon the request of any Borrower; provided that, immediately
after each Letter of Credit is issued (i) the Total Outstanding Amount shall not
exceed the aggregate amount of the Commitments and (ii) the aggregate Dollar
Amount of the Letter of Credit Liabilities shall not exceed $100,000,000. Upon
the date of issuance by an Issuing Lender of a Letter of Credit, the Issuing
Lender shall be deemed, without further action by any party hereto, to have sold
to each Lender, and each Lender shall be deemed, without further action by any
party hereto, to have purchased from the Issuing Lender, a participation in such
Letter of Credit and the related Letter of Credit Liabilities to the extent of
its Percentage.

(b) Method for Issuance; Terms; Extensions.

(i) The Borrower shall give the Issuing Lender notice at least (x) three
Domestic Business Days in case of Letters of Credit denominated in Dollars and
(y) three Euro-Currency Business Days in case of Letters of Credit denominated
in an Alternative Currency (or such shorter notice as may be acceptable to the
Issuing Lender in its discretion) prior to the requested issuance of a Letter of
Credit (or, in the case of renewal or extension, prior to the Issuing Lender’s
deadline for notice of nonextension) specifying the date such Letter of Credit
is to be issued, and describing the terms of such Letter of Credit and the
nature of the transactions to be supported thereby (such notice, including any
such notice given in connection with the extension of a Letter of Credit, a
“Notice of Issuance”). Upon receipt of a Notice of Issuance, the Issuing Lender
shall promptly notify the Administrative Agent, and the Administrative Agent
shall promptly notify each Lender of the contents thereof and of the amount of
such Lender’s participation in such Letter of Credit.

(ii) The obligation of the Issuing Lender to issue each Letter of Credit shall,
in addition to the conditions precedent set forth in Section 3.02 be subject to
the conditions precedent that such Letter of Credit shall be in such form and
contain such terms as shall be reasonably satisfactory to the Issuing Lender and
that the Borrower shall have executed and delivered such other customary
instruments and agreements relating to such Letter of Credit as the Issuing
Lender shall have reasonably requested. The Borrower shall also pay to the
Issuing Lender for its own account issuance, drawing, amendment, settlement and
extension charges, if any, in the amounts and at the times as agreed between the
Borrower and the Issuing Lender.

 

37



--------------------------------------------------------------------------------

(iii) Each Letter of Credit shall expire at or before the close of business on
the date that is one year after such Letter of Credit is issued (or, in the case
of any renewal or extension thereof, one year after such renewal or extension);
provided that (i) a Letter of Credit may contain a provision pursuant to which
it is deemed to be extended on an annual basis (an “Auto-Extension Letter of
Credit”) and (ii) in no event will a Letter of Credit expire (including pursuant
to a renewal or extension thereof) on a date later than the Letter of Credit
Termination Date. Any Auto-Extension Letter of Credit must permit the Issuing
Lender to prevent any such extension at least once in each twelve-month period
(commencing with the date such Auto-Extension Letter of Credit was issued) by
giving prior notice to the beneficiary thereof not later than a day in each such
twelve-month period specified in such Auto-Extension Letter of Credit. Unless
otherwise provided in any such Auto-Extension Letter of Credit, the Borrower
shall not be required to make a specific request for any such extension. Once an
Auto-Extension Letter of Credit has been issued, each Lender shall be deemed to
have authorized (but may not require) the Issuing Bank to permit the extension
of such Auto-Extension Letter of Credit at any time to an expiration date not
later than the Letter of Credit Termination Date; provided that the Issuing Bank
shall not permit any such extension if (A) the Issuing Bank has determined that
it would not be permitted, or would have no obligation, at such time to issue
such Letter of Credit in its revised form (as extended) under the terms hereof,
or (B) at least seven Domestic Business Days before the scheduled date for
giving notice to the beneficiary that such Auto-Extension Letter of Credit will
not be extended, the Issuing Bank has received notice from the Borrower that
such Auto-Extension Letter of Credit should not be extended or from the
Administrative Agent or the Borrower that one or more of the applicable
conditions to the issuance of Letters of Credit provided herein is not then
satisfied and directing the Issuing Bank not to permit such extension.

(c) Payments; Reimbursement Obligations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the Issuing Lender shall notify the
Administrative Agent and the Administrative Agent shall promptly notify the
Company and each other Lender as to the amount and the currency to be paid as a
result of such demand or drawing and the date such payment is to be made by the
Issuing Lender (the “Payment Date”). The Borrowers shall be irrevocably and
unconditionally obligated to reimburse the Issuing Lender for any amounts paid
by the Issuing Lender upon any drawing under any Letter of Credit (a
“Reimbursement Obligation”), without presentment, demand, protest or other
formalities of any kind. Such reimbursement shall be due (x) in the case of a
Letter of Credit denominated in Dollars, on the Payment Date, and (y) in the
case of a Letter of Credit denominated in an Alternative Currency, on the third

 

38



--------------------------------------------------------------------------------

Euro-Currency Business Day following the Payment Date; provided that no such
payment shall be due from the Borrower any earlier than the date of receipt by
it of notice of its obligation to make such payment (or, if such notice is
received by the Borrower after 10:00 A.M. (New York City time) on any date, on
(x) the next succeeding Domestic Business Day in the case of Letters of Credit
denominated in Dollars and (y) the third succeeding Euro-Currency Business Day
in the case of Letters of Credit denominated in an Alternative Currency) (the
date so determined with respect to any Reimbursement Obligation, the
“Reimbursement Date”); and provided further that if and to the extent any such
reimbursement is not made by the Borrower in accordance with this clause (i) or
clause (ii) below on the Payment Date, then (irrespective of when notice thereof
is received by the Borrower), such reimbursement obligation shall bear interest,
payable on demand, for each day from and including the Payment Date to but not
including the date such reimbursement obligation is paid in full at a rate per
annum equal to (x) the rate applicable to Base Rate Loans in case of Letters of
Credit denominated in Dollars and (y) the sum of the Euro-Currency Margin plus
the Overnight LIBO Rate in case of Letter of Credit denominated in an
Alternative Currency plus, in the case of amounts in any currency not paid when
due, 2.00%. All payments in respect of the principal amount of the Reimbursement
Obligation of the Borrower with respect of any Letter of Credit and interest
thereon shall be made in the same currency as the related Letter of Credit was
denominated, and shall be made in the funds specified in Section 2.13 for
payments in such currency.

(ii) If the Commitments remain in effect on the Reimbursement Date, unless the
Borrower otherwise instructs the Administrative Agent by not less than (x) one
Domestic Business Day’s prior notice in the case of Letters of Credit
denominated in Dollars and, (y) three Euro-Currency Business Days’ prior notice
in the case of Letters of Credit denominated in an Alternative Currency, the
principal amount of the Reimbursement Obligation shall convert automatically on
the Reimbursement Date to (x) Base Rate Loans in the case of Letters of Credit
denominated in Dollars and (y) Alternative Currency Loans in the case of Letters
of Credit denominated in an Alternative Currency. The initial Interest Period
applicable to any such Alternative Currency Loan converted pursuant to this
clause (ii) shall, subject to the provisions of the definition of Interest
Period, commence on the Reimbursement Date and end one month thereafter. The
Administrative Agent shall, on behalf of the Borrower (which hereby irrevocably
directs the Administrative Agent so to act on its behalf), give notice no later
than 12:00 Noon (New York City time) on the Payment Date requesting each Lender
to make, and each Lender hereby agrees to make, a Base Rate Loan, or an
Alternative Currency Loan, as the case may be, on the Reimbursement Date in an
amount equal to such Lender’s Percentage of the Reimbursement Obligation with
respect to

 

39



--------------------------------------------------------------------------------

which such notice relates. Each Lender shall make such Loan available to the
Administrative Agent in accordance with Section 2.04 on the date specified in
such notice. The Administrative Agent shall pay the proceeds of such Loans to
the Issuing Lender, which shall immediately apply such proceeds to repay the
Reimbursement Obligation.

(iii) To the extent the Reimbursement Obligation is not refunded by a Lender
pursuant to clause (ii) above, such Lender will pay to the Administrative Agent,
for the account of the Issuing Lender, immediately upon the Issuing Lender’s
demand at any time during the period commencing after such Reimbursement
Obligation arises until reimbursement therefor in full by the Borrower, an
amount equal to such Lender’s Percentage of such Reimbursement Obligation,
together with interest on such amount for each day from the date of the Issuing
Lender’s demand for such payment (or, if such demand is made after 1:00 P.M.
(New York City time) on such date, from the next succeeding (x) Domestic
Business Day in case of Letters of Credit denominated in Dollars and
(y) Euro-Currency Business Day in case of Letters of Credit denominated in an
Alternative Currency) to the date of payment by such Lender of such amount at a
rate of interest per annum equal to (x) the Federal Funds Rate for the first
three Domestic Business Days after the date of such demand and thereafter at a
rate per annum equal to the rate applicable to Base Rate Loans for each
additional day in case of Letters of Credit denominated in Dollars and (y) the
Overnight LIBO Rate for the first three Euro-Currency Business Days after the
date of such demand and thereafter the sum of the Overnight LIBO Rate plus the
Euro-Currency Margin, in the case of Letters of Credit denominated in an
Alternative Currency. The Issuing Lender will pay to each Lender ratably all
amounts received from the Borrower for application in payment of its
Reimbursement Obligations in respect of any Letter of Credit, but only to the
extent such Lender has made payment to the Issuing Lender in respect of such
Letter of Credit pursuant hereto; provided that in the event such payment
received by the Issuing Lender is required to be returned, such Lender will
return to the Issuing Lender any portion thereof previously distributed to it by
the Issuing Lender.

(d) Obligations Absolute. The obligations of the Borrowers and each Lender under
subsection (c) above shall be absolute, unconditional and irrevocable, and shall
be performed strictly in accordance with the terms of this Agreement, under all
circumstances whatsoever, including without limitation the following
circumstances:

(i) any lack of validity or enforceability of this Agreement or any Letter of
Credit or any document related hereto or thereto;

 

40



--------------------------------------------------------------------------------

(ii) any amendment or waiver of or any consent to departure from all or any of
the provisions of this Agreement or any Letter of Credit or any document related
hereto or thereto, provided by any party affected thereby;

(iii) the use which may be made of the Letter of Credit by, or any acts or
omission of, a beneficiary of a Letter of Credit (or any Person for whom the
beneficiary may be acting);

(iv) the existence of any claim, set-off, defense or other rights that the
Borrower may have at any time against a beneficiary of a Letter of Credit (or
any Person for whom the beneficiary may be acting), any Lender (including the
Issuing Lender) or any other Person, whether in connection with this Agreement
or the Letter of Credit or any document related hereto or thereto or any
unrelated transaction;

(v) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect whatsoever;

(vi) payment under a Letter of Credit against presentation to the Issuing Lender
of documents that do not comply with the terms of such Letter of Credit;

(vii) any termination of the Commitments prior to, on or after the Payment Date
for any Letter of Credit, whether at the scheduled termination thereof, by
operation of Section 6.01 or otherwise; or

(viii) any other act or omission to act or delay of any kind by any Lender
(including the Issuing Lender), the Administrative Agent or any other Person or
any other event or circumstance whatsoever that might, but for the provisions of
this subsection (viii), constitute a legal or equitable discharge of or defense
to the Borrower’s or the Lender’s obligations hereunder;

provided, that this Section 2.18(d) shall not limit the rights of the Borrower
under Section 2.18(e)(ii).

(e) Indemnification; Expenses.

(i) The Borrowers hereby indemnify and hold harmless each Lender (including each
Issuing Lender) and the Administrative Agent from and against any and all
liabilities, losses, damages, costs or expenses of any kind, including, without
limitation, the reasonable fees and disbursements of counsel (including, without
limitation, the reasonable allocated costs of in-house counsel), which may be
incurred by it in

 

41



--------------------------------------------------------------------------------

connection with a Letter of Credit issued pursuant to this Section 2.18;
provided that the Borrowers shall not be required to indemnify any Lender, or
the Administrative Agent, for such Person’s own gross negligence or willful
misconduct as finally determined by a court of competent jurisdiction.

(ii) None of the Lenders (including, subject to clause (y) below, an Issuing
Lender) nor the Administrative Agent nor any of their officers or directors or
employees or agents shall be liable or responsible, by reason of or in
connection with the execution and delivery or transfer of or payment or failure
to pay under any Letter of Credit, including without limitation any of the
circumstances enumerated in subsection (d) above; provided that, notwithstanding
Section 2.18(d), the Borrowers shall have a claim for direct (but not
consequential) damage suffered by it, to the extent finally determined by a
court of competent jurisdiction to have been caused by (x) the Issuing Lender’s
gross negligence or willful misconduct in determining whether documents
presented under any Letter of Credit complied with the terms of such Letter of
Credit or (y) the Issuing Lender’s failure to pay under any Letter of Credit
after the presentation to it of documents strictly complying with the terms and
conditions of the Letter of Credit. The parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Lender may, in its discretion,
either accept and make payment to the beneficiary of such Letter of Credit upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

(iii) Nothing in this subsection (e) is intended to limit the obligations of the
Borrowers under any other provision of this Agreement. To the extent the
Borrowers do not indemnify an Issuing Lender as required by this subsection, the
Lenders agree to do so ratably in accordance with their Percentages.

Section 2.19. Increased Commitments, Additional Lenders. (a) From time to time
the Company may, upon at least five Domestic Business Days’ notice to the
Administrative Agent (which shall promptly provide a copy of such notice to the
Lenders), increase the aggregate amount of the Commitments by an amount not less
than $25,000,000 (the amount of any such increase, the “Increased Commitments”).

(b) To effect such an increase, the Company may designate one or more of the
existing Lenders or other financial institutions reasonably acceptable to the
Administrative Agent and the Issuing Lender which at the time agree to (i) in
the

 

42



--------------------------------------------------------------------------------

case of any such bank that is an existing Lender, increase its Commitment and
(ii) in the case of any other such bank (an “Additional Lender”), become a party
to this Agreement with a Commitment of not less than $5,000,000.

(c) Any increase in the Commitments pursuant to this Section 2.19 shall be
subject to satisfaction of the following conditions:

(i) before and after giving effect to such increase, all representations and
warranties contained in Article 4 shall be true in all material respects (except
to the extent that any representation and warranty that is qualified by
materiality shall be true and correct in all respects) on and as of the date of
such increase;

(ii) immediately before and after such increase, no Default shall have occurred
and be continuing; and

(iii) after giving effect to such increase, the aggregate amount of all
increases in Commitments made pursuant to this Section 2.19 shall not exceed
$500,000,000.

(d) An increase in the aggregate amount of the Commitments pursuant to this
Section 2.19 shall become effective upon the receipt by the Administrative Agent
of (i) an agreement in form and substance reasonably satisfactory to the
Administrative Agent signed by the Company, by each Additional Lender and by
each other Lender whose Commitment is to be increased, setting forth the new
Commitments of such Lenders and setting forth the agreement of each Additional
Lender to become a party to this Agreement and to be bound by all the terms and
provisions hereof, (ii) such evidence of appropriate organizational
authorization on the part of the Company with respect to the Increased
Commitments and such opinions of counsel for the Company with respect to the
Increased Commitments as the Administrative Agent may reasonably request and
(iii) a certificate of the Company stating that the conditions set forth in
subsection (c) above have been satisfied.

(e) Upon any increase in the aggregate amount of the Commitments pursuant to
this Section 2.19, (i) the respective Letter of Credit Liabilities and Swingline
Exposures of the Lenders shall be redetermined as of the effective date of such
increase and (ii) within five Domestic Business Days, in the case of Base Rate
Loans then outstanding, and at the end of the then current Interest Period with
respect thereto, in the case of Euro-Currency Loans then outstanding, the
Borrower shall prepay or repay such Loans in their entirety and, to the extent
the Borrower elects to do so and subject to the conditions specified in Article
3, the Borrower shall reborrow Committed Loans from the Lenders in proportion to
their respective Commitments after giving effect to such increase, until such
time as all outstanding Committed Loans are held by the Lenders in such
proportion.

 

43



--------------------------------------------------------------------------------

Section 2.20. Extension Option. (a) The Termination Date may be extended on one
or more occasions in the manner set forth in this Section for a period of one
year from the Termination Date then in effect. If the Company wishes to request
an extension of the Termination Date, the Company shall give written notice to
that effect to the Administrative Agent not less than 45 days nor more than 90
days prior to each anniversary of the date hereof that occurs on or prior to the
Termination Date then in effect, whereupon the Administrative Agent shall
promptly notify each of the Lenders of such request. Each Lender will use its
best efforts to respond to such request, whether affirmatively or negatively, as
it may elect in its sole and absolute discretion, within 20 days of such notice
to the Administrative Agent. If any Lender shall not have responded
affirmatively within such 20-day period, such Lender shall be deemed to have
rejected the Company’s proposal to extend its Commitment and only the
Commitments of those Lenders which have responded affirmatively shall be
extended, subject to receipt by the Administrative Agent of (i) counterparts of
an extension agreement in a form reasonably satisfactory to it (the “Extension
Agreement”) duly completed and signed by the Company, the Administrative Agent
and all of the Lenders which have responded affirmatively and (ii) a certificate
of a duly authorized officer of the Company to the effect that, on and as of the
effective date of such extension and after giving effect thereto, the
representations and warranties of the Borrowers set forth in this Agreement are
true in all material respects and no Default has occurred and is continuing. No
extension of the Commitments pursuant to this Section 2.20 shall be legally
binding on any party hereto unless and until such Extension Agreement is so
executed and delivered by the Company and Lenders having more than 50% of the
aggregate amount of the Commitments.

(b) If any Lender rejects, or is deemed to have rejected, the Company’s request
to extend its Commitment, this Agreement shall terminate on the Termination Date
then in effect with respect to such Lender, and the Borrowers shall pay to such
Lender on such Termination Date any amounts due and payable to such Lender on
such date. On the date of termination of any Lender’s Commitment as contemplated
by this subsection (b), the respective participations of the other Lenders in
all outstanding Letters of Credit and Swingline Loans shall be redetermined on
the basis of their respective Commitments after giving effect to such
termination, and the participation therein of the Lender whose Commitment is
terminated shall terminate; provided that the Borrowers shall, if and to the
extent necessary to permit such redetermination of participations in Letters of
Credit and Swingline Loans within the limits of the Commitments which are not
terminated, prepay on such date a portion of the outstanding Loans, and such
redetermination and termination of participations in outstanding Letters of
Credit and Swingline Loans shall be conditioned upon their having done so.

(c) The Administrative Agent shall promptly notify the Lenders of the
effectiveness of each extension of the Commitments pursuant to this
Section 2.20.

 

44



--------------------------------------------------------------------------------

Section 2.21. Defaulting Lenders. If any Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Lender is a
Defaulting Lender:

(a) fees shall cease to accrue on the unused portion of the Commitment of such
Defaulting Lender pursuant to Section 2.08(a);

(b) the Commitment and Credit Exposure of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification permitted to be effected by the Required Lenders pursuant to
Section 11.05);

(c) if any Letter of Credit Liabilities or Swingline Exposure exists at the time
such Lender becomes a Defaulting Lender then:

(i) so long as no Default shall have occurred and be continuing, all or any part
of the Swingline Exposure and Letter of Credit Liabilities of such Defaulting
Lender shall be automatically reallocated among the non-Defaulting Lenders in
accordance with their respective Percentages but only to the extent the sum of
all non-Defaulting Lenders’ Committed Loans, Swingline Exposures and Letter of
Credit Liabilities plus such Defaulting Lender’s Swingline Exposure and Letter
of Credit Liabilities does not exceed the total of all non-Defaulting Lenders’
Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within one Domestic Business Day
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, cash collateralize for the benefit of the Issuing
Lender only the Company’s obligations corresponding to such Defaulting Lender’s
Letter of Credit Liabilities (after giving effect to any partial reallocation
pursuant to clause (i) above) for so long as such Letter of Credit Liabilities
are outstanding;

(iii) if the Company cash collateralizes any portion of such Defaulting Lender’s
Letter of Credit Liabilities pursuant to clause (ii) above, the Company shall
not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.08(b) with respect to such Defaulting Lender’s Letter of Credit
Liabilities during the period such Defaulting Lender’s Letter of Credit
Liabilities are cash collateralized;

(iv) to the extent that the Letter of Credit Liabilities of the non-Defaulting
Lenders are reallocated pursuant to clause (i) above, then the letter of credit
fees payable to the Lenders pursuant to Section 2.08(b) shall to the same extent
be adjusted in accordance with such non-Defaulting Lenders’ Percentages; and

 

45



--------------------------------------------------------------------------------

(v) if all or any portion of such Defaulting Lender’s Letter of Credit
Liabilities are not reallocated, reduced, terminated nor cash collateralized
pursuant to clause (i) or (ii) above, then, without prejudice to any rights or
remedies of the Issuing Lender or any other Lender hereunder, all letter of
credit fees payable under Section 2.08(b) with respect to such Defaulting
Lender’s Letter of Credit Liabilities shall be payable to the Issuing Lender
until and to the extent that such Letter of Credit Liabilities are reallocated,
reduced, terminated and/or cash collateralized;

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Lender shall not be
required to issue, extend, renew or increase any Letter of Credit, unless the
Defaulting Lender’s then outstanding Letter of Credit Liabilities and Swingline
Exposure after giving effect thereto will be 100% covered by the Commitments of
the non-Defaulting Lenders and/or prepaid, reduced, terminated and/or cash
collateralized in accordance with Section 2.21(c), and participating interests
in any newly made Swingline Loan or any newly issued or increased Letter of
Credit shall be allocated among non-Defaulting Lenders in a manner consistent
with Section 2.21(c)(i) (and such Defaulting Lender shall not participate
therein); and

(e) in the event that the Administrative Agent, the Company, the Swingline
Lender and the Issuing Lender each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure and Letter of Credit Liabilities of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Committed Loans
of the other Lenders as the Administrative Agent shall determine is necessary in
order for such Lender to hold such Loans in accordance with its Percentage.

Section 2.22. Swingline Loans.

(a) Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Swingline Loans to the Company from time to time prior to the
Termination Date, in an aggregate principal amount at any time outstanding that
will not result in (i) the aggregate principal amount of outstanding Swingline
Loans exceeding $50,000,000 or (ii) the Total Outstanding Amount exceeding the
aggregate amount of the Commitments; provided that the Swingline Lender shall
not be required to make a Swingline Loan to refinance an outstanding Swingline
Loan. Within the foregoing limits and subject to the terms and conditions set
forth herein, the Company may borrow, prepay and reborrow Swingline Loans. Each
Swingline Loan shall be in an amount that is an integral multiple of $500,000
and not less than $2,500,000. Swingline Loans shall only be made in Dollars.

 

46



--------------------------------------------------------------------------------

(b) To request a Swingline Loan, the Company shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 12:00
noon (New York City time) on the date of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Domestic Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Company. The Swingline Lender shall make each Swingline
Loan available to the Company by means of a credit to the general deposit
account of the Company with the Swingline Lender (or, in the case of a Swingline
Loan made to finance the reimbursement of a Letter of Credit as provided in
Section 2.18(c), by remittance to the Issuing Bank) by 3:00 P.M. (New York City
time) on the requested date of such Swingline Loan.

(c) Upon the making of each Swingline Loan, the Swingline Lender shall be
deemed, without further action by any party hereto, to have sold to each Lender,
and each Lender shall be deemed, without further action by any party hereto, to
have purchased from the Swingline Lender, an unfunded participation in such
Swingline Loan to the extent of its Percentage. The Swingline Lender may by
written notice given to the Administrative Agent not later than 10:00 A.M. (New
York City time) on any Domestic Business Day require the Lenders to fund their
participations on such Domestic Business Day in all or a portion of the
Swingline Loans outstanding. Such notice shall specify the aggregate amount of
Swingline Loans in which Lenders will participate. Promptly upon receipt of such
notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Percentage of such Swingline Loan or
Loans. Each Lender hereby absolutely and unconditionally agrees, upon receipt of
notice as provided above, to pay to the Administrative Agent, for the account of
the Swingline Lender, such Lender’s Percentage of such Swingline Loan or Loans.
Each Lender acknowledges and agrees that its obligation to fund participations
in Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.04 with respect to Loans made by such Lender (and
Section 2.04 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Lenders. The Administrative Agent
shall notify the Company of any participations in any Swingline Loan funded
pursuant to this paragraph. Any amounts received by the Swingline Lender from
the Company (or other party on behalf of the Company) in respect of a Swingline
Loan after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to

 

47



--------------------------------------------------------------------------------

the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Company for any reason. The funding of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Company of any default in the payment thereof.

ARTICLE 3

CONDITIONS

Section 3.01. Effectiveness. This Amended Agreement shall become effective on
the date the Administrative Agent shall have received:

(a) counterparts of this Agreement signed by each of the parties listed on the
signature pages hereof (or, in the case of any party as to which an executed
counterpart shall not have been received, by the Administrative Agent shall have
received, in form satisfactory to it, facsimile, telex or other written
confirmation from such party that it has executed a counterpart hereof);

(b) an opinion of Matthew J. Maletta, Esq., Vice President, Associate General
Counsel and Secretary of the Company in form and substance reasonably acceptable
to the Administrative Agent;

(c) all documents the Administrative Agent may reasonably request relating to
the existence of the Company, the corporate authority for and the validity of
this Agreement and the Notes of the Company, and any other matters relevant
hereto, all in form and substance satisfactory to the Administrative Agent;

(d) payment by the Company of all fees and other amounts due and payable to the
Departing Lenders; and

(e) payment by the Company of all fees and other amounts due and payable to the
Administrative Agent, the Issuing Lender, the Swingline Lender and the Lenders
on or before the Effective Date, including, to the extent invoiced, all
out-of-pocket expenses (including fees, charges and disbursements of counsel)
required to be reimbursed or paid by the Company under this Agreement.

On the Effective Date, the Existing Agreement will be automatically amended and
restated in its entirety to read as set forth herein. On and after the Effective
Date, the rights and obligations of the parties hereto shall be governed by this
Amended Agreement; provided that the rights and obligations of the parties
hereto with respect to the period prior to the Effective Date shall continue to
be governed by the provisions of the Existing Agreement. The Administrative
Agent shall promptly notify the Company and each Lender of the effectiveness of

 

48



--------------------------------------------------------------------------------

this Amended Agreement, and such notice shall be conclusive and binding on all
parties hereto. Upon the Effective Date, automatically and without further
action by any party hereto, (i) the Commitment of any Departing Lender shall be
terminated, (ii) each Departing Lender will cease to be a Lender party to this
Amended Agreement and (iii) all accrued interest, fees and other amounts payable
under the Existing Agreement for the account of such Departing Lender shall be
due and payable on the Effective Date. On the Effective Date, the participations
of each Lender under the Existing Agreement in the Letters of Credit issued
thereunder shall be redetermined based upon each Lender’s Percentage under this
Agreement. The Lenders which are parties to the Existing Agreement, comprising
the “Required Banks” as defined in the Existing Agreement hereby waive any
requirement of prior notice of termination of the Commitments (as defined in the
Existing Agreement) pursuant to Section 2.11 thereof and of prepayment of loans
thereunder, to the extent necessary.

Section 3.02. Borrowings and Issuance of Letters of Credit. The obligation of
any Lender to make a Loan on the occasion of any Borrowing and the obligation of
an Issuing Lender to issue (or renew or extend the term of) any Letter of Credit
is subject to the satisfaction of the following conditions:

(a) the fact that the Effective Date shall have occurred on or prior to
October 31, 2011;

(b) receipt by the Administrative Agent of (i) a Notice of Borrowing as required
by Section 2.02 or 2.03, (ii) a Notice of Issuance as required by
Section 2.18(b) or (iii) a request for a Swingline Loan as required by
Section 2.22(a), as applicable;

(c) the fact that, immediately after such Borrowing, (i) the Total Outstanding
Amount will not exceed the aggregate amount of the Commitments, (ii) the
aggregate Dollar Amount of the Letter of Credit Liabilities shall not exceed
$100,000,000, (iii) the aggregate principal amount of all outstanding Swingline
Loans shall not exceed $50,000,000 and (iv) the aggregate Dollar Amount of all
Loans and Letters of Credit then outstanding to all Eligible Subsidiaries shall
not exceed $250,000,000;

(d) the fact that, immediately before and after such Borrowing, no Default shall
have occurred and be continuing;

(e) the fact that the representations and warranties of the Borrowers contained
in this Agreement (other than those made in Section 4.04(b)) shall be true in
all material respects (except to the extent any representation and warranty that
is qualified by materiality shall be true and correct in all respects) on and as
of the date of such Borrowing; and

(f) in the case of an Alternative Currency-Denominated Borrowing, there shall
not have occurred any change in national or international financial,

 

49



--------------------------------------------------------------------------------

political or economic conditions or currency exchange rates or exchange controls
which would in the opinion of the Administrative Agent make it impracticable for
such Borrowing to be denominated in the relevant Alternative Currency.

Each Borrowing or issuance of any Letter of Credit hereunder shall be deemed to
be a representation and warranty by the Company on the date of such Borrowing as
to the facts specified in clauses (c), (d) and (e) of this Section.

Section 3.03. First Borrowing by Each Eligible Subsidiary. The obligation of
each Lender to make a Loan on the occasion of the first Borrowing by any
Eligible Subsidiary or the obligation of an Issuing Lender to issue (or renew or
extend the term of) any Letter of Credit upon the first request of any Eligible
Subsidiary therefor (whichever shall first occur) is subject to the satisfaction
of the following further conditions:

(a) receipt by the Administrative Agent, at least twelve Domestic Business Days
(or any shorter period to which the Administrative Agent may in its discretion
agree) prior to the date of such Borrowing or issuance, of an Election to
Participate duly executed by such Eligible Subsidiary and the Company;

(b) receipt by the Administrative Agent of all documents which it may reasonably
request relating to the existence of such Eligible Subsidiary, the
organizational authority for and the validity of its Election to Participate (if
any), this Agreement and its Notes, and any other matters relevant thereto, all
in form and substance reasonably satisfactory to the Administrative Agent; and

(c) receipt by each Lender, at least five Domestic Business Days prior to the
date of such Borrowing or issuance, of all customary documentation and other
customary information required by regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations (including the
Patriot Act) requested by such Lender at least eight Domestic Business Days
prior to the date of such Borrowing or issuance, all in form and substance
reasonably satisfactory to such Lender.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

The Company represents and warrants that:

Section 4.01. Corporate Existence and Power. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of Delaware,
and has all corporate powers and all material governmental licenses,
authorizations, consents and approvals required to carry on its business as now
conducted.

 

50



--------------------------------------------------------------------------------

Section 4.02. Corporate and Governmental Authorization; No Contravention. The
execution, delivery and performance by the Company of this Agreement and its
Notes are within the Company’s corporate powers, have been duly authorized by
all necessary corporate action, require no action by or in respect of, or filing
with, any governmental body, agency or official under any provision of law or
regulation applicable to the Company, and do not contravene, or constitute a
default under, any provision of law or regulation applicable to the Company or
of the restated certificate of incorporation or by-laws of the Company or of any
agreement, judgment, injunction, order, decree or other instrument binding upon
the Company or any of its Subsidiaries or result in the creation or imposition
of any Lien on any asset of the Company or any of its Subsidiaries.

Section 4.03. Binding Effect. This Agreement constitutes a valid and binding
agreement of the Company and its Notes, when executed and delivered in
accordance with this Agreement, will constitute valid and binding obligations of
the Company.

Section 4.04. Financial Information. (a) The consolidated balance sheet of the
Company and its Consolidated Subsidiaries as of December 31, 2010 and the
related consolidated statements of earnings and cash flows for the fiscal year
then ended, reported on by Ernst & Young LLP, fairly present, in conformity with
generally accepted accounting principles, the consolidated financial position of
the Company and its Consolidated Subsidiaries as of such date and their
consolidated results of operations and cash flows for such period.

(b) There has been no material adverse change since December 31, 2010 in the
business, financial position, assets, liabilities or results of operations of
the Company and its Consolidated Subsidiaries, considered as a whole.

Section 4.05. Litigation. Except (as to clause (i) below) as disclosed in the
Company’s Form 10-K Report to the SEC for the year ended December 31, 2010 or in
any subsequently filed Form 10-K, 10-Q or 8-K Report, there is no action, suit,
formal investigation or other proceeding pending against, or to the knowledge of
the Company threatened against or affecting, the Company or any of its
Subsidiaries before any Governmental Authority (i) in which there is a
reasonable possibility of an adverse decision which could reasonably be expected
to materially adversely affect the business or consolidated financial position
of the Company and its Subsidiaries, taken as a whole, or (ii) which in any
manner draws into question the validity of this Agreement or its Notes.

Section 4.06. Compliance with ERISA. Each member of the ERISA Group has
fulfilled its obligations under the minimum funding standards of ERISA and the
Internal Revenue Code with respect to each Plan and is in compliance in all
material respects with the presently applicable provisions of ERISA and the
Internal Revenue Code with respect to each Plan. No member of

 

51



--------------------------------------------------------------------------------

the ERISA Group has (i) sought a waiver of the minimum funding standard under
Section 412 of the Internal Revenue Code in respect of any Plan, (ii) failed to
make any required contribution or payment to any Plan or Multiemployer Plan, or
made any amendment to any Plan, which has resulted or would result in the
imposition of a Lien or the posting of a bond or other security under ERISA or
the Internal Revenue Code or (iii) incurred any liability under Title IV of
ERISA in respect of any Plan other than a liability to the PBGC for premiums
under Section 4007 of ERISA.

Section 4.07. Environmental Matters. In the ordinary course of its business, the
Company conducts an ongoing review of the effect of Environmental Laws on the
business, operations and properties of the Company and its Subsidiaries, in the
course of which it identifies and evaluates associated liabilities and costs
(including, without limitation, any capital or operating expenditures required
for clean-up or closure of properties presently or previously owned, any capital
or operating expenditures required to achieve or maintain compliance with
environmental protection standards imposed by law or as a condition of any
license, permit or contract, any related constraints on operating activities,
including any periodic or permanent shutdown of any facility or reduction in the
level of or change in the nature of operations conducted thereat, any costs or
liabilities in connection with off-site disposal of wastes or Hazardous
Substances, and any actual or potential liabilities to third parties, including
employees, and any related costs and expenses). On the basis of this review, the
Company has reasonably concluded that such associated liabilities and costs,
including the costs of compliance with Environmental Laws, are unlikely to have
a Materially Adverse Effect.

Section 4.08. Taxes. The Company and its Subsidiaries have filed all United
States Federal income tax returns and all other material tax returns which are
required to be filed by them and have paid all taxes due pursuant to such
returns or pursuant to any assessment received by the Company or any Subsidiary,
except taxes or assessments which are being contested in good faith and as to
which adequate reserves have been provided. The charges, accruals and reserves
on the books of the Company and its Subsidiaries in respect of taxes or other
governmental charges are, in the reasonable opinion of the Company, adequate.

Section 4.09. Not an Investment Company. The Company is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

Section 4.10. Full Disclosure. All Information (as defined below) heretofore
furnished by the Company is, and all Information hereafter furnished by the
Company will be, true and accurate in all material respects on the date as of
which such Information is dated or certified (except for any projections
included therein, which projections shall be based on assumptions which were

 

52



--------------------------------------------------------------------------------

reasonable at the time such projections were prepared) and not incomplete by
omitting to state anything necessary to make such Information not misleading at
such time except to the extent later Information could reasonably have been
expected to supersede earlier Information. As used in this Section, the term
“Information” means (i) the information set forth in the Company’s report on
Form 10-K for its fiscal year ended December 31, 2010 and in all subsequent
reports on Forms 10-K, 10-Q and 8-K (or their equivalents) and registration
statements (excluding exhibits thereto and any registration statements on Form
S-8 or its equivalent) which the Company shall have filed with the SEC and
(ii) all other information furnished by the Company to the Administrative Agent
or any Lender for purposes of or in connection with this Agreement, but only if
such other information is (x) financial information, (y) furnished in writing to
all the Lenders or to the Administrative Agent for distribution to all the
Lenders or (z) furnished at a meeting to which all the Lenders were invited.

Section 4.11. Subsidiaries. Each of the Company’s corporate Subsidiaries is a
corporation duly incorporated, validly existing and in good standing under the
laws of its jurisdiction of incorporation, and has all corporate powers and all
material governmental licenses, authorizations, consents and approvals required
to carry on its business as now conducted, except where failures to obtain such
licenses, authorizations, consents and approvals would not, in the aggregate,
have a Materially Adverse Effect.

Section 4.12. Good Title to Properties. The Company and its Subsidiaries have
good and marketable title to their respective properties and assets (except
properties and assets that, in the aggregate, are not material to the Company
and its Subsidiaries taken as a whole), subject to no Liens of any kind, except
such as would be permitted under Section 5.09.

Section 4.13. Trademarks, Patents, Etc. The Company and its Subsidiaries possess
all trademarks, trade names, copyrights, patents and licenses, or rights in any
thereof, which are adequate in all material respects for the conduct of their
business (taken as a whole) as now conducted, without pending litigation
regarding the rights or, to the knowledge of the Company, any claimed rights of
others except for (i) those which could not reasonably be expected to have a
Materially Adverse Effect and (ii) those disclosed in filings made with the SEC.

ARTICLE 5

COVENANTS

The Company agrees that, so long as any Lender has any Credit Exposure
hereunder:

Section 5.01. Information. The Company will deliver to each of the Lenders:

 

53



--------------------------------------------------------------------------------

(a) promptly after the same is required to be filed with the SEC pursuant to the
Securities Exchange Act of 1934, and in any event within 105 days after the end
of each fiscal year of the Company, a consolidated balance sheet of the Company
and its Consolidated Subsidiaries as of the end of such fiscal year and the
related consolidated statements of earnings and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all reported on in a manner acceptable to the SEC by Ernst & Young
LLP or other independent public accountants of nationally recognized standing;

(b) promptly after the same is required to be filed with the SEC pursuant to the
Securities Exchange Act of 1934, and in any event within 60 days after the end
of each of the first three quarters of each fiscal year of the Company, an
unaudited consolidated balance sheet of the Company and its Consolidated
Subsidiaries as of the end of such quarter and the related unaudited
consolidated statements of earnings and cash flows for such quarter and for the
portion of the Company’s fiscal year ended at the end of such quarter, setting
forth in the case of such earnings and cash flows in comparative form the
figures for the corresponding quarter and the corresponding portion of the
Company’s previous fiscal year, all certified (subject to normal year-end
adjustments) as to fairness of presentation, generally accepted accounting
principles and consistency by the chief financial officer or the chief
accounting officer of the Company;

(c) simultaneously with the delivery of each set of financial statements
referred to in clauses (a) and (b) above, a certificate of the chief financial
officer or the chief accounting officer of the Company (i) setting forth in
reasonable detail the calculations required to establish whether the Company was
in compliance with the requirements of Section 5.08 and Section 5.09, inclusive,
on the date of such financial statements and (ii) stating whether any Default
exists on the date of such certificate and, if any Default then exists, setting
forth the details thereof and the action which the Company is taking or proposes
to take with respect thereto;

(d) simultaneously with the delivery of each set of financial statements
referred to in clause (a) above, a statement of the firm of independent public
accountants which reported on such statements (i) stating whether anything has
come to their attention to cause them to believe that any Default under Sections
5.07 to 5.10, inclusive, existed on the date of such statements and
(ii) confirming the calculations set forth in the officer’s certificate
delivered simultaneously therewith pursuant to clause (c) above;

(e) within five days after the principal financial officer, principal accounting
officer or treasurer of the Company obtains knowledge of any Default, if such
Default is then continuing, a certificate of the chief financial officer or the
chief accounting officer of the Company setting forth the details thereof and
the action which the Company is taking or proposes to take with respect thereto;

 

54



--------------------------------------------------------------------------------

(f) promptly upon the mailing thereof to the shareholders of the Company
generally, copies of all financial statements, reports and proxy statements so
mailed;

(g) promptly upon the filing thereof, copies of all registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent) and reports on Forms 10-K, 10-Q and 8-K (or their equivalents)
which the Company shall have filed with the SEC;

(h) if and when any member of the ERISA Group (i) gives or is reasonably
expected to give notice to the PBGC of any “reportable event” (as defined in
Section 4043(c) of ERISA) with respect to any Plan which might constitute
grounds for a termination of such Plan under Section 4042 of ERISA, or knows
that the plan administrator of any Plan has given or is required to give notice
of any such reportable event, a copy of the notice of such reportable event
given or required to be given to the PBGC; (ii) receives notice of complete or
partial withdrawal liability (within the meanings of Sections 4203 and 4205 of
ERISA) or notice that any Multiemployer Plan is in reorganization (within the
meaning of Section 4241 of ERISA), insolvency (within the meaning of
Section 4245 of ERISA) or has been terminated under Section 4041A of ERISA, a
copy of such notice; (iii) receives notice from the PBGC under Section 4042 of
ERISA of an intent to terminate, impose liability (other than for premiums under
Section 4007 of ERISA) in respect of, or appoint a trustee to administer any
Plan, a copy of such notice; (iv) applies for a waiver of the minimum funding
standard under Section 412(c) of the Internal Revenue Code, a copy of such
application; (v) gives notice of intent to terminate any Plan under
Section 4041(c) of ERISA, a copy of such notice and other information filed with
the PBGC; (vi) gives notice of withdrawal from any Plan pursuant to Section 4063
of ERISA, a copy of such notice; (vii) ceases the operations at a facility
resulting in withdrawal from any Plan under the circumstances described in
Section 4062(e) of ERISA, notification of such withdrawal; or (viii) fails to
make any required payment or contribution to any Plan or Multiemployer Plan or
makes any amendment to any Plan which has resulted or would result in the
imposition of a Lien or the posting of a bond or other security under ERISA or
the Internal Revenue Code, a certificate of the chief financial officer or the
chief accounting officer of the Company setting forth details as to such
occurrence and action, if any, which the Company or applicable member of the
ERISA Group is required or proposes to take;

(i) promptly upon the principal financial officer, principal accounting officer
or treasurer of the Company obtaining knowledge thereof, notice of any actual or
proposed change in the rating of the Company’s outstanding senior unsecured long
term debt securities by Agency 1 or Agency 2; and

(j) from time to time such additional information regarding the financial
position or business of the Company and its Subsidiaries as the Administrative
Agent, at the request of any Lender, may reasonably request.

 

55



--------------------------------------------------------------------------------

Information required to be delivered pursuant to clauses 5.01(a), 5.01(b),
5.01(f) or 5.01(g) above shall be deemed to have been delivered on the date on
which the Borrower provides notice to the Lenders that such information has been
posted on the Borrower’s website on the Internet at the website address listed
on the signature pages hereof, at sec.gov/edaux/searches.htm, at intralinks.com
or at another website identified in such notice and accessible by the Lenders
without charge; provided that (i) such notice may be included in a certificate
delivered pursuant to Section 5.01(c) and (ii) the Borrower shall deliver paper
copies of the information referred to in clauses 5.01(a), 5.01(b), 5.01(f) or
5.01(g) to any Lender which requests such delivery.

Section 5.02. Payment of Obligations. The Company will pay and discharge, and
will cause its Subsidiaries to pay and discharge, at or before maturity (or the
expiration of any applicable grace period, as the case may be), all Material
Debt and all other material obligations and liabilities, including, without
limitation, tax liabilities, except where the same may be contested in good
faith by appropriate proceedings, and will maintain, and will cause each
Subsidiary to maintain, in accordance with generally accepted accounting
principles, appropriate reserves (on a consolidated basis) for the accrual of
any of the same.

Section 5.03. Maintenance of Property; Insurance. (a) The Company will keep, and
will cause each Subsidiary to keep, all property useful and necessary in its
business in good working order and condition, ordinary wear and tear excepted;
provided that the Company and its Subsidiaries shall not be required to maintain
any property or properties which are, in the reasonable opinion of the Company,
not material to the business of the Company and its Consolidated Subsidiaries
taken as a whole.

(b) The Company and its Subsidiaries will maintain (i) physical damage insurance
on all their real and personal properties (except properties that, in aggregate,
are not material to the Company and its Subsidiaries taken as a whole) on an all
risks basis (including the perils of flood and quake), covering the repair and
replacement cost of all such property and consequential loss coverage for
business interruption and extra expense, and (ii) public liability insurance
(including products/completed operations liability coverage) in an amount not
less than that which is usually insured against by companies engaged in the same
or a similar business in the same general area. All such insurance shall be
provided by insurers having an A.M. Best policyholders rating of not less than
B+ or such other insurers as the Required Lenders may approve in writing. The
Company will deliver to the Lenders, upon request of any Lender through the
Administrative Agent, from time to time full information as to the insurance
carried.

Section 5.04. Conduct of Business and Maintenance of Existence. The Company will
continue, and will cause its Subsidiaries to continue, to engage in business of
the same general type as now conducted by the Company and its

 

56



--------------------------------------------------------------------------------

Subsidiaries, and will preserve, renew and keep in full force and effect, and
will cause each Subsidiary to preserve, renew and keep in full force and effect,
its respective legal existence and its respective rights, privileges and
franchises necessary or desirable in the normal conduct of business; provided
that the foregoing shall not prevent any Subsidiary (except an Eligible
Subsidiary that has not paid in full all principal, interest and other amounts
payable by it hereunder) from terminating its organizational existence or
prevent the Company or any Subsidiary from discontinuing any business or any
right, privilege or franchise, if all such terminations and discontinuances, in
the aggregate, would not in the reasonable opinion of the Company have a
Materially Adverse Effect.

Section 5.05. Compliance with Laws. The Company will comply, and cause each
Subsidiary to comply, in all material respects, with all applicable laws,
ordinances, rules, regulations, and requirements of Governmental Authorities
(including, without limitation, ERISA, environmental, the Patriot Act, U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department, the U.S. Foreign Corrupt Practices Act and food and drug,
and the rules and regulations under each of the foregoing) except where (i) the
necessity of compliance therewith is contested in good faith by appropriate
proceedings or (ii) noncompliance therewith would not, in the aggregate, have a
Materially Adverse Effect.

Section 5.06. Inspection of Property, Books and Records. The Company will keep,
and will cause each Subsidiary to keep, proper books of record and account in
which full, true and correct entries shall be made of all dealings and
transactions in relation to its business and activities; and will permit, and
will cause each Subsidiary to permit, representatives of any Lender at such
Lender’s expense to visit and inspect any of their respective properties, to
examine and make abstracts from any of their respective books and records and to
discuss their respective affairs, finances and accounts with their respective
officers, employees and independent public accountants, all at such reasonable
times and as often as may reasonably be desired.

Section 5.07. Subsidiary Debt. The Company will not permit its Subsidiaries to
incur or suffer to exist any Debt (excluding Debt under this Agreement and Debt
owed to the Company or a Subsidiary) in excess of 35% of Consolidated Net Worth
at any time in the aggregate for all Subsidiaries.

Section 5.08. Leverage Ratio. The Leverage Ratio will not at any time exceed
3:1.

Section 5.09. Negative Pledge. Neither the Company nor any Consolidated
Subsidiary will create, assume or suffer to exist any Lien on any asset now
owned or hereafter acquired by it, except:

 

57



--------------------------------------------------------------------------------

(a) Liens existing on Effective Date securing Debt outstanding in an aggregate
principal amount not exceeding $40,000,000;

(b) any Lien existing on any asset of any Person at the time such Person becomes
a Subsidiary and not created in contemplation of such event;

(c) any Lien on any asset securing Debt incurred or assumed for the purpose of
financing all or any part of the cost of acquiring such asset, provided that
such Lien attaches to such asset concurrently with or within 90 days after the
acquisition thereof;

(d) any Lien on any asset of any Person existing at the time such Person is
merged or consolidated with or into the Company or a Subsidiary and not created
in contemplation of such event;

(e) any Lien existing on any asset prior to the acquisition thereof by the
Company or a Subsidiary and not created in contemplation of such acquisition;

(f) any Lien arising out of the refinancing, extension, renewal or refunding of
any Debt secured by any Lien permitted by any of the foregoing clauses of this
Section, provided that such Debt is not increased and is not secured by any
additional assets;

(g) Liens for taxes, assessments or governmental charges or levies on its
property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith by appropriate
proceedings and as to which adequate reserves have been provided for;

(h) Liens imposed by law, such as landlords’, carriers’, warehousemen’s and
mechanics’ liens and other similar liens arising in the ordinary course of
business which secure payment of obligations not more than 60 days past due;

(i) Liens arising out of statutory pledges or deposits under applicable law
relating to worker’s compensation, unemployment insurance, social security or
similar obligations;

(j) utility easements, building restrictions and such other encumbrances or
charges against real property as are of a nature generally existing with respect
to properties of similar nature and which do not in any material way adversely
affect or interfere with the use thereof in the business of the Company and its
Subsidiaries;

(k) banker’s liens in the nature of rights of set-off arising in the ordinary
course of business;

(l) Liens not otherwise permitted by the foregoing clauses of this Section,
arising in the ordinary course of its business, which (i) do not secure

 

58



--------------------------------------------------------------------------------

Debt, (ii) do not secure any obligation in an amount individually or in the
aggregate exceeding $125,000,000 and (iii) do not in the aggregate materially
detract from the value of its assets or materially impair the use thereof in the
operation of its business; and

(m) Liens not otherwise permitted by the foregoing clauses of this Section
securing Debt in an aggregate principal amount at any time outstanding not to
exceed 15% of Consolidated Net Worth.

Section 5.10. Consolidations, Mergers and Sales of Assets. The Company will not
consolidate or merge with or into any other Person; provided that the Company
may merge with a Person if (A) the Company is the entity surviving such merger
and (B) immediately after giving effect to any such merger, no Default shall
have occurred and be continuing and all the representations and warranties of
the Company contained in this Agreement shall be true. The Company will not, and
will not permit its Subsidiaries to, sell, lease or otherwise transfer, directly
or indirectly, all or substantially all of the assets of the Company and its
Subsidiaries, taken as a whole, to any other Person.

Section 5.11. Use of Proceeds. The proceeds of the Loans made under this
Agreement will be used by the Borrowers for general corporate purposes,
including the backstop of commercial paper. None of such proceeds will be used,
directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of buying or carrying any Margin Stock.

Section 5.12. Transactions with Affiliates. The Company will not, and will not
permit any Subsidiary to, directly or indirectly, enter into any material
transaction, whether or not in the ordinary course of business, with any
Affiliate other than on terms and conditions at least as favorable to the
Company, or the affected Subsidiary, as those that would be obtained through an
arm’s length negotiation with an unaffiliated third party.

ARTICLE 6

DEFAULTS

Section 6.01. Events of Default. If one or more of the following events (“Events
of Default”) shall have occurred and be continuing:

(a) any Borrower shall fail to pay when due any principal of or interest on any
Loan or Letter of Credit Reimbursement Obligation, any fees or any other amount
payable hereunder, which failure, in the case of interest or fees or amounts
other than principal of any Loan or Letter of Credit Reimbursement Obligation,
continues for three Domestic Business Days;

(b) the Company shall fail to observe or perform any covenant contained in
Sections 5.07 to 5.13, inclusive;

 

59



--------------------------------------------------------------------------------

(c) any Borrower shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those covered by clause (a) or
(b) above) for 30 days after written notice thereof has been given to the
Company by the Administrative Agent at the request of any Lender;

(d) any representation, warranty, certification or statement made by any
Borrower in this Agreement or in any certificate, financial statement or other
document delivered pursuant to this Agreement shall prove to have been incorrect
in any material respect when made (or deemed made);

(e) the Company or any Subsidiary shall fail to make any payment in respect of
any Material Debt when due or within any applicable grace period;

(f) any event or condition shall occur which results in the acceleration of the
maturity of any Material Debt or enables (or with the giving of notice or lapse
of time or both, would enable) the holder of such Debt or any Person acting on
such holder’s behalf to accelerate the maturity thereof;

(g) the Company or any Subsidiary shall commence a voluntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
itself or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, or shall consent to any such relief or to the appointment of or
taking possession by any such official in an involuntary case or other
proceeding commenced against it, or shall make a general assignment for the
benefit of creditors, or shall admit in writing its inability to, or fail
generally to, pay its debts as they become due, or shall take any corporate
action to authorize any of the foregoing;

(h) an involuntary case or other proceeding shall be commenced against the
Company or any Subsidiary seeking liquidation, reorganization or other relief
with respect to it or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 60 days; or an order for
relief shall be entered against the Company or any Subsidiary under the federal
bankruptcy laws as now or hereafter in effect;

(i) any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of $20,000,000 which it shall have become liable
to pay to the PBGC or a Plan under Title IV of ERISA; or notice of intent to
terminate a Material Plan shall be filed under Section 4041 of ERISA by any
member of the ERISA Group, any plan administrator or any combination of the
foregoing; or the PBGC shall institute proceedings under Section 4042 of ERISA
to terminate, to impose liability (other than for premiums under Section

 

60



--------------------------------------------------------------------------------

4007 of ERISA) in respect of, or to cause a trustee to be appointed to
administer any Material Plan; or a condition shall exist by reason of which the
PBGC would be entitled to obtain a decree adjudicating that any Material Plan
must be terminated; or there shall occur a complete or partial withdrawal,
within the meanings of Sections 4203 and 4205 of ERISA, from, or a default,
within the meaning of Section 4219(c)(5) of ERISA, with respect to, one or more
Multiemployer Plans which could cause one or more members of the ERISA Group to
incur a current payment obligation in excess of $20,000,000;

(j) a judgment or order for the payment of money in excess of $75,000,000 shall
be rendered against the Company or any Subsidiary and such judgment or order
shall continue unsatisfied and unstayed for a period of 30 days;

(k) the Guarantee by the Company in Article 10 shall for any reason be revoked
or invalidated, or otherwise cease to be in full force and effect, or the
Company, or any Person on behalf of the Company, shall deny or disaffirm its
obligations under such Guarantee; or

(l) any person or group of persons (within the meaning of Section 13 or 14 of
the Securities Exchange Act of 1934, as amended) shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 promulgated by the SEC under said
Act) of 25% or more of the outstanding shares of common stock of the Company; or
individuals who, as of the Effective Date, constitute the board of directors of
the Company (the “Incumbent Directors”) cease for any reason to constitute at
least a majority of the Company’s board of directors, provided that any person
becoming a director after the Effective Date whose election, or nomination for
election by the Company’s stockholders, is approved by a vote of at least a
majority of the directors then comprising the Incumbent Directors (other than an
election or nomination of an individual whose initial assumption of office is in
connection with an actual or threatened election contest relating to the
election or removal of directors of the Company) shall, for the purposes of this
Agreement, be considered as though such person were an Incumbent Director;

then, and in every such event, the Administrative Agent shall (i) if requested
by Lenders having more than 50% in aggregate amount of the Commitments, by
notice to the Company terminate the Commitments and they shall thereupon
terminate, and (ii) if requested by Lenders holding more than 50% in aggregate
Dollar Amount of the Loans, by notice to the Company declare the Loans (together
with accrued interest thereon) to be, and the Loans shall thereupon become,
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Borrower; provided that in
the case of any of the Events of Default specified in clause (g) or (h) above
with respect to the any Borrower, without any notice to the Company or any other
act by the Administrative Agent or the Lenders, the Commitments shall thereupon
terminate and the Loans (together with accrued interest thereon) shall

 

61



--------------------------------------------------------------------------------

become immediately due and payable without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Borrowers.

Section 6.02. Notice of Default. The Administrative Agent shall give notice to
the Company under Section 6.01(c) promptly upon being requested to do so by any
Lender and shall thereupon notify all the Lenders thereof.

Section 6.03. Cash Collateral. If an Event of Default shall have occurred and be
continuing and Lenders having more than 50% of the Aggregate Letter of Credit
Exposure instruct the Administrative Agent to request cash collateral pursuant
to this Section, the Borrower will, promptly after it receives such request from
the Administrative Agent, pay to the Administrative Agent an amount in
immediately available funds equal to the then aggregate amount available for
subsequent drawings under all outstanding Letters of Credit, to be held by the
Administrative Agent, under arrangements satisfactory to it, to secure the
payment of all Letter of Credit Reimbursement Obligations arising from
subsequent drawings under such Letters of Credit; provided that, if any Event of
Default specified in clause (g) or (h) occurs with respect to the Borrower, the
Borrower shall pay such amount to the Administrative Agent forthwith without any
notice or demand or any other act by the Administrative Agent or the Lenders.

ARTICLE 7

THE AGENTS

Section 7.01. Appointment and Authorization. Each Lender irrevocably appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof or thereof, together with all such
powers as are reasonably incidental thereto.

Section 7.02. Administrative Agent and Affiliates. The Administrative Agent
shall have the same rights and powers under this Agreement as any other Lender
and may exercise or refrain from exercising the same as though it were not the
Administrative Agent. The Administrative Agent and its affiliates may accept
deposits from, lend money to, and generally engage in any kind of business with
the Company or any Subsidiary or affiliate of the Company as if it were not the
Administrative Agent hereunder.

Section 7.03. Action by the Administrative Agent. The obligations of the
Administrative Agent hereunder are only those expressly set forth herein.
Without limiting the generality of the foregoing, the Administrative Agent shall
not be required to take any action with respect to any Default, except as
expressly provided in Article 6.

 

62



--------------------------------------------------------------------------------

Section 7.04. Consultation with Experts. The Administrative Agent may consult
with legal counsel (who may be counsel for any Borrower), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken by it in good faith in accordance with the
advice of such counsel, accountants or experts.

Section 7.05. Liability of the Administrative Agent. The Administrative Agent,
its affiliates and its directors, officers, agents or employees shall not be
liable for any action taken or not taken by it in connection herewith (i) with
the consent or at the request of the Required Lenders or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent, its
affiliates and its directors, officers, agents or employees shall not be
responsible for or have any duty to ascertain, inquire into or verify (i) any
statement, warranty or representation made in connection with this Agreement or
any borrowing or issuance of Letter of Credit hereunder; (ii) the performance or
observance of any of the covenants or agreements of any Borrower; (iii) the
satisfaction of any condition specified in Article 3, except receipt of items
required to be delivered to it; or (iv) the validity, effectiveness or
genuineness of this Agreement, the Notes or any other instrument or writing
furnished in connection herewith. The Administrative Agent shall not incur any
liability by acting in reliance upon any notice, consent, certificate,
statement, or other writing (which may be a bank wire, telex or similar writing)
believed by it to be genuine or to be signed by the proper party or parties.

Section 7.06. Indemnification. Each Lender shall, ratably in accordance with its
Credit Exposure, indemnify the Administrative Agent and each Issuing Lender,
their respective affiliates and the respective directors, officers, agents and
employees of the foregoing (to the extent not reimbursed by the Company) against
any cost, expense (including counsel fees and disbursements), claim, demand,
action, loss or liability (except such as result from such indemnitees’ gross
negligence or willful misconduct) that such indemnitees may suffer or incur in
connection with this Agreement or any action taken or omitted by such
indemnitees hereunder.

Section 7.07. Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon any Agent or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking any action under this Agreement.

Section 7.08. Successor Administrative Agent. The Administrative Agent may
resign at any time by giving notice thereof to the Lenders and the Company. Upon
any such resignation, the Required Lenders shall have the right, with (so

 

63



--------------------------------------------------------------------------------

long as no Event of Default shall have occurred and be continuing) the consent
of the Company (such consent not to be unreasonably withheld or delayed), to
appoint a successor Administrative Agent. If no successor Administrative Agent
shall have been so appointed by the Required Lenders, and shall have accepted
such appointment, within 30 days after the retiring Administrative Agent gives
notice of resignation, then the retiring Administrative Agent may, on behalf of
the Lenders, appoint a successor Administrative Agent, which shall be a
commercial bank organized or licensed under the laws of the United States or of
any State thereof and having a combined capital and surplus of at least
$50,000,000. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. After any
retiring Administrative Agent’s resignation hereunder as Administrative Agent,
the provisions of this Article shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent.

Section 7.09. Administrative Agent’s Fee. The Company shall pay to the
Administrative Agent for its own account fees in the amounts and at the times
previously agreed upon between the Company and the Administrative Agent.

Section 7.10. Other Agents. Neither the Documentation Agent nor the Syndication
Agent, in their capacities as such, shall have any duties or obligations of any
kind under this Agreement.

ARTICLE 8

CHANGE IN CIRCUMSTANCES

Section 8.01. Basis for Determining Interest Rate Inadequate or Unfair. If on or
prior to the first day of any Interest Period for any Fixed Rate Loans:

(a) the Administrative Agent is advised by the Euro-Currency Reference Banks
that deposits in the applicable currency and amounts are not being offered to
the Euro-Currency Reference Banks in the relevant market for such Interest
Period, or

(b) in the case of Euro-Currency Loans, Lenders having 50% or more of the
aggregate amount of the Commitments advise the Administrative Agent that the
London Interbank Offered Rate as determined by the Administrative Agent will not
adequately and fairly reflect the cost to such Lenders of funding such Loans for
such Interest Period,

the Administrative Agent shall forthwith give notice thereof to the Company and
the Lenders, whereupon until the Administrative Agent notifies the Company that
the circumstances giving rise to such suspension no longer exist, (i) the

 

64



--------------------------------------------------------------------------------

obligations of the Lenders to make Euro-Currency Loans (in the affected
currency) or to convert outstanding Loans into Euro-Dollar Loans shall be
suspended and (ii) each outstanding Euro-Currency Loans shall be converted into
a Base Rate Loan on the last day of the then current Interest Period applicable
thereto. In the case of an Alternative Currency-Denominated Loan, such
conversion shall be made at the Administrative Agent’s spot buying rate for
Dollars against the relevant Alternative Currency as of approximately 11:00 A.M.
(London time) on the date of such conversion. Unless the Company notifies the
Administrative Agent at least two Domestic Business Days before the date of any
Fixed Rate Borrowing for which a Notice of Borrowing has previously been given
that the relevant Borrower elects not to borrow on such date, (i) if such Fixed
Rate Borrowing is a Committed Borrowing, such Borrowing shall instead be made as
a Base Rate Borrowing in the same Dollar Amount as the requested Borrowing and
(ii) if such Fixed Rate Borrowing is a Competitive Bid LIBOR Borrowing, the
Competitive Bid LIBOR Loans comprising such Borrowing shall be made in Dollars
in the same aggregate Dollar Amount as the requested Borrowing and bear interest
for each day from and including the first day to but excluding the last day of
the Interest Period applicable thereto at the Base Rate for such day.

Section 8.02. Illegality. (a) If, on or after Effective Date, any Change in Law
shall make it unlawful or impossible for any Lender (or its Euro-Currency
Lending Office) to make, maintain or fund its Euro-Currency Loans to any
Borrower and such Lender shall so notify the Administrative Agent, the
Administrative Agent shall forthwith give notice thereof to the other Lenders
and the Company, whereupon until such Lender notifies the Company and the
Administrative Agent that the circumstances giving rise to such suspension no
longer exist, the obligation of such Lender to make Euro-Currency Loans to such
Borrower, or to convert outstanding Loans to such Borrower into Euro-Dollar
Loans, shall be suspended. If such notice is given with respect to Euro-Dollar
Loans, each Euro-Dollar Loan of such Lender then outstanding shall be converted
to a Base Rate Loan either (i) on the last day of the then current Interest
Period applicable to such Euro-Dollar Loan if such Lender may lawfully continue
to maintain and fund such Euro-Dollar Loan to such day or (ii) immediately if
such Lender shall determine that it may not lawfully continue to maintain and
fund such Euro-Dollar Loan to such day. If such notice is given with respect to
Alternative Currency Loans, the relevant Borrower shall prepay such Alternative
Currency Loans either (i) on the last day of the then current Interest Period
applicable to such Alternative Currency Loan if such Lender may lawfully
continue to maintain and fund such Alternative Currency Loan to such day or
(ii) immediately if such Lender shall determine that it may not lawfully
continue to maintain and fund such Alternative Currency Loan to such day.

(b) If by reason of the fact that an Eligible Subsidiary is organized in, or
conducts business in, a jurisdiction outside the United States, it is unlawful
for any Lender (or its Applicable Lending Office) to make or maintain Loans to
such Eligible Subsidiary and such Lender shall so notify the Administrative
Agent, the

 

65



--------------------------------------------------------------------------------

Administrative Agent shall forthwith give notice thereof to the other Lenders
and the Company, whereupon until such Lender notifies the Company and the
Administrative Agent that the circumstances giving rise to such suspension no
longer exist, the obligation of such Lender to make or maintain Loans to such
Eligible Subsidiary shall be suspended. If such notice is given, each Loan of
such Lender then outstanding to such Eligible Subsidiary shall be prepaid either
(i) in the case of a Euro-Currency Loan, on the last day of the then current
Interest Period applicable thereto if such Lender may lawfully continue to
maintain such Loan to such day or (ii) immediately if clause (i) does not apply.

(c) If so requested by the Administrative Agent upon the instruction of the
Company or the Required Lenders, and provided that it may lawfully do so, any
Lender whose Alternative Currency Loans have been prepaid pursuant to
Section 8.02(b) or whose Loans to an Eligible Subsidiary have been prepaid
pursuant to Section 8.02(b) shall purchase participations in the related Loans
of the other Lenders, and such other adjustments shall be made, including
without limitation Loans to the Company in an equivalent Dollar Amount in the
event that participations in such related Loans may not lawfully be purchased by
such Lender, as may be required so that the credit exposure of the Lenders with
respect to the Committed Loans is shared on a basis proportionate to the
Commitments of the Lenders.

(d) Before giving any notice to the Administrative Agent pursuant to this
Section, such Lender shall designate a different Applicable Lending Office if
such designation will avoid the need for giving such notice and will not, in the
judgment of such Lender, be otherwise disadvantageous to such Lender.

Section 8.03. Increased Cost and Reduced Return. (a) If on or after
(x) Effective Date, in the case of any Committed Loan or Letter of Credit or any
obligation to make Committed Loans or issue or participate in any Letter of
Credit or (y) the date of the related Competitive Bid Quote, in the case of any
Competitive Bid Loan, any Change in Law (i) shall impose, modify or deem
applicable any reserve (including, without limitation, any such requirement
imposed by the Board of Governors of the Federal Reserve System, but excluding
with respect to any Euro-Currency Loan any such requirement included in an
applicable Euro-Currency Reserve Percentage), special deposit, insurance
assessment or similar requirement against assets of, deposits with or for the
account of, or credit extended by, any Lender (or its Applicable Lending
Office); (ii) shall subject any Lender or Agent to any Taxes (other than
(A) Indemnified Taxes or (B) Excluded Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or (iii) shall impose on any
Lender (or its Applicable Lending Office) or on the United States market for
certificates of deposit or the London interbank market any other condition, cost
or expense (other than Taxes) affecting its Fixed Rate Loans or Letters of
Credit Liabilities, any of its Notes or its obligation to make Fixed Rate Loans
or its obligations hereunder in respect of

 

66



--------------------------------------------------------------------------------

Letters of Credit, and the result of any of the foregoing is to increase the
cost to such Lender (or its Applicable Lending Office) of making or maintaining
any Fixed Rate Loan (or, in the case of an adoption or change with respect to
Taxes, any Loan) or of issuing or participating in any Letter of Credit, or to
reduce the amount of any sum received or receivable by such Lender (or its
Applicable Lending Office) under this Agreement or under any of its Notes with
respect thereto, by an amount deemed by such Lender to be material, then, within
15 days after demand by such Lender (with a copy to the Administrative Agent),
the Company shall pay, or cause the relevant Borrower to pay, to such Lender
such additional amount or amounts as will compensate such Lender for such
increased cost or reduction.

(b) If any Lender shall have determined that any Change in Law, on or after the
Effective Date has or would have the effect of reducing the rate of return on
capital of such Lender (or its Parent) as a consequence of such Lender’s
obligations hereunder to a level below that which such Lender (or its Parent)
could have achieved but for such Change in Law (taking into consideration its
policies with respect to capital adequacy) by an amount deemed by such Lender to
be material, then from time to time, within 15 days after demand by such Lender
(with a copy to the Administrative Agent), the Company shall pay to such Lender
such additional amount or amounts as will compensate such Lender (or its Parent)
for such reduction, provided that no such demand by any Lender shall include any
period commencing earlier than 90 days prior to the date of demand.

(c) Each Lender will promptly notify the Company and the Administrative Agent of
any event of which it has knowledge, occurring after Effective Date, which will
entitle such Lender to compensation pursuant to this Section and will designate
a different Applicable Lending Office if such designation will avoid the need
for, or reduce the amount of, such compensation and will not, in the judgment of
such Lender, be otherwise disadvantageous to such Lender. A certificate of any
Lender claiming compensation under this Section and setting forth the additional
amount or amounts to be paid to it hereunder shall be conclusive in the absence
of manifest error. In determining such amount, such Lender may use any
reasonable averaging and attribution methods. No delay on the part of any Lender
to demand compensation pursuant to the foregoing provisions of this Section 8.03
shall constitute a waiver of such Lender’s right to demand such compensation,
provided that the Borrowers shall not be required to compensate a Lender
pursuant to the foregoing provisions of this Section 8.03 for any increased
costs incurred or reductions suffered more than 90 days prior to the date that
such Lender notifies the Company of the event or circumstance giving rise to
such increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the event or circumstance giving rise to
such increased costs or reductions is retroactive, then the 90-day period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

67



--------------------------------------------------------------------------------

(d) If at any time any Subsidiary that is organized in, or conducts business in,
a jurisdiction outside the United States becomes an Eligible Subsidiary, all
applicable laws, rules and regulations then in effect in such jurisdiction shall
be deemed for purposes of Section 8.03(a) to have been adopted at such time and
all applicable requests and directives theretofore made by any governmental
authority, central bank or comparable agency in such jurisdiction shall be
deemed for purposes of Section 8.03(a) to have been made at such time; provided
that no Lender shall be obligated under Section 8.03(c) to give notice of any
such law, rule, regulation, request or directive, or to designate a different
Applicable Lending Office by reason thereof, until an officer of such Lender
responsible for administering this Agreement shall have become aware of such
law, rule, regulation, request or directive and the relevant consequences
thereof.

Section 8.04. Taxes. (a) Any and all payments by or on account of any Borrower
or the Guarantor to or for the account of any Lender or any Agent hereunder or
under any Note shall be made free and clear of and without deduction for any and
all present or future taxes, duties, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, except as required by
applicable law. If any withholding agent shall be required by law to deduct any
Indemnified Taxes from or in respect of any such payment, (i) the sum payable by
the Borrower or the Guarantor shall be increased as necessary so that after all
required deductions are made (including deductions applicable to additional sums
payable under this Section) such Lender or Agent (as the case may be) receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the withholding agent shall make such deductions, (iii) the
withholding agent shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law and (iv) if the
withholding agent is the Borrower or Guarantor, the Borrower or the Guarantor
shall furnish to the Administrative Agent, at its address in New York City
referred to in Section 11.01, the original or a certified copy of a receipt
evidencing payment thereof, and, if such receipt relates to Taxes in respect of
a sum payable to any Lender, the Administrative Agent shall promptly deliver
such original or certified copy to such Lender.

(b) In addition, each Borrower and the Guarantor agrees to pay any present or
future stamp or documentary taxes and any other excise or property taxes, or
charges or similar levies which arise from any payment made hereunder or under
any Note or from the execution or delivery of, or otherwise with respect to,
this Agreement or any Note (hereinafter referred to as “Other Taxes”).

(c) Each Borrower and the Guarantor agrees to indemnify each Lender and each
Agent for the full amount of Indemnified Taxes (including, without limitation,
any Indemnified Taxes imposed or asserted by any jurisdiction on amounts payable
under this Section) paid by such Lender or Agent (as the case may be) and any
liability (including penalties, interest and expenses to the extent not
attributable to the gross negligence or willful misconduct of such Lender or

 

68



--------------------------------------------------------------------------------

Agent, as the case may be) arising therefrom or with respect thereto. This
indemnification shall be made within 15 days from the date such Lender or Agent
(as the case may be) makes demand therefor.

(d) Each Lender that is not a U.S. Person, on or prior to the date of its
execution and delivery of this Agreement in the case of each Lender listed on
the signature pages hereof and on or prior to the date on which it becomes a
Lender in the case of each other Lender, and from time to time thereafter if
requested in writing by the Company or the Administrative Agent (but only so
long as such Lender remains lawfully able to do so), shall provide the Company
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) with whichever of the following is applicable:

(i) in the case of a Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
hereunder or under any Note, executed originals of IRS Form W-8BEN establishing
an exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments hereunder or under any Note, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit I-1 to the effect that such
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN; or

(iv) to the extent a Lender is not the beneficial owner, executed originals of
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit I-2 or Exhibit I-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Lender is a partnership and one or more
direct or indirect partners of such Lender are claiming the portfolio interest
exemption, such Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit I-4 on behalf of each such direct and
indirect partner.

 

69



--------------------------------------------------------------------------------

(e) Any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax.

(f) If a payment made to a Lender hereunder or under any Note would be subject
to U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Company and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Company or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Company or the Administrative Agent as
may be necessary for the Company and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (f), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(g) Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

(h) Should a Lender, which is otherwise exempt from or subject to a reduced rate
of withholding tax, become subject to Taxes because of its failure to deliver a
form required hereunder, the Borrowers shall take such steps as such Lender
shall reasonably request to assist such Lender to recover such Taxes.

(i) If any Borrower or the Guarantor is required to pay additional amounts to or
for the account of any Lender pursuant to this Section, then such Lender will
change the jurisdiction of its Applicable Lending Office so as to eliminate or
reduce any such additional payment which may thereafter accrue if such change,
in the judgment of such Lender, is not otherwise disadvantageous to such Lender.

(j) Each Lender and Agent shall, at the request of the Company, the Guarantor or
the Administrative Agent, use reasonable efforts (consistent with applicable
legal and regulatory restrictions) to file any certificate or document requested
by the Company or the Administrative agent (other than those described in
Section 8.04(d), (e) or (f) if the making of such a filing would eliminate or

 

70



--------------------------------------------------------------------------------

reduce the amount of withholding Taxes with respect to payments made hereunder
or under any Note and would not, in the sole judgement of such Lender or Agent,
require such Lender or Agent to disclose any confidential or proprietary
information or be otherwise disadvantageous to such Lender or Agent.

(k) If any Borrower or the Guarantor makes any payment pursuant to
Section 8.04(a) or (c) with respect to a Lender, such Lender shall, upon the
reasonable request and at the reasonable expense of such Borrower or the
Guarantor, use reasonable efforts to apply for a refund of tax (if such tax is
not lawfully imposed) on account of such payment; provided that (A) such Lender
shall have no obligation under this Section 8.04(k) if it determines, in its
sole discretion, that claiming a refund would have adverse tax consequences to
it and (B) such Lender shall not be under any obligation to claim a refund in
respect of such payment in priority to any other claims, reliefs, credits or
deductions available to it. If such Lender receives such a refund, such Lender
shall, to the extent that it can do so without prejudice to the retention of the
amount of such refund, pay to the relevant Borrower or the Guarantor an amount
equal to the amount so received (less any out-of-pocket expenses or taxes
imposed on the receipt of such refund); provided that such Lender shall be
required to pay to such Borrower or the Guarantor (i) only such amounts as such
Lender determines, in its sole discretion and by using any reasonable method
which the Lender deems appropriate, are attributable to such payment by such
Borrower or the Guarantor, and (ii) only if no Event of Default exists at the
time such Lender receives the relevant refund. Each Borrower and the Guarantor
agrees to return, upon the request of a Lender, any payment made by such Lender
under this Section 8.04(k) (plus penalties, interest and other charges imposed
by a taxing authority) to such Lender if a taxing authority or such Lender
determines that such Lender is required to repay such refund. Any calculation or
determination made under this Section 8.04(k) by any Lender shall be conclusive
and final.

(l) Nothing contained in Section 8.04 shall (i) entitle any Borrower or the
Guarantor to any information determined by any Lender, in its sole discretion,
to be confidential or proprietary information of such Lender, to any tax or
financial information of any Lender or to inspect or review any books and
records of any Lender, (ii) require any Lender to disclose or detail the basis
of any calculation of the amount of any refund or the basis of any determination
made under Section 8.04(k) to any Borrower or any other party, (iii) be
construed to require any Lender to institute any administrative proceeding
(other than the filing of a claim for any refund) or judicial proceeding to
obtain any such refund, or (iv) interfere with the rights of any Lender to
conduct its fiscal or tax affairs in such manner as it deems fit.

(m) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that the Borrower or Guarantor has not already
indemnified the Administrative Agent for such Indemnified Taxes and without

 

71



--------------------------------------------------------------------------------

limiting the obligation of the Borrower and the Guarantor to do so), (ii) any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 11.06(b) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with this Agreement or
any Note, and any reasonable expenses arising therefrom or with respect thereto.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender hereunder or under any Note or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this paragraph
(m).

Section 8.05. Base Rate Loans Substituted for Affected Fixed Rate Loans. If
(i) the obligation of any Lender to make, or convert outstanding Loans to,
Euro-Dollar Loans to any Borrower has been suspended pursuant to Section 8.02(a)
or (ii) any Lender has demanded compensation under Section 8.03 or 8.04 with
respect to its Euro-Currency Loans and the Company shall, by at least five
Euro-Currency Business Days’ prior notice to such Lender through the
Administrative Agent, have elected that the provisions of this Section shall
apply to such Lender, then, unless and until such Lender notifies the Company
that the circumstances giving rise to such suspension or demand for compensation
no longer exist:

(a) all Loans which would otherwise be made by such Lender as (or continued as
or converted into) Euro-Dollar Loans shall instead be made as (or continued as
converted into) Base Rate Loans (on which interest and principal shall be
payable contemporaneously with the related Fixed Rate Loans of the other
Lenders), and

(b) after each of its Euro-Currency Loans has been repaid (or converted to a
Base Rate Loan), all payments of principal which would otherwise be applied to
repay such Fixed Rate Loans shall be applied to repay its Base Rate Loans
instead.

If such Lender notifies the Company that the circumstances giving rise to such
notice no longer apply, the principal amount of each such Base Rate Loan shall
be converted into a Euro-Dollar Loan on the first day of the next succeeding
Interest Period applicable to the related Euro-Dollar Loans of the other
Lenders.

Section 8.06. Substitution of Lender. If (i) the obligation of any Lender to
make any Loan has been suspended pursuant to Section 8.02, (ii) any Lender has
demanded or the Borrowers are required to pay any compensation to a Lender, in
each case under Section 8.03 or 8.04, (iii) any Lender has not signed an
amendment or waiver that, pursuant to Section 11.05(a), requires such Lender’s
signature and such amendment or waiver has been signed by the Required

 

72



--------------------------------------------------------------------------------

Lenders, (iv) any Lender has rejected, or is deemed to have rejected, the
Company’s request to extend the Commitments pursuant to Section 2.20 and such
request has been accepted by Lenders having more than 50% of the aggregate
amount of the Commitments or (v) any Lender has become a Defaulting Lender, the
Company shall have the right, with the assistance of the Administrative Agent,
to seek a mutually satisfactory substitute bank or banks (“Substitute Lenders”)
(which may be one or more of the Lenders) to purchase the Committed Loans and
assume the Commitment of such Lender (the “Exiting Lender”). The Exiting Lender
shall, upon reasonable notice and payment to it of the purchase price agreed
between it and the Substitute Lender or Lenders (or, failing such agreement, a
purchase price equal to the outstanding principal amount of its Committed Loans
and interest accrued thereon to but excluding the date of payment), assign all
of its rights and obligations under this Agreement and the Notes (including its
Commitment but excluding its Competitive Bid Loans, if any, unless it otherwise
agrees) to the Substitute Lender or Lenders, and the Substitute Lender or
Lenders shall assume such rights and obligations, in accordance with
Section 11.06(c). In connection with any such sale, the Company shall compensate
the Exiting Lender for any funding losses as provided in Section 2.14 and pay to
the Exiting Lender its facility fees accrued to but excluding the date of such
sale.

ARTICLE 9

REPRESENTATIONS AND WARRANTIES OF ELIGIBLE SUBSIDIARIES

Each Eligible Subsidiary shall be deemed, by executing and delivering its
Election to Participate, to have represented and warranted as of the date
thereof that:

Section 9.01. Existence and Power. It is an organization duly organized, validly
existing and in good standing under the laws of its jurisdiction of organization
and is a Wholly-Owned Subsidiary of the Company.

Section 9.02. Organization and Governmental Authorization; No Contravention. The
execution and delivery by it of its Election to Participate and its Notes, and
the performance by it of this Agreement and its Notes, are within its
organizational powers, have been duly authorized by all necessary organizational
action, require no action by or in respect of, or filing with, any governmental
body, agency or official and do not contravene, or constitute a default under,
any provision of applicable law or regulation or of its charter or by-laws or of
any agreement, judgment, injunction, order, decree or other instrument binding
upon the Company or such Eligible Subsidiary or result in the creation or
imposition of any Lien on any asset of the Company or any of its Subsidiaries.

Section 9.03. Binding Effect. This Agreement constitutes a valid and binding
agreement of such Eligible Subsidiary and its Notes, when executed and

 

73



--------------------------------------------------------------------------------

delivered in accordance with this Agreement, will constitute valid and binding
obligations of such Eligible Subsidiary.

Section 9.04. Taxes. Except as disclosed in such Election to Participate, there
is no income, stamp or other tax of any country, or any taxing authority thereof
or therein, imposed by or in the nature of withholding or otherwise, which is
imposed on any payment to be made by such Eligible Subsidiary pursuant to this
Agreement or on its Notes, or is imposed on or by virtue of the execution,
delivery or enforcement of its Election to Participate or its Notes.

ARTICLE 10

GUARANTY

Section 10.01. The Guaranty. The Company hereby unconditionally guarantees the
full and punctual payment (whether at stated maturity, upon acceleration or
otherwise) of the principal of and interest on all Loans and Letter of Credit
Liabilities incurred by any Eligible Subsidiary pursuant to this Agreement, and
the full and punctual payment of all other amounts payable by any Eligible
Subsidiary under this Agreement. Upon failure by any Eligible Subsidiary to pay
punctually any such amount, the Company shall forthwith on demand pay the amount
not so paid at the place and in the manner and currency specified in this
Agreement.

Section 10.02. Guaranty Unconditional. The obligations of the Company under this
Article 10 shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:

(i) any extension, renewal, settlement, compromise, waiver or release in respect
of any obligation of any Eligible Subsidiary under this Agreement or any of its
Notes or Letters of Credit, by operation of law or otherwise;

(ii) any modification or amendment of or supplement to this Agreement or any
Note or Letter of Credit of such Eligible Subsidiary (except that the Company’s
guarantee under this Article 10 shall apply to the obligations of such Eligible
Subsidiary as modified, amended or supplemented thereby);

(iii) any release, impairment, non-perfection or invalidity of any direct or
indirect security for any obligation of any Eligible Subsidiary under this
Agreement or any of its Notes or Letters of Credit;

(iv) any change in the organizational existence, structure or ownership of any
Eligible Subsidiary, or any insolvency, bankruptcy, reorganization or other
similar proceeding affecting any Eligible

 

74



--------------------------------------------------------------------------------

Subsidiary or its assets or any resulting release or discharge of any obligation
of any Eligible Subsidiary contained in this Agreement or any of its Notes or
Letters of Credit;

(v) the existence of any claim, set-off or other rights which the Company may
have at any time against any Eligible Subsidiary, any Agent, any Lender or any
other Person, whether in connection herewith or with any unrelated transactions,
provided that nothing herein shall prevent the assertion of any such claim by
separate suit or compulsory counterclaim;

(vi) any invalidity or unenforceability relating to or against any Eligible
Subsidiary for any reason of this Agreement or any of its Notes or Letters of
Credit, or any provision of applicable law or regulation purporting to prohibit
the payment by any Eligible Subsidiary of the principal of or interest on any of
its Loans or Letter of Credit Liabilities or any other amount payable by it
under this Agreement; or

(vii) any other act or omission to act or delay of any kind by any Eligible
Subsidiary, any Agent, any Lender or any other Person or any other circumstance
whatsoever which might, but for the provisions of this paragraph, constitute a
legal or equitable discharge of the Company’s obligations hereunder.

Section 10.03. Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances. The Company’s obligations hereunder shall remain in full force
and effect until the Commitments shall have terminated and the principal of and
interest on the Loans or Letter of Credit Liabilities of the Eligible
Subsidiaries and all other amounts payable by the Company and each Eligible
Subsidiary under this Agreement shall have been paid in full. If at any time any
payment of the principal of or interest on any Loan or Letter of Credit
Liability of any Eligible Subsidiary or any other amount payable by any Eligible
Subsidiary under this Agreement is rescinded or must be otherwise restored or
returned upon the insolvency, bankruptcy or reorganization of any Eligible
Subsidiary or otherwise, the Company’s obligations hereunder with respect to
such payment shall be reinstated at such time as though such payment had been
due but not made at such time.

Section 10.04. Waiver by the Company. The Company irrevocably waives acceptance
hereof, presentment, demand, protest and any notice not provided for herein, as
well as any requirement that at any time any action be taken by any Person
against any Eligible Subsidiary or any other Person.

Section 10.05. Subrogation. Upon making any payment with respect to the
obligations of any Eligible Subsidiary hereunder, the Company shall be
subrogated to the rights of the payee against such Eligible Subsidiary with
respect

 

75



--------------------------------------------------------------------------------

to such payment; provided that the Company shall not enforce any payment by way
of subrogation against such Eligible Subsidiary so long as (i) any Lender has
any Commitment hereunder (unless such Eligible Subsidiary is no longer an
Eligible Subsidiary for purposes hereof) or (ii) any amount payable by such
Eligible Subsidiary hereunder remains unpaid.

Section 10.06. Stay of Acceleration. If acceleration of the time for payment of
any amount payable by any Eligible Subsidiary under this Agreement or its Notes
is stayed upon insolvency, bankruptcy or reorganization of such Eligible
Subsidiary, all such amounts otherwise subject to acceleration under the terms
of this Agreement shall nonetheless be payable by the Company hereunder
forthwith on demand by the Administrative Agent made at the request of the
Required Lenders.

ARTICLE 11

MISCELLANEOUS

Section 11.01. Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including bank wire, telex, facsimile
transmission or similar writing) and shall be given to such party:

(a) in the case of the Company, at its address or facsimile number set forth on
the signature pages hereof;

(b) in the case of the Administrative Agent, (i) for any notice with respect to
Base Rate Loans:

JPMorgan Chase Bank, N.A.

1111 Fannin, 10th Floor

Houston, Texas 77002

Attention: John Ngo

john.ngo@jpmorgan.com

Telecopy: +1-713-427-6307

Telephone: +1-713- 750-2931

With a copy to:

JPMorgan Chase Bank, N.A.

383 Madison Avenue, 24th Floor

New York, NY 10179

Attention: Vanessa Chiu

vanessa.chiu@jpmorgan.com|

Telecopy: +1-646-534-0574

Telephone: +1-212-622-6015

(ii) for any notice with respect to Euro-Dollar Loans or Alternative Currency
Loans:

 

76



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A.

125 London Wall, 9th Floor

London EC2Y5AJ, United Kingdom

Attention: Steve Clarke

Tel: 011 44 207 777 3092

Fax: 011 44 207 777 2360

and (iii) for any other notices, at its address or telex or facsimile number in
New York City set forth on the signature pages hereof;

(c) in the case of an Eligible Subsidiary, at its address set forth in its
Election to Participate;

(d) in the case of any Lender, at its address or telex number set forth in its
Administrative Questionnaire or in the case of any party, such other address or
telex or facsimile number as such party may hereafter specify for the purpose by
notice to the Administrative Agent and the Company. Each such notice, request or
other communication shall be effective (i) if given by telex, when such telex is
transmitted to the telex number specified in this Section and the appropriate
answerback is received, (ii) if given by facsimile transmission, when
transmitted to the facsimile number referred to in this Section and confirmation
of receipt is received, (iii) if given by mail, 72 hours after such
communication is deposited in the mails with first class postage prepaid,
addressed as aforesaid or (iv) if given by any other means, when delivered at
the address specified in this Section; provided that notices to the
Administrative Agent under Article 2 or Article 8 shall not be effective until
received;

(e) in case of the Issuing Lender, unless and until such other address or telex
or facsimile number are specified:

JPMorgan Chase Bank, N.A.

c/o JPMorgan Treasury Services

Global Trade Services

10420 Highland Manor Drive

Tampa, FL 33610

Tel: 813 432 6339

Fax: 813 432 5161 or 5162

(f) in case of the Swingline Lender, unless and until such other address or
telex or facsimile number are specified:

JPMorgan Chase Bank, N.A.

1111 Fannin, 10th Floor

Houston, Texas 77002

Attention: John Ngo

john.ngo@jpmorgan.com

Telecopy: +1-713-427-6307

 

77



--------------------------------------------------------------------------------

Telephone: +1-713-750-2931

Section 11.02. No Waivers. No failure or delay by any Agent or any Lender in
exercising any right, power or privilege hereunder or under any Note or Letter
of Credit shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

Section 11.03. Expenses; Indemnification. (a) The Company shall pay (i) all
reasonable out-of-pocket expenses of the Administrative Agent, including
reasonable fees and disbursements of special counsel for the Agents, in
connection with the preparation and administration of this Agreement, any waiver
or consent hereunder or any amendment hereof or any Default or alleged Default
hereunder and (ii) if an Event of Default occurs, all out-of-pocket expenses
incurred by any Agent or any Lender, including fees and disbursements of counsel
(including, without limitation, the allocated costs of in-house counsel), in
connection with such Event of Default and collection, bankruptcy, insolvency and
other enforcement proceedings resulting therefrom; provided that the Company
shall not be required to pay the costs and expenses of more than one counsel for
the Agents and the Lenders, absent a conflict of interest (or in the case of a
conflict of interest, one additional counsel for the Agents and/or the Lenders
with a conflict), and any necessary local or foreign counsel (limited to one or,
in the case of a conflict of interest, two such local and foreign counsel in
each jurisdiction).

(b) The Company agrees to indemnify each Agent and each Lender, their respective
affiliates and the respective directors, officers, agents and employees of the
foregoing (each an “Indemnitee”) and hold each Indemnitee harmless from and
against any and all liabilities, losses, damages, costs and expenses of any
kind, including, without limitation, the reasonable fees and disbursements of
counsel (including, without limitation, the reasonable allocated costs of
in-house counsel), which may be incurred by such Indemnitee in connection with
any investigative, administrative or judicial proceeding (whether or not such
Indemnitee shall be designated a party thereto) brought or threatened relating
to or arising out of this Agreement or any actual or proposed use of proceeds of
Loans or Letters of Credit hereunder; provided that (i) no Indemnitee shall have
the right to be indemnified hereunder for such Indemnitee’s own gross negligence
or willful misconduct as finally determined by a court of competent jurisdiction
and (ii) the Company shall not be required to pay the costs and expenses of more
than one counsel for the Indemnitees, absent a conflict of interest (or in the
case of a conflict of interest, one additional counsel for the Indemnitees with
a conflict), and any necessary local or foreign counsel (limited to one or, in
the case of a conflict of interest, two such local and foreign counsel in each
jurisdiction).

 

78



--------------------------------------------------------------------------------

(c) To the fullest extent permitted by applicable law, the Company shall not
assert and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any Letter of Credit or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit, or the use of the proceeds thereof.

Section 11.04. Set-offs; Sharing. (a) If (i) an Event of Default has occurred
and is continuing and (ii) Lenders holding more than 50% in aggregate Dollar
Amount of the Loans have requested the Administrative Agent to declare the Loans
to be immediately due and payable pursuant to Section 6.01, or the Loans have
become immediately due and payable without notice as provided in Section 6.01,
then each Lender and any of its affiliates are hereby authorized by each
Borrower at any time and from time to time, to the extent permitted by
applicable law, without notice to any Borrower (any such notice being expressly
waived by the Borrowers), to set off and apply all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by such Lender or any of its affiliates to or for the account of
such Borrower against any obligations of such Borrower to such Lender now or
hereafter existing under this Agreement, regardless of whether any such deposit
or other obligation is then due and payable or is in the same currency or is
booked or otherwise payable at the same office as the obligation against which
it is set off and regardless of whether such Lender shall have made any demand
for payment under this Agreement. Each Lender agrees promptly to notify such
Borrower after any such set-off and application made by such Lender or its
affiliates; provided that any failure to give such notice shall not affect the
validity of such setoff and application. The rights of the Lenders under this
subsection are in addition to any other rights and remedies which the Lenders
may have.

(b) Each Lender agrees that if it shall, by exercising any right of set-off or
counterclaim or otherwise, receive payment of a proportion of the aggregate
amount of principal and interest due with respect to any Loan or Letter of
Credit Liability held by it which is greater than the proportion received by any
other Lender in respect of the aggregate amount of principal and interest due
with respect to any Loan or Letter of Credit Liability of the same Borrower held
by such other Lender, the Lender receiving such proportionately greater payment
shall purchase such participations in the Loans and Letter of Credit Liabilities
of the same Borrower held by the other Lenders, and such other adjustments shall
be made, as may be required so that all such payments of principal and interest
with respect to the Loans and Letter of Credit Liabilities of the same Borrower
held by the Lenders shall be shared by the Lenders pro rata; provided that
nothing in this Section shall (i) impair the right of any Lender to exercise any
right of set-off or counterclaim it may have and to apply the amount subject to
such exercise to the payment of indebtedness of the relevant Borrower other than
its indebtedness under the Agreement or (ii) require the Swingline Lender to
share any payments

 

79



--------------------------------------------------------------------------------

in respect of Swingline Loans except as provided in Section 2.22. Each Borrower
agrees, to the fullest extent it may effectively do so under applicable law,
that any holder of a participation in any of its Loans or Letter of Credit
Liability, whether or not acquired pursuant to the foregoing arrangements, may
exercise rights of set-off or counterclaim and other rights with respect to such
participation as fully as if such holder of a participation were a direct
creditor of such Borrower in the amount of such participation.

Section 11.05. Amendments and Waivers. (a) Any provision of this Agreement or
the Notes may be amended or waived if, but only if, such amendment or waiver is
in writing and is signed by the Company and the Required Lenders (and, if the
rights or duties of any Issuing Lender, the Swingline Lender or any Agent are
affected thereby, by the Administrative Agent). Notwithstanding the foregoing,
no such amendment or waiver shall,

(i) unless signed by each affected Lender,

(A) increase the Commitment of any Lender or subject any Lender to any
additional obligation,

(B) reduce the principal of or rate of interest on any Loan or the amount to be
reimbursed in respect of any Letter of Credit or any interest thereon or any
fees hereunder payable to any Lender,

(C) postpone the date fixed for any payment of principal of or interest on any
Loan or for reimbursement in respect of any Letter of Credit or any fees
hereunder or for the termination of any Commitment, or (except as expressly
provided in Section 2.18) the expiry date of any Letter of Credit; or

(ii) unless signed by all Lenders,

(A) release the Guarantor from any of its obligations under Article 10,

(B) waive any of the conditions to effectiveness set forth in Section 3.01,

(C) change the percentage of the Commitments or of the aggregate Dollar Amount
of the Loans or Letter of Credit Liabilities, which shall be required for the
Lenders or any of them to take any action under this Section or any other
provision of this Agreement, or

(D) amend or waive the provisions of this Section 11.05; or

 

80



--------------------------------------------------------------------------------

(iii) unless signed by an Eligible Subsidiary, (A) subject such Eligible
Subsidiary to any additional obligation, (B) increase the principal of or rate
of interest on any outstanding Loan or Letter of Credit Liability of such
Eligible Subsidiary, (C) accelerate the stated maturity of any outstanding Loan
of such Eligible Subsidiary or (D) change this Section 11.05(a)(iii).

(b) For the avoidance of doubt, the exercise by the Company of its option to
increase the aggregate amount of the Commitments pursuant to Section 2.19 shall
not require the consent of any Person except for the consent of the
Administrative Agent, the SwingLine Lender, the Issuing Lender, any Additional
Lender and each Lender whose Commitment is to be increased.

Section 11.06. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, except that no Borrower may assign or
otherwise transfer any of its rights under this Agreement without the prior
written consent of all the Lenders.

(b) Any Lender may at any time grant to one or more banks or other institutions
(each a “Participant”) participating interests in its Commitment or any or all
of its Loans and/or Letter of Credit Liabilities. In the event of any such grant
by a Lender of a participating interest to a Participant, whether or not upon
notice to the Borrowers and the Administrative Agent, such Lender shall remain
responsible for the performance of its obligations hereunder, and the Borrowers
and the Administrative Agent shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement pursuant to which any Lender may grant such a
participating interest shall provide that such Lender shall retain the sole
right and responsibility to enforce the obligations of the Borrowers hereunder
including, without limitation, the right to approve any amendment, modification
or waiver of any provision of this Agreement; provided that such participation
agreement may provide that such Lender will not agree to any modification,
amendment or waiver of this Agreement described in Section 11.05(a)(i) without
the consent of the Participant. The Borrowers agree that each Participant shall,
to the extent provided in its participation agreement, be entitled to the
benefits of Article 8 with respect to its participating interest. An assignment
or other transfer which is not permitted by subsection (c) or (d) below shall be
given effect for purposes of this Agreement only to the extent of a
participating interest granted in accordance with this subsection (b). Each
Lender that sells a participation shall, acting solely for this purpose as an
agent of the Borrowers, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations hereunder or under
any Note (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a

 

81



--------------------------------------------------------------------------------

Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations hereunder or under any Note) to any Person except to the extent that
such disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(c) Any Lender may at any time assign to one or more banks or other institution
(other than the Company or any Affiliate or Subsidiary of the Company) (each an
“Assignee”) all, or a proportionate part of all, of its rights and obligations
under this Agreement and its Notes (including all or a portion of its Commitment
and the Loans at the time owing to it), subject to the written consent of the
Company (it being understood and agreed that the Company shall be deemed to have
consented if it has not responded to a request therefor within ten Domestic
Business Days), the Administrative Agent, the Swingline Lender and the Issuing
Lender, in each case not to be unreasonably withheld or delayed; provided that
(i) in the case of an assignment (x) to a Lender or an affiliate of a Lender or
an Approved Fund with respect to a Lender or (y) at a time when an Event of
Default has occurred and is continuing, no such consent of the Company shall be
required, (ii) except in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment and the Loans at the time owing to
it or in the case of an assignment to a Lender or an affiliate of a Lender or an
Approved Fund with respect to a Lender, the aggregate amount of the Commitment
(which for this purpose includes Loans outstanding thereunder) subject to each
such assignment (determined as of the date the Assignment and Assumption
Agreement, hereinafter defined, with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000, unless each of the
Administrative Agent, the Issuing Lender and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consent (each such consent
not to be unreasonably withheld or delayed), (iii) each partial assignment shall
be made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement with respect to the Loan or the
Commitment assigned, except that this clause (ii) shall not apply to rights in
respect of outstanding Competitive Bid Loans and (iv) the parties to each
assignment shall execute and deliver to the Administrative Agent an agreement,
substantially in the form of Exhibit G hereto (an “Assignment and Assumption
Agreement”), together with a processing and recordation fee of $3,500, and the
such Assignee, if it shall not be a Lender, shall deliver to the Administrative
Agent an Administrative Questionnaire. From and after the effective date
specified in each Assumption Agreement, such Assignee shall be a party hereto
and, to the extent of the interest assigned by such Assignment and

 

82



--------------------------------------------------------------------------------

Assumption Agreement, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption Agreement, be released from
its obligations under this Agreement (and, in the case of an Assignment and
Assumption Agreement covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of Sections 8.03, 8.04 and
11.03). Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this paragraph shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (b) of this Section.

(d) Any Lender may at any time assign all or any portion of its rights under
this Agreement and its Notes to a Federal Reserve Bank or to any affiliate of
such transferor Lender. No such assignment shall release the transferor Lender
from its obligations hereunder and the Borrowers and the Administrative Agent
shall continue to deal solely and directly with such transferor Lender in
connection with such transferor Lender’s rights and obligations under this
Agreement.

(e) No Assignee, Participant or other transferee of any Lender’s rights shall be
entitled to receive any greater payment under Section 8.03 or 8.04 than such
Lender would have been entitled to receive with respect to the rights
transferred, unless such transfer is made with the Company’s prior written
consent or by reason of the provisions of Section 8.02, 8.03 or 8.04 requiring
such Lender to designate a different Applicable Lending Office under certain
circumstances or at a time when the circumstances giving rise to such greater
payment did not exist. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 8.06 with respect to any
Participant.

(f) The Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the Company and its
Related Parties or its securities) will be made available and who may receive
such information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

Section 11.07. Collateral. Each of the Lenders represents to each Agent and each
of the other Lenders that it in good faith is not relying upon any Margin Stock
as collateral in the extension or maintenance of the credit provided for in this
Agreement.

Section 11.08. Governing Law; Submission to Jurisdiction. This Agreement and
each Note shall be governed by and construed in accordance with

 

83



--------------------------------------------------------------------------------

the laws of the State of New York. Each Borrower hereby submits to the
nonexclusive jurisdiction of the United States District Court for the Southern
District of New York and of any New York State court sitting in New York County
or any appellate court thereof for purposes of all legal proceedings arising out
of or relating to this Agreement or the transactions contemplated hereby. Each
Borrower irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of the venue of any
such proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum.

Section 11.09. Counterparts; Integration. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement constitutes the entire agreement and understanding among the parties
hereto and supersedes any and all prior agreements and understandings, oral or
written, relating to the subject matter hereof.

Section 11.10. Waiver of Jury Trial. EACH OF THE BORROWERS, THE AGENTS AND THE
LENDERS HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

Section 11.11. Patriot Act Notice. Each Lender that is subject to the Patriot
Act (as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Company and each Eligible Subsidiary
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is required
to obtain, verify and record information that identifies the Company, which
information includes the name and address of the Company and such Eligible
Subsidiary and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Company and such Eligible
Subsidiary in accordance with the Patriot Act.

Section 11.12. Confidentiality. Each of the Administrative Agent, the Issuing
Lender and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority or self regulatory authority,
(c) to the extent required by applicable laws or regulations or by any subpoena
or similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an

 

84



--------------------------------------------------------------------------------

agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Company and its obligations, (g) with the
prior written consent of the Company, (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to the Administrative Agent, the Issuing
Lender or any Lender on a non-confidential basis from a source other than the
Company or (i) subject to a requirement to maintain confidentiality of the
Information, to any rating agency or CUSIP Bureau when required by it in
connection with this Agreement. For the purposes of this Section, “Information”
means all information received from the Company relating to the Company or its
business, other than any such information that is available to the
Administrative Agent, the Issuing Lender or any Lender on a non-confidential
basis prior to disclosure by the Company. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 11.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE COMPANY AND ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES,
AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY AND ITS RELATED
PARTIES OR ITS SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE COMPANY
AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

85



--------------------------------------------------------------------------------

Section 11.13. No Fiduciary Duty. The Company agrees that in connection with all
aspects of the Loans and Letters of Credit contemplated by this Agreement and
any communications in connection therewith, the Company and its Subsidiaries, on
the one hand, and the Administrative Agent, the Lenders and their affiliates, on
the other hand, will have a business relationship that does not create, by
implication or otherwise, any fiduciary duty on the part of the Administrative
Agent, the Lenders or their affiliates, and no such duty will be deemed to have
arisen in connection with any such transactions or communications.

Section 11.14. Survival. Each party’s rights and obligations under Articles 7, 8
and 11 shall survive the resignation or replacement of the Administrative Agent
or any assignment of rights by, or the replacement of, a Lender, the termination
of the Commitments and the repayment, satisfaction or discharge of all
obligations hereunder or under any Note.

[remainder of page intentionally left blank]

 

86



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

ALLERGAN, INC. By:  

/s/ Jeffrey L. Edwards

  Name:   Jeffrey L. Edwards   Title:  

Executive Vice President, Finance and Business Development,

Chief Financial Officer

 

2525 Dupont Drive

Irvine, CA 92612

Attn: James M. Hindman

Facsimile: (714) 246-4162

with a copy to:

2525 Dupont Drive

Irvine, CA 92612

Attn: General Counsel

Facsimile: (714) 246-6987

with a copy to:

Latham & Watkins

355 South Grand Avenue

Los Angeles, CA 90071

Attn: Glen B. Collyer, Esq.

Facsimile: (213) 891-8763



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,
individually and as Administrative
Agent

By:  

/s/ Vanessa Chiu

  Name: Vanessa Chiu   Title:   Executive Director

 

383 Madison Avenue, 24th Floor New York, NY 10179 Attn: Vanessa Chiu Telephone:
(212) 622-6015 Facsimile: (646) 534-0574



--------------------------------------------------------------------------------

CITIBANK, N.A., individually and as
Syndication Agent

By:  

/s/ Avrum Spiegel

  Name: Avrum Spiegel   Title:   Vice President



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,
individually and as Documentation
Agent

By:  

/s/ Jill J. Hogan

  Name: Jill J. Hogan   Title:   Vice President



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,
as Lender

By:  

/s/ Mark Walton

  Name: Mark Walton   Title:   Authorized Signatory



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A.,
as Lender

By:  

/s/ Michael King

  Name: Michael King   Title:   Authorized Signatory



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL
ASSOCIATION,
as Lender

By:  

/s/ Andrea S. Chen

  Name: Andrea S. Chen   Title:   Director



--------------------------------------------------------------------------------

COMMITMENT SCHEDULE

 

LENDER    COMMITMENT  

JPMorgan Chase Bank, N.A.

     $175,000,000.00   

Citibank, N.A.

     $175,000,000.00   

Bank of America, N.A.

     $175,000,000.00   

Goldman Sachs Bank USA

     $100,000,000.00   

Morgan Stanley Bank, N.A.

     $100,000,000.00   

Wells Fargo Bank, National Association

     $75,000,000.00      

 

 

 

TOTAL

     $800,000,000.00   



--------------------------------------------------------------------------------

PRICING SCHEDULE

Each of “Facility Fee Rate”, “Base Rate Margin” and “Euro-Currency Margin”
means, for any date, the rate set forth below in the row opposite such term and
in the column corresponding to the “Status” that exists on such date:

 

Status    Level I    Level II    Level III    Level IV    Level V    Level VI

Facility Fee Rate

   0.050%    0.060%    0.070%    0.100%    0.150%    0.200%

Base Rate Margin

   0.000%    0.000%    0.000%    0.000%    0.000%    0.175%

Euro-Currency

Margin

   0.450%    0.565%    0.680%    0.900%    0.975%    1.175%

For purposes of this Schedule, the following terms have the following meanings,
subject to the concluding paragraph of this Schedule:

“Level I Status” exists at any date if, at such date, the Borrower’s Credit
Rating is AA- or higher by Agency 1 or Aa3 or higher by Agency 2.

“Level II Status” exists at any date if, at such date, (i) the Borrower’s Credit
Rating is A+ or higher by Agency 1 or A1 or higher by Agency 2 and (ii) Level I
Status does not exist.

“Level III Status” exists at any date if, at such date, (i) the Borrower’s
Credit Rating is A or higher by Agency 1 or A2 or higher by Agency 2 and
(ii) neither Level I Status nor Level II Status exists.

“Level IV Status” exists at any date if, at such date, (i) the Borrower’s Credit
Rating is A- or higher by Agency 1 or A3 or higher by Agency 2 and (ii) none of
Level I Status, Level II Status and Level III Status exists.

“Level V Status” exists at any date if, at such date, (i) the Borrower’s Credit
Rating is BBB+ or higher by Agency 1 or Baa1 or higher by Agency 2 and (ii) none
of Level I Status, Level II Status, Level III Status or Level IV Status exists.

“Level VI Status” exists at any date if, at such date, no other Status exists.

“Status” refers to the determination of which of Level I Status, Level II
Status, Level III Status, Level IV Status, Level V Status or Level VI Status
exists at any date.

The Credit Ratings to be utilized for purposes of this Schedule are those
assigned to the senior unsecured long-term debt securities of the Borrower
without third-party credit enhancement, and any rating assigned to any other
debt security of the Borrower shall be disregarded. The rating in effect at any
date is that in effect at the close of business on such date. In the case of
split ratings from Agency 1 and Agency 2, the rating to be used to determine
which Status applies is



--------------------------------------------------------------------------------

the higher of the two; provided that if the split is more than one full
category, one rating below the higher rating shall be used (e.g. A+/A3 results
in Level III Status and A+/Baa1 in Level III Status).



--------------------------------------------------------------------------------

ANNEX 1 to Pricing Schedule

For purposes of the Pricing Schedule:

“Agency 1” means Standard & Poor’s Rating Services, a division of The
McGraw-Hill Companies, Inc.

“Agency 2” means Moody’s Investors Service, Inc.



--------------------------------------------------------------------------------

EXHIBIT A

NOTE

New York, New York

, 201    

For value received, Allergan, Inc., a Delaware corporation (the “Borrower”),
promises to pay to the order of                      (the “Lender”), for the
account of its Applicable Lending Office, the unpaid principal amount of each
Loan made by the Lender to the Borrower pursuant to the Credit Agreement
referred to below on the maturity date provided for in the Credit Agreement. The
Borrower promises to pay interest on the unpaid principal amount of each such
Loan on the dates and at the rate or rates and in the currency provided for in
the Credit Agreement. All such payments of principal and interest shall be made
(i) if in Dollars, in lawful money of the United States in Federal or other
immediately available funds at the office of JPMorgan Chase Bank, N.A., 270 Park
Avenue, New York, New York or (ii) if in an Alternative Currency, in such funds
as may then be customary for the settlement of international transactions in
such Alternative Currency at the place specified for payment thereof pursuant to
the Credit Agreement.

All Loans made by the Lender, the respective types and maturities thereof, all
repayments of the principal thereof and, in the case of Euro-Currency Loans in
an Alternative Currency, the currency thereof shall be recorded by the Lender
and, if the Lender so elects in connection with any transfer or enforcement
hereof, appropriate notations to evidence the foregoing information with respect
to each such Loan then outstanding shall be endorsed by the Lender on the
schedule attached hereto, or on a continuation of such schedule attached to and
made a part hereof; provided that the failure of the Lender to make any such
recordation or endorsement shall not affect the obligations of the Borrower
hereunder or under the Credit Agreement.

This note is one of the Notes referred to in the Amended and Restated Credit
Agreement dated as of October 28, 2011 among Allergan, Inc., the Eligible
Subsidiaries referred to therein, the lenders party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent (as the same may be further amended from
time to time, the “Credit Agreement”). Terms defined in the Credit Agreement are
used herein with the same meanings. Reference is made to the Credit Agreement
for provisions for the prepayment hereof and the acceleration of the maturity
hereof.



--------------------------------------------------------------------------------

[The payment in full of the principal and interest on this Note has, pursuant to
the provisions of the Credit Agreement, been unconditionally guaranteed by
Allergan, Inc.]1

 

ALLERGAN, INC. By:   

 

   Name:    Title:

 

 

 

 

 

 

 

 

 

 

 

 

1 Include in Notes of Eligible Subsidiaries only.



--------------------------------------------------------------------------------

Note (cont’d)

LOANS AND PAYMENTS OF PRINCIPAL

 

 

 

Date

 

Type or

Currency

of Loan

  

Amount of

Principal

Repaid

  

Amount of

Loan

  

Maturity

Date

  

Notation

Made by

    

                       

    

                       

    

                       

    

                       

    

                       

    

                       

    

                       

    

                       

    

                       

    

                       

    

                       

    

                       

    

                       

    

                       

    

                       

    

                       



--------------------------------------------------------------------------------

EXHIBIT B

Form of Competitive Bid Quote Request

[Date]

 

To:   JPMorgan Chase Bank, N.A. (the “Administrative Agent”) From:   Allergan,
Inc. Re:   Amended and Restated Credit Agreement (the “Credit Agreement”) dated
as of October 28, 2011 among Allergan, Inc., the Eligible Subsidiaries referred
to therein, the Lenders party thereto and the Administrative Agent

We hereby give notice pursuant to Section 2.03(b) of the Credit Agreement that
we request Competitive Bid Quotes for the following proposed Competitive Bid
Borrowing(s):

Date of Borrowing:

 

Principal Amount and Currency1    Interest Period2

$

  

Such Competitive Bid Quotes should offer a Competitive Bid [Margin] [Absolute
Rate]. [The applicable base rate is the London Interbank Offered Rate].

Terms used herein have the meanings assigned to them in the Credit Agreement.

 

ALLERGAN, INC. By:   

 

   Name:    Title:

 

 

 

1 Amount must be $5,000,000 or a larger multiple of $1,000,000 for each
Borrowing of Dollar-Determined Loans and at least $5,000,000 in Dollar Amount
for each Borrowing in an Alternative Currency.

2 Not less than one month (LIBOR Auction) or not less than 15 days (Absolute
Rate Auction), subject to the provisions of the definition of Interest Period.



--------------------------------------------------------------------------------

EXHIBIT C

Form of Invitation for Competitive Bid Quotes

 

To: [Name of Lender]

 

Re: Invitation for Competitive Bid Quotes to Allergan, Inc. (the “Borrower”)

Pursuant to Section 2.03 of the Amended and Restated Credit Agreement dated as
of October 28, 2011 among Allergan, Inc., the Eligible Subsidiaries referred to
therein, the Lenders parties thereto and the undersigned, as Administrative
Agent, we are pleased on behalf of the Borrower to invite you to submit
Competitive Bid Quotes to the Borrower for the following proposed Competitive
Bid Borrowing(s):

Date of Borrowing:

Date of Borrowing:

 

Principal Amount and Currency    Interest Period

$

  

Such Competitive Bid Quotes should offer a Competitive Bid [Margin] [Absolute
Rate]. [The applicable base rate for Competitive Bid LIBOR Loan is the London
Interbank Offered Rate].

Please respond to this invitation by no later than [2:00 P.M.] [9:45 A.M.] (New
York City time) on [date].

 

JPMORGAN CHASE BANK, N.A. By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT D

Form of Competitive Bid Quote

JPMORGAN CHASE BANK, N.A., as Administrative Agent

270 Park Avenue

New York, New York 10017

Attention:

 

Re: Competitive Bid Quote to

Allergan, Inc. (the “Borrower”)

In response to your invitation on behalf of the Borrower dated
                    , 201    , we hereby make the following Competitive Bid
Quote on the following terms:

 

  1. Quoting Lender:

 

  2. Person to contact at Quoting Lender:

 

  3. Date of Borrowing:1

 

  4. We hereby offer to make Competitive Bid Loan(s) in the following principal
amounts, in the following currency, for the following Interest Periods and at
the following rates:

 

 

 

 

 

 

 

1 As specified in the related Invitation.



--------------------------------------------------------------------------------

Principal Amount

  and Currency2

  

Interest

Period3

 

Competitive Bid

[Margin4]

   [Absolute Rate5]                

 

 

[Provided that the aggregate principal amount of

Competitive Bid Loans for which the above offers

may be accepted shall not exceed $            .]

We understand and agree that the offer(s) set forth above, subject to the
satisfaction of the applicable conditions set forth in the Amended and Restated
Credit Agreement dated as of October 28, 2011 among Allergan, Inc., the Eligible
Subsidiaries referred to therein, the Lenders and yourselves, as Administrative
Agent, irrevocably obligates us to make the Competitive Bid Loan(s) for which
any offer(s) are accepted, in whole or in part.

 

[NAME OF LENDER]

Dated:

By:  

 

  Authorized Officer

 

 

 

 

 

2 Principal amount bid for each Interest Period may not exceed principal amount
requested. Specify aggregate limitation if the sum of the individual offers
exceeds the amount the Lender is willing to lend. Bids for Dollar-Denominated
Loans must be made for $5,000,000 or a larger multiple of $1,000,000 and at
least $5,000,000 for Alternative Currency-Denominated Loans.

3 Not less than one month or not less than 15 days, as specified in the related
Invitation. No more than five bids are permitted for each Interest Period.

4 Margin over or under the London Interbank Offered Rate determined for the
applicable Interest Period. Specify percentage (to the nearest 1/10,000 of 1%)
and specify whether “PLUS” or “MINUS”.

5 Specify rate of interest per annum (to the nearest 1/10,000 of 1%).

 

2



--------------------------------------------------------------------------------

EXHIBIT E

ELECTION TO PARTICIPATE

            , 201    

JPMORGAN CHASE BANK, N.A., as Administrative Agent for

the Lenders party to the Amended and Restated Credit

Agreement dated as of October 28, 2011

among Allergan, Inc., the Eligible

Subsidiaries referred to therein,

such Lenders and such Administrative Agent (the

“Credit Agreement”)

Dear Sirs:

Reference is made to the Credit Agreement described above. Terms not defined
herein which are defined in the Credit Agreement have for the purposes hereof
the meaning provided therein.

The undersigned, [name of Eligible Subsidiary], a [jurisdiction of
incorporation] corporation, hereby elects to be an Eligible Subsidiary for
purposes of the Credit Agreement, effective from the date hereof until an
Election to Terminate shall have been delivered on behalf of the undersigned in
accordance with the Credit Agreement. The undersigned confirms that the
representations and warranties set forth in Article 9 of the Credit Agreement
are true and correct in all material respects as to the undersigned as of the
date hereof, and the undersigned agrees to perform all the obligations of an
Eligible Subsidiary under, and to be bound in all respects by the terms of, the
Credit Agreement, including without limitation Section 11.08 thereof, as if the
undersigned were a signatory party thereto.

[Tax disclosure pursuant to Section 8.04]

The address to which all notices to the undersigned under the Credit Agreement
should be directed is:

This instrument shall be construed in accordance with and governed by the laws
of the State of New York.



--------------------------------------------------------------------------------

Very truly yours, [NAME OF ELIGIBLE SUBSIDIARY] By:  

 

  Title:

The undersigned confirms that [name of Eligible Subsidiary] is an Eligible
Subsidiary for purposes of the Credit Agreement described above.

 

ALLERGAN, INC. By:  

 

  Name:   Title:

Receipt of the above Election to Participate is acknowledged on and as of the
date set forth above.

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

By:  

 

  Name:   Title:

 

2



--------------------------------------------------------------------------------

EXHIBIT F

ELECTION TO TERMINATE

            , 201    

JPMORGAN CHASE BANK, N.A., as Administrative Agent for

the Lenders party to the Amended and Restated Credit

Agreement dated as of

October 28, 2011 among Allergan, Inc.,

the Eligible Subsidiaries

referred to therein, such Lenders

and such Administrative Agent (the “Credit

Agreement”)

Dear Sirs:

Reference is made to the Credit Agreement described above. Terms not defined
herein which are defined in the Credit Agreement have for the purposes hereof
the meaning provided therein.

The undersigned, [name of Eligible Subsidiary], a [jurisdiction of
incorporation] corporation, elects to terminate its status as an Eligible
Subsidiary for purposes of the Credit Agreement, effective as of the date
hereof. The undersigned represents and warrants that all principal and interest
on all Notes of the undersigned and all other amounts payable by the undersigned
pursuant to the Credit Agreement have been paid in full on or prior to the date
hereof. Notwithstanding the foregoing, this Election to Terminate shall not
affect any obligation of the undersigned under the Credit Agreement or under any
of its Notes heretofore incurred.



--------------------------------------------------------------------------------

This instrument shall be construed in accordance with and governed by the laws
of the State of New York.

 

Very truly yours, [NAME OF ELIGIBLE SUBSIDIARY] By:  

 

  Title:

The undersigned confirms that [name of Eligible Subsidiary] is an Eligible
Subsidiary for purposes of the Credit Agreement described above.

 

ALLERGAN, INC. By:  

 

  Name:   Title:

Receipt of the above Election to Participate is acknowledged on and as of the
date set forth above.

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

By:  

 

  Name:   Title:

 

2



--------------------------------------------------------------------------------

EXHIBIT G

ASSIGNMENT AND ASSUMPTION AGREEMENT

AGREEMENT dated as of             , 201     among [ASSIGNOR] (the “Assignor”),
[ASSIGNEE] (the “Assignee”), ALLERGAN, INC., a Delaware corporation (the
“Company”), and JPMORGAN CHASE BANK, N.A., as Administrative Agent (the
“Administrative Agent”).

W I T N E S S E T H

WHEREAS, this Assignment and Assumption Agreement (the “Agreement”) relates to
the Amended and Restated Credit Agreement dated as of October 28, 2011 among the
Company, the Eligible Subsidiaries party thereto, the Assignor and the other
lenders party thereto, as Lenders, and the Administrative Agent (the “Credit
Agreement”);

WHEREAS, as provided under the Credit Agreement, the Assignor has a Commitment
to make Loans to the Borrowers in an aggregate Dollar Amount at any time
outstanding not to exceed $        ;

WHEREAS, Committed Loans made to the Borrowers by the Assignor under the Credit
Agreement in the aggregate Dollar Amount of $         are outstanding at the
date hereof;

WHEREAS, Letters of Credit with a total amount available for drawing thereunder
of $         are outstanding at the date hereof; and

WHEREAS, the Assignor proposes to assign to the Assignee all of the rights of
the Assignor under the Credit Agreement in respect of a portion of its
Commitment thereunder in an amount equal to $         (the “Assigned Amount”),
together with a corresponding portion of its outstanding Committed Loans and a
corresponding portion of its share of the Aggregate Letter of Credit Exposure,
and the Assignee proposes to accept assignment of such rights and assume the
corresponding obligations from the Assignor on such terms;

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

SECTION 1. Definitions. All capitalized terms not otherwise defined herein have
the respective meanings set forth in the Credit Agreement.

SECTION 2. Assignment. The Assignor hereby assigns and sells to the Assignee all
of the rights of the Assignor under the Credit Agreement to the extent of the
Assigned Amount, and the Assignee hereby accepts such assignment



--------------------------------------------------------------------------------

from the Assignor and assumes all of the obligations of the Assignor under the
Credit Agreement to the extent of the Assigned Amount, including the
corresponding potion of each of its outstanding Committed Loans and the
corresponding portion of its share of each component of the Aggregate Letter of
Credit Exposure. Upon the execution and delivery hereof by the Assignor and the
Assignee [and the execution of the consent attached hereto by the Company and
the Administrative Agent] and the payment of the amounts specified in Section 3
required to be paid on the date hereof, (i) the Assignee shall, as of the date
hereof, succeed to the rights and be obligated to perform the obligations of a
Lender under the Credit Agreement with a Commitment in an amount equal to the
Assigned Amount, and (ii) the Commitment of the Assignor shall, as of the date
hereof, be reduced by a like amount and the Assignor shall be released from its
obligations under the Credit Agreement to the extent such obligations have been
assumed by the Assignee. The assignment provided for herein shall be without
recourse to the Assignor.

SECTION 3. Payments. As consideration for the assignment and sale contemplated
in Section 2 hereof, the Assignee shall pay to the Assignor on the date hereof,
in Dollars (in Federal funds) and the relevant Alternative Currencies, the
amounts heretofore agreed between them.1 It is understood that facility fees and
letter of commitment fees accrued to the date hereof are for the account of the
Assignor and such fees accruing from and including the date hereof are for the
account of the Assignee. Each of the Assignor and the Assignee agrees that if it
receives any amount under the Credit Agreement which is for the account of the
other party hereto, it shall receive the same for the account of such other
party to the extent of such other party’s interest therein and shall promptly
pay the same to such other party.

SECTION 4. Consent of [the Company, ]** the Administrative Agent and the Issuing
Lender. This Agreement is conditioned upon the consent of [the Company,]** the
Administrative Agent and the Issuing Lender pursuant to Section 11.06(c) of the
Credit Agreement.

SECTION 5. Non-Reliance on Assignor. The Assignor makes no representation or
warranty in connection with, and shall have no responsibility with respect to,
the solvency, financial condition or statements of any Borrower,

 

 

    1 Amount should combine principal together with accrued interest and
breakage compensation, if any, to be paid by the Assignee. It may be preferable
in an appropriate case to specify these amounts generically or by formula rather
than as a fixed sum.

    ** Delete if consent of the Company is not required.

    ** Delete if consent of the Company is not required.

 

2



--------------------------------------------------------------------------------

or the validity and enforceability of the obligations of any Borrower in respect
of the Credit Agreement or its Note. The Assignee acknowledges that it has,
independently and without reliance on the Assignor, and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and will continue to be responsible for
making its own independent appraisal of the business, affairs and financial
condition of the Borrowers.

SECTION 6. Administrative Questionnaire. The Assignee agrees to deliver to the
Administrative Agent a completed Administrative Questionnaire in which the
Assignee designates one or more Credit Contacts to whom all syndicate-level
information (which may contain material non-public information about the Company
and its Related Parties or their respective securities) will be made available
and who may receive such information in accordance with the Assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.

SECTION 7. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

SECTION 8. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized officers as of the date first above written.

 

[ASSIGNOR] By:  

 

  Title:

 

[ASSIGNEE] By:  

 

  Title:

The undersigned consent to the foregoing assignment.

 

ALLERGAN, INC. By:  

 

  Title:

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and as
Issuing Lender

By:  

 

  Title:

 

4



--------------------------------------------------------------------------------

EXHIBIT H

MANDATORY COSTS RATE

 

1. Definitions

In this Exhibit:

“Act” means the Bank of England Act of 1998.

The terms “Eligible Liabilities” and “Special Deposits” have the meanings
ascribed to them under or pursuant to the Act or by the Bank of England (as may
be appropriate), on the day of the application of the formula.

“Fee Base” has the meaning ascribed to it for the purposes of, and shall be
calculated in accordance with, the Fees Regulations.

“Fees Regulations” means, as appropriate, either:

(a) the Banking Supervision (Fees) Regulations 1998; or

(b) such regulations as from time to time may be in force, relating to the
payment of fees for banking supervision in respect of periods subsequent to
March 31, 1999.

“FSA” means the Financial Services Authority.

Any reference to a provision of any statute, directive, order or regulation
herein is a reference to that provision as amended or re-enacted from time to
time.

 

2. Calculation of the Mandatory Costs Rate

The Mandatory Costs Rate is an addition to the interest rate on each
Euro-Currency Loan or any other sum on which interest is to be calculated to
compensate the Lenders for the cost attributable to each Euro-Currency Loan or
such sum resulting from the imposition from time to time under or pursuant to
the Act and/or by the Bank of England and/or the FSA (or other United Kingdom
governmental authorities or agencies) of a requirement to place non-interest
bearing or Special Deposits (whether interest bearing or not) with the Bank of
England and/or pay fees to the FSA calculated by reference to liabilities used
to fund the relevant Euro-Currency Loan or such sum.



--------------------------------------------------------------------------------

The “Mandatory Costs Rate” will be the rate determined by the Administrative
Agent to be equal to the arithmetic mean (rounded upward, if necessary, to the
next higher 1/100 of 1%) of the respective rates notified by each of the
Euro-Currency Reference Banks to the Administrative Agent as the rate resulting
from the application of the following formula:

For British pounds sterling:

XL + S(L-D) + F x 0.01

100 - (X + S)

For other Alternate Currencies:

F x 0.01

300

where on the day of application of the formula:

 

X is the percentage of Eligible Liabilities (in excess of any stated minimum) by
reference to which such Euro-Currency Reference Bank is required under or
pursuant to the Act to maintain cash ratio deposits with the Bank of England;

 

L is the rate of interest (exclusive of Euro-Currency Margin and Mandatory Costs
Rate) payable on that day on the related Euro-Currency Loan or unpaid sum
pursuant to this Agreement;

 

F is the rate of periodical charge payable by such Euro-Currency Reference Bank
to the FSA pursuant to the Fees Regulations and expressed in pounds per
£1 million of the Fee Base of such Euro-Currency Reference Bank;

 

S is the level of interest-bearing Special Deposits, expressed as a percentage
of Eligible Liabilities, which such Euro-Currency Reference Bank is required to
maintain by the Bank of England (or other United Kingdom governmental
authorities or agencies); and

 

D is the percentage rate per annum payable by the Bank of England to such
Euro-Currency Reference Bank on Special Deposits.

(X, L, S and D are to be expressed in the formula as numbers and not as
percentages. A negative result obtained from subtracting D from L shall be
counted as zero.)

 

2



--------------------------------------------------------------------------------

If any Euro-Currency Reference Bank fails to notify any such rate to the
Administrative Agent, the Mandatory Costs Rate shall be determined on the basis
of the rate(s) notified to the Administrative Agent by the remaining
Euro-Currency Reference Bank(s).

The Mandatory Costs Rate attributable to a Euro-Currency Loan or other sum for
any period shall be calculated at or about 11:00 A.M. (London time) on the first
day of such period for the duration of such period.

The determination of Mandatory Costs Rate by the Administrative Agent in
relation to any period shall, in the absence of manifest error, be conclusive
and binding on all parties hereto.

 

3. Change of Requirements

If there is any change in circumstance (including the imposition of alternative
or additional requirements) which in the reasonable opinion of the
Administrative Agent renders or will render the above formula (or any element
thereof, or any defined term used therein) inappropriate or inapplicable, the
Administrative Agent (following consultation with the Borrower and the Lenders)
shall be entitled to vary the same. Any such variation shall, in the absence of
manifest error, be conclusive and binding on all parties and shall apply from
the date specified in such notice.

 

3



--------------------------------------------------------------------------------

EXHIBIT I-1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of October 28, 2011 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Allergan, Inc., the Eligible Subsidiaries
referred to therein, the lenders party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent.

Pursuant to the provisions of Section 8.04 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Internal Revenue Code and (iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Internal
Revenue Code.

The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT I-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax

Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of October 28, 2011 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Allergan, Inc., the Eligible Subsidiaries
referred to therein, the lenders party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent.

Pursuant to the provisions of Section 8.04 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code, and (iv) it is
not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT I-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of October 28, 2011 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Allergan, Inc., the Eligible Subsidiaries
referred to therein, the lenders party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent.

Pursuant to the provisions of Section 8.04 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:     Name:   Title:

Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT I-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of October 28, 2011 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Allergan, Inc., the Eligible Subsidiaries
referred to therein, the lenders party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent.

Pursuant to the provisions of Section 8.04 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code,
(iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:     Name:   Title:

Date:                      , 20[    ]